Exhibit 10.4

Execution Version

 

D.C. DEPARTMENT OF GENERAL SERVICES

 

In-Lease agreement

1. LEASE NO.

____________ 

 

 

 

 

AWARD OF IN-LEASE (L-100)

 

 

 

 

2. BUILDING NAME AND ADDRESS (No., street, city, state, and zip code)

 

 

 

 

3924 Minnesota Avenue NE

Washington, DC 20019

 

 

 

 

 

 

 

3. Your offer is hereby accepted. This award consummates the lease which
consists of the following documents:

 

(a) this DC DGS Form L-100 (Award of In-Lease),

 

 

 

(b) DC DGS Form L-102 (Accepted Proposal to Lease Space),

 

 

 

(c) DC DGS Form L-105 (In-Lease Agreement Definitions and Standard
                           Clauses and Provisions),

 

 

 

(d) Exhibit A (Depiction of Premises),

(e) Exhibit B (Legal Description of Land),

(f) Exhibit C (Work Exhibit for Base Building Work and

Tenant Improvements),

(g) Exhibit D (Form of Declaration of Delivery),

(h) Exhibit E (Rent Schedule of Net Rental),

(i) Exhibit F (Form of SNDA),

(j) Exhibit G (Form of Tenant Estoppel Certificate),

(k) Exhibit H (Form of Declaration of Final Accounting),

(l) Exhibit I (Janitorial Specifications,

(m) Exhibit J (Depiction of Additional Parking Areas),

(n)  Exhibit K (Development Area), and

(o) Exhibit L (Form of Sublease Recognition Agreement).

 

(collectively, this “Lease”)

 

 

 

 

In the event of conflict, the order of priority between the documents comprising
this Lease shall be in the order above, unless otherwise specifically set forth
in this Lease.

 

 

 

 

4a.  Landlord's notice and payment address:

 

 

 

 

PAGE 1 OF 135

3924 Minnesota Avenue NE(as modified) DC DGS FORM L-100 (3/2018)

 

US 167835565v6

--------------------------------------------------------------------------------

Exhibit 10.4

Execution Version

 

Notice Address:

 

Cedar-Senator Square, LLC

c/o Cedar Realty Trust

44 South Bayles Avenue

Port Washington, NY 11050

Attention: Robin McBride Ziegler, Chief Operating Officer

 

Phone: 516-767-6492

            Email address: rzeigler@cdrrt.com

 

With a copy to:

 

Cedar-Senator Square, LLC

c/o Cedar Realty Trust

44 South Bayles Avenue

Port Washington, NY 11050

Attention: Adina G. Storch, General Counsel

 

Phone: 516-944-4583

            Email address: astorch@cdrrt.com

 

Payment Address or Wire/EFT Instructions:

 

Cedar-Senator Square, LLC

c/o Cedar Realty Trust

44 South Bayles Avenue

Port Washington, NY 11050

 

 

 

 

 

 

 

 

4b.  District's notice address:

 

 

 

 

Government of the District of Columbia

Department of General Services

2000 14th Street, N.W., 8th Floor

Washington, D.C.  20009

Attn: Director

 

Email address: keith.anderson@dc.gov

 

 

 

 

 

 

 

with a copy to:  

 

Government of the District of Columbia

Department of General Services

2000 14th Street, N.W., 8th Floor

Washington, D.C.  20009

Attn: General Counsel

 

Email address: xavier.beltran@dc.gov

 

and, in the event of an alleged District default, with a copy to:

 

Government of the District of Columbia

Office of the Attorney General for the District of Columbia

441 4th Street, N.W., Suite 1010 South

Washington, D.C.  20001

Attention:  Deputy Attorney General, Commercial Division

 

Email address: david.fisher@dc.gov

  

 

 

 

 

 

 

[Signature Pages to Follow]

 






PAGE 2 OF 135

3924 Minnesota Avenue NE(as modified) DC DGS FORM L-100 (3/2018)

 

US 167835565v6

--------------------------------------------------------------------------------

Exhibit 10.4

Execution Version

 

 

 

 

5.  Landlord's signature (Insert Landlord’s signature block including name of
Landlord and name and title of Signatory):

 

 

 

 

 

 

 

 

5a.  SIGNATURE:

 

Cedar-Senator Square, LLC,

a Delaware limited liability company

 

By:/s/ ROBIN ZEIGLER

Name:Robin Zeigler

Title:EVP, Chief Operating Officer

 

 

 

 

5b.  DATE: JUNE 30, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[The District’s Signature Page to Follow]

 






PAGE 3 OF 135

3924 Minnesota Avenue NE(as modified) DC DGS FORM L-100 (3/2018)

 

US 167835565v6

--------------------------------------------------------------------------------

Exhibit 10.4

Execution Version

 

 

 

 

 

 

THIS DOCUMENT IS NOT BINDING ON THE DISTRICT OF COLUMBIA UNLESS SIGNED BELOW BY
THE DIRECTOR OF

THE DEPARTMENT OF GENERAL SERVICES AND BY THE OFFICE OF THE GENERAL COUNSEL FOR
THE DEPARTMENT

OF GENERAL SERVICES AND, IF THE ANNUAL RENTAL IS EQUAL TO OR EXCEEDS $1,000,000,
APPROVED BY THE

COUNCIL OF THE DISTRICT OF COLUMBIA PURSUANT TO D.C. OFFICIAL CODE § 1-204.51.

 

 

 

 

 DISTRICT’S signatures:

 

 

 

 

 

 

 

 

6. By:

NAME OF DIRECTOR:  Keith A. Anderson

 

 

 

6a. SIGNATURE OF DIRECTOR: /S/ KEITH A. ANDERSON

 

 

 

6b. DATE: 7/23/2020

 

 

 

 

 

 

 

Approved as to Legal Sufficiency for the District of Columbia by:

Office of the General Counsel for the Department of General Services:

 

 

 

7. By:

NAME:  Katherine Jough

 

 

 

7a. TITLE: Senior Assistant General Counsel

 

 

 

7b. SIGNATURE: /S/ KATHERINE L. JOUGH

 

 

 

 

7c. DATE: JULY 23, 2020

 

 

 

 

 

 

 

8.  LEASE Commencement DATE (Insert the date that this Lease is fully executed
above, subject to prior Council Approval, if applicable)

 

July 23, 2020.

 

 

 

 

 

 

 

 

[L-102 and L-105 to Follow]

 

 

 

 

 



PAGE 4 OF 135

3924 Minnesota Avenue NE(as modified) DC DGS FORM L-100 (3/2018)

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

D.C. DEPARTMENT OF GENERAL SERVICES
ACCEPTED PROPOSAL TO LEASE SPACE

LEASE NO.è

______________

DATED

Lease Commencement Date      

SECTION I  -  DESCRIPTION OF BUILDING AND PREMISES

1a.BUILDING NAME

3.TOTAL RENTABLE SPACE (RSF)

(compute rentable area in accordance with the BOMA Measurement Standard)

N/A

a.BUILDING
GENERAL PURPOSE (Office)

Approximately 239,800 RSF

b.BUILDING WAREHOUSE

 

 

N/A

c.BUILDING
RETAIL (OR OTHER)

 

 

Approximately 17,800 RSF

1b.BUILDING ADDRESS (street address, city, state, zip code)

 

 

3924 Minnesota Avenue NE

Washington, DC 20019

 

d.LEASED PREMISES GENERAL PURPOSE (Office)

 

Approximately 239,800 RSF

 

e.LEASED PREMISES WAREHOUSE

 

N/A

f.LEASED PREMISES RETAIL (OR OTHER)

 

 

N/A  

1c.DISTRICT WARD

 

 

                         Ward 7

2a.TOTAL NO. OF FLOORS IN BUILDING; Building’s Square and Lot

 

6 floors above ground (including penthouse); part of Lot 0812 in Square 5044

2b.FLOORS LEASED TO DISTRICT

 

Portion of Floor 1; Floors 2 – 6

 

4.LIVE FLOOR LOAD

5.MEASUREMENT
METHOD

6.YEAR OF LAST MAJOR RENOVATION
(if applicable)

7.BUILDING AGE

 

       N/A (2022 construction)

 

120 psf ground floor; 100 psf above ground floor.

ANSI/BOMA [X]

OTHER[  ]

N/A (2022 construction)

 

SECTION II  -  SPACE OFFERED AND RATES

8.

 

ansi/boma RENTABLE square feet

RENTABLE
SQUARE FEET

COMMON
AREA
FACTOR

INITIAL TERM

9.TENANT IMPROVEMENT ALLOWANCE & AMORTIZATION OF TENANT IMPROVEMENT ALLOWANCE

SQ. FT. RATE PER YEAR (RENTABLE)

TOTAL ANNUAL AMOUNT
(2) x (4)

 

a. Tenant Improvement Allowance

$37,169,000.00

(1)

(2)

(3)

(4)

(5)

 

a.ANNUAL RENTAL (initial Lease Year)

 

239,800 RSF

Same as Section II(8)(a)(1) of DC DGS Form L-102

N/A

$56.43

$13,531,914.00

b.AMORT. RATE

       6.7%

b.Initial OPERATING COSTS

 

$8.60

$2,062,280.00

c.AMORT. TERM

240 months

c.Initial REAL ESTATE TAXES

 

$11.22

$2,690,556.00

 

d.AMORT. OF TENANT IMPROVEMENTS

 

$14.09

$3,378,782.00*

e.NET RENTAL
On a net basis (initial Lease Year)

(This is the base rent amount, net of Initial Operating Costs, Initial Real
Estate Taxes and the amortization of any Tenant Improvement allowance)

$22.52

$5,400,296.00

*The Tenant Improvement Allowance is amortized over the Lease Years contained
within the Initial Lease Term.  If the Initial Lease Term is extended by
Landlord and the District for any reason whatsoever, the Amortization of Tenant
Improvements shall no longer be a portion of Annual Rental or Additional Rent.

10.

N/A

 

11.

N/A

PAGE 5 OF 135

3924 Minnesota Avenue NE(as modified) DC DGS FORM L-102 (3/2018)

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

12.

N/A

13.

a.Total number of parking spaces in the Parking Facility shall be set forth in
the Declaration of Delivery.

 

Total number of parking spaces in the Additional Parking Areas shall be set
forth in the Declaration of Delivery.

b.Ratio for calculating parking spaces provided with Lease:

N/A

c.Reserved parking spaces for District fleet use:

N/A

N/A

d.Unreserved parking spaces for District fleet use:

150 spaces (location to be specified in the Declaration of Delivery).

$150/month (escalating pursuant to Section 2 of DC DGS Form L-105)

e.Employee rate (if applicable)

150 spaces (location to be specified in the Declaration of Delivery).

$150/month (escalating pursuant to Section 2 of DC DGS Form L-105)

 


SECTION III  -  LEASE TERMS AND CONDITIONS

14. INITIAL LEASE TERM
(Full Term)

15. RENEWAL OPTIONS (describe the process for exercising a renewal in Section
III(19))

a.NUMBER OF YEARS

 

20 Lease Years and 10 months from the Rent Commencement Date

b.YEARS FIRM

 

 

20 years and 10 months

c.NUMBER OF DAYS NOTICE REQUIRED FOR GOVERNMENT TO TERMINATE  LEASE:

 

     As applicable, see DC DGS Form L-105.

a.NET RENTAL RATE
(RSF / YR)

 

N/A

b.YEARS EACH

 

N/A

c.NUMBER OF OPTIONS

 

0

d.NUMBER OF DAYS NOTICE  REQUIRED TO EXERCISE RENEWAL OPTION:

N/A

 

 

 

 

 

 

 


16.HVAC after Building Hours:

$50.00 per half-hour per floor (escalating pursuant to Section 11.2 of DC DGS
Form L-105)

 

17. District’s Proportionate Share:

For Operating Costs: 100%

For Real Estate Taxes: 93.1%

 


18.LIST OF ATTACHMENTS, IF ANY to DC DGS Form L-102:

 

NONE.

19.ADDITIONAL REMARKS OR CONDITIONS WITH RESPECT TO THIS LEASE  

 

The number of rentable square feet in the Premises set forth in Section I(3) and
Section II(8)(a)(1) and the District’s Proportionate Share in Section III(17)
above shall be subject to adjustment pursuant to the terms of this Lease, and
set forth in the Declaration of Delivery.

  

SECTION IV  -  OWNER IDENTIFICATION AND CERTIFICATION

20.Ground Tenant (Name and address including ZIP code)

 

Cedar-Senator Square, LLC, a Delaware limited liability company

 

c/o Cedar Realty Trust

44 South Bayles Ave, Suite 304

Port Washington, NY 11050

 

 

 

[Signature Page to Follow]




PAGE 6 OF 135

3924 Minnesota Avenue NE(as modified) DC DGS FORM L-102 (3/2018)

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

21.By EXECUTING BELOW, the Offeror agrees to lease to the DISTRICT OF COLUMBIA
the premises described, upon the terms and conditions as specified herein.

22.OFFEROR’S INTEREST IN PROPERTY:

 

Ground Lease

OWNER

AGENT

OTHER
(Specify):

[ X ]

[  ]

N/A

23.OFFEROR:

 

 

a.Cedar-senator square, llc, a Delaware limited liability company

 

b.E-MAIL ADDRESS:  

rzeigler@cdrrt.com

c.TELEPHONE NUMBER (Including area code)

516-944-4531

d.SIGNATURE:

 

     By:_/S/ ROBIN ZEIGLER________________

Name:_Robin Zeigler_______________________

Title: __EVP, Chief Operating Officer_________

e.DATE SIGNED:

 

June 30, 2020_______________

 

 

 

 

 

 

 

 

 

[L-105 to Follow]

 

 

 

 

PAGE 7 OF 135

3924 Minnesota Avenue NE(as modified) DC DGS FORM L-102 (3/2018)

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

DISTRICT OF COLUMBIA

DEPARTMENT OF GENERAL SERVICES

 

IN-LEASE AGREEMENT

DEFINITIONS AND

STANDARD CLAUSES AND PROVISIONS

 

This Lease is entered into between Landlord and the District effective as of the
Lease Commencement Date (hereafter defined).  All exhibits attached to this DC
DGS Form L-105 are incorporated herein.

 

Table of Contents:

 

Definitions

§ 1Premises

§ 2Parking

§ 3Use of Premises

§ 4Rules

§ 5Term

§ 6Extension Options

§ 7Annual Rental, Real Estate Taxes, and Operating Costs

§ 8Construction of Tenant Improvements and Base Building Work; Alterations;
Delivery Date

§ 9Maintenance and Repairs

§ 10Signs

§ 11Service and Utilities

§ 12Interruption

§ 13Inspection

§ 14Insurance

§ 15Liability of Landlord and the District

§ 16Damage or Destruction

§ 17Condemnation

§ 18Default

§ 19Subordination

§ 20Estoppel Certificate

§ 21Assignment and Subletting

§ 22Holding Over

§ 23Brokers, Agents

§ 24General Provisions

§ 25Asbestos Certification

§ 26Specific District of Columbia Law

§ 27District Right of First Offer

 

 

Definitions:

 

“Additional Parking Area” means those parking areas identified on “Exhibit J”
attached hereto and made a part hereof, which shall be available for a portion
of the Parking Spaces pursuant to Section 2 hereof.

“Additional Rent” means all sums other than Annual Rental, or the components
thereof, payable by the District to Landlord under this Lease, including
Operating Cost Increases, Tax Increases and Parking Fees.

“Agent” means a Party’s employee, officer, agent or contractor.

“Alteration” means any improvement, addition, alteration, fixed decoration,
substitution, replacement or modification, structural or otherwise, elected to
be made by the District in or to the Premises or the Building or the Land, but
does not include removable fixtures, furniture, or equipment.

“Annual Rental” means the total amount of Net Rental, Initial Operating Costs,
Initial Real Estate Taxes, and the amortized Tenant Improvement Allowance, if
any (as set forth in Section II(8) of DC DGS Form L-102), due under this Lease.
The Annual Rental applicable to the initial Lease Year commencing in 2022 is set
forth in Section II(8)(a)(5) of DC DGS Form L-102.  For the avoidance of doubt,
Annual Rental shall not include Additional Rent.

PAGE 8 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

“Anti-Deficiency Acts” is defined in Section 26.1(a) hereof.

“Base Building Conditions” means the roof, floor slab, exterior walls (excluding
doors, windows, and glass), structural portions of the Premises, and any utility
lines located on the Land but outside the Building up to the point of entry into
the Building.

“Base Building Work” is defined in the Work Exhibit.

“BOMA Measurement Standard” or “BOMA” means the Building Owners and Managers
Association Standard Method for Measuring Floor Area in Office Building
(BOMA/ANSI Z65.1-2010) for rentable floor area.  

“Building” means the building Landlord is to construct on the Land in accordance
with this Lease in accordance with the Work Exhibit.

“Building Hours” means Monday through Friday, 7:00 a.m. to 6:00 p.m., and
Saturday from 9:00 a.m. to 2:00 p.m., excluding Sundays and holidays observed by
the Government of the District of Columbia or the Federal government.

“Building Structures and Systems” means the Building standard mechanical,
electrical, telephone/telecommunications systems, lighting, HVAC and plumbing
systems, elevator core and mechanical systems, safety and environmental
management systems, pipes and conduits, including any system or equipment
installed for the purposes of keeping below-grade levels dry, columns, plate
glass windows, window cleaning tracks, atrium, loading docks, grounds, the
Parking Facility, all mechanical and

janitorial closets, and all other structures or systems serving the Building.

“Business Days” means Monday through Friday, excluding holidays observed by the
Government of the District of Columbia and days when the Government of the
District of Columbia is officially closed for business.

“Common Areas” means the elevators, hallways, stairways, public bathrooms,
sidewalks, driveways, parking areas, loading docks, common entrances, lobbies
and other similar public or non-exclusive areas and access ways in or on the
Property located outside of the Premises. For avoidance of doubt, all elevator
lobbies, hallways and bathrooms on floors leased entirely by the District shall
be part of the Premises and not Common Areas; provided, however, elevators,
elevator shafts, stairwells, the fitness center and any roof terrace or deck
shall be a Common Area.

“CPI” means the revised Consumer Price Index for Urban Wage Earners and Clerical
Workers (revised CPI-W), All Items, Washington – Arlington – Alexandria,
DC-VA-MD-WV, 1982-84=100, as published by the Bureau of Labor Statistics of the
United States Department of Labor.  If the CPI is changed so that a base year of
other than 1982-84 is used, the CPI used herein shall be converted in accordance
with the conversion factor published by the Bureau of Labor Statistics of the
United States Department of Labor.  If the CPI is discontinued or otherwise
revised during the Term, such other government index or computation by which
Landlord and the District agree that the CPI has been replaced by shall be used
for purposes of this Lease to obtain substantially the same result as would be
obtained if the

PAGE 9 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



CPI had not been discontinued or otherwise revised.

“Declaration of Delivery” means that document (the form of which is set forth in
“Exhibit D” attached hereto and made a part hereof) to be delivered by Landlord
to the District promptly following the satisfaction of Landlord’s Delivery
Obligations and to be executed by the District within ten (10) Business Days
after the District’s receipt of Landlord’s executed correct version thereof,
which sets forth the Rent Commencement Date, Lease expiration date, and final
number of rentable square feet in the Premises, as well as sets forth and
verifies such other terms and information as is deemed reasonably appropriate by
the Parties.

“Declaration of Final Accounting” means that document (the form of which is set
forth in “Exhibit H” attached hereto and made a part hereof) to be executed by
the Parties upon completion of the Final Accounting as set forth in the Work
Exhibit, which sets forth the Final Accounting, any adjustments to be made to
any rental abatement as a result thereof, and any Change Order Costs or Excess
Costs, as well as sets forth such other terms and information as is deemed
appropriate by the Parties.

“Director” means the Director of the Department of General Services, an
executive agency within the Government of the District of Columbia authorized,
pursuant to the Department of General Services Establishment Act of 2011,
effective September 14, 2011 (D.C. Law 19-21, 58 DCR 6226), D.C. Official Code §
10-551.01 (2011 Supp.), as well as, all regulations, and orders promulgated and
related thereto and in furtherance thereof (as all  may be amended from time to
time), and established to, among other

things, manage certain leased space and other real property assets of the
District of Columbia.

“District” means the District of Columbia, by and through its Department of
General Services, as the tenant under this Lease and any agency, office or
instrumentality of the District of Columbia occupying the Premises (solely in
its or their capacity as an occupant under this Lease) during the Lease Term.

“District Default” is defined in Section 18.1(a) hereof.

“District Delay” is defined in the Work Exhibit.

“District Negligence” means the negligence or willful misconduct of the District
or its Agent, as determined by the judgment of a court of competent jurisdiction
in the event the District disputes that the District or its Agent was negligent
or engaged in willful misconduct.

“District of Columbia” means the District of Columbia, a municipal corporation,
in its capacity as a sovereign entity, and not in its capacity as the tenant
under this Lease.

“District’s Proportionate Share” means the percentage that the total rentable
square feet of the Premises bears to the total rentable square feet in the
Building.  As of the Lease Commencement Date, the District’s Proportionate Share
is (1) as set forth on Section III(17) of DC DGS Form L-102; and (2) subject to
adjustment following Substantial Completion of the Base Building Work and Tenant
Improvements as set forth on the Declaration of Delivery.  For purposes of this
Lease, all measurements

PAGE 10 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



of rentable square feet of space shall be based upon the BOMA Measurement
Standard. Notwithstanding the foregoing, if at some point during the Term the
Building or the Property is improved such that the rentable square feet of the
Building is increased (including without limitation the construction of an annex
or addition to the Building), or the quantity of rentable square feet at the
Property is increased (including without limitation the construction of an
additional building on the Land), and unless such increased area shall be
assessed separately from the Property (which is the subject of this Lease) for
purposes of taxation (a “Separate Assessment”), the District’s Proportionate
Share shall be reduced to account for the new rentable square feet of the
Building or the new amount of rentable square feet at the Property.  Landlord
shall give prompt notice thereof to the District, and such revised District’s
Proportionate Share shall be effective as of the completion of such increase in
the rentable square feet of the Building or increase to the amount of rentable
square feet at the Property.  If Landlord delays in providing such notice to the
District, any overpayment by the District to Landlord as a result of such delay
shall be a credit to the District against any Annual Rent or Additional Rent
coming due under this Lease.  Any such reduction in the District’s Proportionate
Share shall be set forth on a subsequent declaration of delivery.

“Emergency Condition” is defined in Section 13.1 hereof.

“Environmental Default” means any of the following: (a) a continuing violation
beyond any applicable period of notice and cure of Environmental Laws; (b) a
release, spill or discharge of Hazardous Materials on or from the Premises, or
any

of the Property that is not remediated in accordance with applicable
Environmental Laws; (c) an environmental condition requiring responsive action
by applicable Environmental Laws; or (d) any combination of the foregoing.

“Environmental Laws” means any applicable laws and any amendments thereto
(whether common law, statute, rule, order, regulation or otherwise), permits and
other requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including, without limitation, CERCLA,
42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §
1801 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Emergency Planning and Community Right‑To‑Know Act, 42 U.S.C. § 1101 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; any
so‑called “Super Fund” or “Super Lien” law; any law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency and any similar state and
local Laws; all amendments or modifications to the foregoing as they may occur
from time to time; and, all regulations, orders, decisions and decrees now or
hereafter promulgated thereunder).

“False Claims Act” means D.C. Official

PAGE 11 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



Code §§ 2-381.01, et seq., as may be amended from time to time.

“Final Accounting” is defined in the Work Exhibit, and shall be set forth in the
Declaration of Final Accounting.

“FOIA” means D.C. Freedom of Information Act, D.C. Official Code § 2-531, et
seq., as may be amended from time to time.

“Force Majeure Event” means any of the following that directly cause any of a
Party’s obligations under this Lease not to be performed in a timely manner: an
act of God (including fire, flood, earthquake, hurricane, or other natural
disaster); war; acts of terrorism (as defined by the United Nations Security
Council); insurrection; riot; a general shortage of labor, equipment,
facilities, materials or supplies in the open market; failure or unavailability
of transportation; strike, lockout, or other actions of labor unions; a health
epidemic or pandemic or similar healthcare emergency, as declared by the Centers
for Disease Control, any other applicable federal authority or agency or
District of Columbia government officials; or any other cause, whether similar
or dissimilar to the foregoing that is not within the reasonable control of the
party or caused by the willful misconduct or negligence of Landlord or District
Negligence, as applicable; provided, however, that in no event shall a Force
Majeure Event excuse the timely payment of monies owed by one Party to another
hereunder so long as applicable payment processing systems are not affected by
such Force Majeure Event.

“Hazardous Materials” means (a) asbestos and any asbestos containing material
and any substance that is then

defined or listed in, or otherwise classified pursuant to, any Environmental
Laws or any other applicable Laws as a “hazardous substance,” “hazardous
material,” “hazardous waste,” “infectious waste,” “toxic substance,” “toxic
pollutant” or any other formulation intended to define, list or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity or
Toxicity Characteristic Leaching Procedure (TCLP) toxicity; (b) any petroleum
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; and (c) any petroleum product, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive material (including any source, special
nuclear or by‑product material), medical waste, chlorofluorocarbon, lead or
lead‑based product and any other substance the presence of which could be
detrimental to the Building or the Land or hazardous to health or the
environment.

“Initial Lease Term” means the period that begins on the Rent Commencement Date,
and continues for the period set forth in Section III(14) of DC DGS Form L-102
(such period not including any extensions to the term, if applicable), in all
events subject to Section 26.1 hereof.

“Initial Operating Costs” is defined within the definition of “Operating Costs”
below.

“Initial Real Estate Taxes” is defined in Section 7.5(a) hereof.

“Interruption” means any event or condition which causes the Premises or a
portion thereof to be unfit for its intended

PAGE 12 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



use (and is not so used by the District) or to be inaccessible, including
without limitation the following events and conditions: (a) lack of electricity,
heating, lighting, ventilation, air conditioning, running water, functioning
plumbing, or Building security; (b) if the Premises are located above the ground
floor, failure to have at least one (1) passenger elevator operational in the
Building servicing the Premises; (c) lack of functioning sprinklers or smoke
detectors in the Premises as required by Laws; and (d) flooding or an
Environmental Default.

“Land” means the real property upon which the Building is located, the legal
description of which is set forth in “Exhibit B” attached hereto and made a part
hereof, which is subject to modification upon the creation of an A&T Lot for the
portion of Land on which the Building will be located pursuant to Section 7.5(b)
hereto.

“Landlord” means Cedar-Senator Square, LLC, a Delaware limited liability
company, and its successors and permitted assigns.

“Landlord Default” is defined in Section 18.2(a) hereof.

“Landlord Payment Address” means the address set forth in Section 4(a) of DC DGS
Form L-100, as may be revised in accordance with the notice provisions of this
Lease.

“Landlord’s Delivery Obligations” means (i) Landlord’s Substantial Completion of
the Base Building Work and Tenant Improvements (including all HVAC, plumbing,
electrical and other mechanical systems, in accordance with the terms and
conditions of the Work Exhibit, in good working order and

condition, and the Premises is in compliance with all applicable Laws), (ii)
Landlord’s delivery of the Premises to the District in the condition required by
clause (i), (iii) Landlord making the Parking Spaces available for the
District’s use, and (iv) Landlord obtaining all permits and approvals required
from all applicable governmental authorities to enable the District to occupy
the Premises (including Landlord’s delivery of a certificate of occupancy for
the Premises to the District provided that Landlord shall be deemed to have
satisfied clause (iv) if it has delivered temporary certificates of occupancy
that allow for the District’s uninterrupted and unrestricted occupancy provided
Landlord delivers permanent certificates of occupancy within ninety (90) days
after otherwise satisfying Landlord’s Delivery Obligations). The satisfaction of
such Landlord’s Delivery Obligations will be evidenced by full execution of the
Declaration of Delivery provided that neither the failure to deliver the
Declaration of Delivery nor the District’s failure to timely execute a correct
Declaration of Delivery shall constitute a failure of Landlord’s Delivery
Obligations.  

“Laws” means all applicable laws (including, without limitation (i) the
Americans with Disabilities Act (the “ADA”), 101 P.L. 336; 104 Stat. 327,
together with the requirements under Title II and Title III of the ADA, and (ii)
the Human Rights Act of 1977, D.C. Law 2-38; D.C. Official Code §2-1401.01, et
seq.) and the orders, rules and regulations promulgated with respect to all such
laws, as the same may be amended from time to time, including but not limited to
all applicable ordinances (including without limitation, zoning ordinances and
land

PAGE 13 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



use requirements) and codes of the District of Columbia, the United States, and
any other governmental or quasi-governmental entities with jurisdiction over the
Property.

“Lease” is defined in Section 3 of DC DGS Form L-100.

“Lease Commencement Date” means the date the Parties fully execute and deliver
this Lease and this Lease is in full force and effect, which date is set forth
in Section 8 of DC DGS Form L-100.

“Lease Term” or “Term” means the Initial Lease Term, as may be extended, in all
events subject to Section 26.1 hereof.  

“Lease Year” means a period of twelve (12) consecutive months commencing on the
Rent Commencement Date, and each successive twelve (12) month period thereafter
until the Lease Term ends; provided, however, that if the Rent Commencement Date
occurs on a day other than the first day of a month, the first Lease Year shall
begin on the Rent Commencement Date and end one year from the last day of the
month in which the Rent Commencement Date occurs.  Each “month” during the Lease
Term shall consist of the actual number of days elapsed therein.

“MDF” means the information technology main distribution facility in the
Building servicing the Premises, together with any intermediate distribution
facility co-located therein.

“Net Rental” means the portion of Annual Rental due from the District as base
rent for the Premises.  The Net Rental applicable to the initial Lease Year is
set forth in Section II(8)(e) of DC DGS

Form L-102.  The Net Rental shall escalate as set forth in Section 7.1 and on
the Rent Schedule attached hereto as “Exhibit E”.

“Operating Costs” means that portion of Annual Rental (as Initial Operating
Costs) and Additional Rent (as Operating Cost Increases) payable monthly, in
arrears, by the District in consideration for Landlord’s provision of services
to, and the repair, maintenance and operation of, the Premises, Building and
Land in accordance with the terms of this Lease.  The Operating Costs applicable
to the initial Lease Year (“Initial Operating Costs”) are set forth in Section
II(8)(b) of DC DGS Form L-102.  Initial Operating Costs are subject to
escalation pursuant to Section 7.6 hereof.  

“Parking Facility” means the parking garage located within the Building.

“Parking Spaces” is defined in Section 2.2 hereof.

“Parties” means Landlord and the District.

“Party” means either Landlord or the District.

“Permitted Use” means any lawful use of the Premises excluding: (i) any direct
medical use (i.e., in-patient or out-patient provision of medical services);
(ii) any direct provision of social services (i.e., service windows); (iii) a
Department of Motor Vehicles service center; (iv) a jail, police station or
similar facility related to the criminal justice system unless such facility is
used entirely as an office (e.g., no temporary or permanent placement of or
visits by criminal offenders or alleged criminal offenders shall be permitted);
and (v) a school or similar facility

PAGE 14 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



providing direct educational services, a community center or a homeless shelter
unless such facility is used entirely as an office, and provided that the use of
a conference room within the Premises by an Advisory Neighborhood Commission or
other community organization shall not constitute a violation of the foregoing
(and such use of a conference room shall not require the consent of Landlord).

“Premises” means the premises containing the approximate rentable square feet as
set forth in Sections I(3)(d) and I(2)(b) of DC DGS Form L-102, and as more
particularly depicted in “Exhibit A” attached hereto and made a part hereof,
subject to the provisions of Section 1.1 hereof.

“Project Architect” is defined in the Work Exhibit.

“Property” means the Building and Land.

“Real Estate Taxes” is defined in Section 7.5(c) hereof.

“Rent Commencement Date” means the date upon which all of Landlord’s Delivery
Obligations have been satisfied as set forth herein, which date shall be
identified in the Declaration of Delivery.

“Representatives” means that Party’s respective Agents, affiliates,
shareholders, partners, directors, officers, trustees, employees, members,
agents and representatives as applicable to that Party (and any board member,
partner, trustee, director, member, officer, employee, agent, representative or
advisor of any of them).

“Substantially Complete” and “Substantial Completion” are defined in

the Work Exhibit.

“Tax Increases” is defined in Section 7.5(a) hereof.

“Tenant Improvement Allowance” means the amount set forth in Section II(9)(a) of
DC DGS Form L-102, which allowance shall be applied towards any Tenant
Improvements.  For the avoidance of any doubt, in no event shall the termination
of this Lease prior to the expiration of the Initial Lease Term result in (i)
any continued or accelerated payment by the District of any amortization rental
payments for, or the principal of, the Tenant Improvement Allowance, or (ii) any
payment of or reimbursement for the Tenant Improvement Allowance (with the
exception that any unamortized portion of the Tenant Improvement Allowance may
be included within the calculation of actual damages to which Landlord may argue
that it may be entitled to by reason of an early termination of this Lease
arising by reason of an uncured District Default).

“Tenant Improvements” are the improvements to the Premises to be provided by
Landlord in accordance with the terms and conditions set forth in, and as are
more particularly defined in, the Work Exhibit.  For the avoidance of any doubt,
Tenant Improvements constituting furniture or equipment shall be the personal
property of the District.

“Work Exhibit” means the provisions setting forth the terms and conditions for
Landlord’s completion of the Tenant Improvements and the Base Building
Work.  The Work Exhibit is contained in “Exhibit C” attached hereto and made a
part hereof.

PAGE 15 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Clauses and Provisions:

1.PREMISES

1.1

(a)The District leases the Premises from Landlord and Landlord demises the
Premises to the District for the term and upon the conditions and covenants set
forth in this Lease.  The Parties hereby acknowledge that as of the Lease
Commencement Date this Lease is a sublease, as Landlord leases the Land (along
with additional property) from Celia Properties Limited Partnership, a District
of Columbia limited partnership (“Ground Lessor”) under that certain Deed of
Lease, by and between Ground Lessor and Landlord, dated as of August 21, 2018
(as amended, the “Ground Lease”).  As such, references hereunder to “lease”,
“landlord” and “tenant” shall be deemed to mean “sublease”, “sublessor” and
“subtenant”, respectively, as applicable, unless context dictates otherwise.  
Landlord shall cause a final measurement of the Premises and of the Building to
be taken upon Landlord’s Substantial Completion of the Base Building Work and
the Tenant Improvements, as set forth in the Work Exhibit.  Such final
measurements shall be: (i) set forth on the Declaration of Delivery, (ii)
determined based on the actual measurement of the Project Architect, (iii) in
accordance with the BOMA Measurement Standard, and (iv) subject to approval by
the District.

(b)In connection with the Ground Lease, Landlord hereby represents and warrants
(and covenants, where applicable) to the District that: (i) as of the Lease
Commencement Date and at all times during the Lease Term, Landlord’s execution
of, and

performance under, this Lease is permitted under the Ground Lease; (ii) any
consents that are required to be obtained from any third party to permit
Landlord to enter into this Lease have been obtained; (iii) the term of the
Ground Lease does not expire until after the expiration of the Lease Term; (iv)
during the Lease Term, Landlord shall not (x)  terminate the Ground Lease, or
(y) cancel or otherwise amend the Ground Lease to shorten its term; and (v) the
terms and conditions of the Ground Lease are not incorporated herein.  In
addition to (and not in lieu of) any other indemnification or remedy set forth
in this Lease, Landlord shall and does hereby indemnify, defend, and hold the
District harmless from and against any and all claims, liabilities, costs and
expenses, including, without limitation, reasonable attorneys’ fees, resulting
from any claim alleging or arising out of a breach of any representation,
warranty or covenant set forth in this Section 1.1(b). This Section 1.1(b) shall
survive the expiration or early termination of this Lease.

1.2Landlord hereby grants to the District and its Agents, employees, licensees
and invitees the exclusive right to use the Common Areas in the Building
(excluding sidewalks, driveways, freight elevators, the passenger elevator(s)
serving the Parking Facility and ground floor, the Parking Facility, common
entrances, non-private lobbies, the loading dock and internal non-public freight
access to the loading dock, all of which the District shall have a non-exclusive
right to use), in accordance with the terms of this Lease.  The District and its
Agents, employees, licensees and invitees shall have access and rights of
ingress and egress to the Building, the Premises, the Common Areas, the

PAGE 16 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



Parking Facility and the All Access Additional Area Parking Spaces (as defined
in, and subject to the terms of Section 2 hereof) 24-hours each day of the Lease
Term (including elevator service).

1.3Landlord shall deliver the Premises to the District at such time as all of
the Landlord’s Base Building Work and the Tenant Improvements are Substantially
Complete, as hereinafter provided. Landlord hereby represents, warrants, and
covenants that, as of the Rent Commencement Date, the Property and the Building
will comply with Laws subject to any “grandfathering” provisions, and that the
Premises, including without limitation all HVAC, plumbing, electrical and other
mechanical systems, shall be in good working order and condition.  Following the
Rent Commencement Date, Landlord shall be responsible for complying with all
Laws pertaining to the Building, Common Areas, Base Building Conditions, and
Building Structures and Systems, including any required changes to the Building
(but not the Premises), at Landlord’s sole cost and expense (meaning that such
costs and expenses are already included in Annual Rental and shall not be billed
as Additional Rent). Following the Rent Commencement Date, Landlord shall cause
all such future changes, additions and/or work to the Building, Common Areas,
Base Building Conditions or Building Structures and Systems: (i) to the extent
commercially reasonable, to be performed after Building Hours, unless such
change, addition and/or work (w) does not interfere in any material, adverse
manner with the District’s use and enjoyment of the Premises, as determined by
the District in the District’s sole but reasonable discretion, (x) resulted from

the acts or omissions of the District or any of the District’s Agents, (y) is
required because of an emergency or (z) involves the build-out of any portion of
the Building leased by other non-office tenants; and (ii) if such change,
addition and/or work is in the Premises, to be behind walls or above
ceilings.  Landlord shall: (A) restore the Premises to substantially the same
condition and finish as existed immediately prior to any such change, addition
and/or work if such change, addition and/or work resulted in any material change
to the condition of the Premises not required by Laws; (B) use commercially
reasonable efforts to minimize disruption to the District’s operations during
any such change, addition and/or work; and (C) ensure that the District has
reasonable access to, and ingress and egress from, the Building, the Premises,
the Parking Facility and the Additional Parking Areas during any such change,
addition and/or work.  Notwithstanding the foregoing, Landlord shall not be
responsible for any non-compliance of the Premises with Laws that is solely
attributable to the District’s use or occupancy of the Premises (including
Alterations in and to the Premises by the District) throughout the Lease
Term.  If the District elects to use the Premises in a way that necessitates
changes or additions to the Premises in order to comply with Laws solely due to
the District’s specific use or occupancy of the Premises, the District shall
either cease such use or be responsible for those changes or additions, subject
to the certification of the availability of appropriated funds for such purpose.

1.4Subject to the terms and conditions of this Lease (including but not limited
to Landlord’s Substantial Completion of the Base Building Work and the Tenant
Improvements), Landlord

PAGE 17 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



shall deliver the Premises to the District and the District shall accept the
Premises, Building and Land in its “as-is” condition, and in accordance with the
terms of this Lease (including without limitation that Landlord shall deliver
the Premises to the District pursuant to the terms of the Work Exhibit). The
Parties acknowledge that the Premises will initially be occupied by the District
of Columbia Department of General Services.

1.5In addition to the Premises, the District hereby exclusively leases from
Landlord 300 rentable square feet of space in the Parking Facility for an MDF
(such space, the “MDF Room”), the location of which shall reasonably be agreed
upon by Landlord and the District.  The District shall pay an annual rent of
Fifteen Dollars ($15.00) per rentable square foot for the MDF Room for the first
Lease Year, payable on a monthly basis as Additional Rent, which shall be paid
in arrears together with Annual Rental.  Commencing on the first day of the
second Lease Year and on the first day of each subsequent Lease Year thereafter
during the Term, the then current rental rate for the MDF Room shall escalate by
an amount equal to 2.75% of the rental rate for the immediately preceding Lease
Year.  As part of the Tenant Improvements, and subject and pursuant to the terms
of the Work Exhibit, Landlord shall (i) purchase and install equipment in the
MDF Room pursuant to specifications provided by the District (the “MDF
Equipment”); (ii) purchase and install a supplemental HVAC unit for the MDF Room
pursuant to specifications provided by the District (the “MDF Supplemental HVAC
Unit”); and (iii) have the MDF Room separately metered for electricity (the “MDF
Sub-Meter”) for the MDF

Equipment and the MDF Supplemental HVAC Unit (the foregoing items (i) through
(iii) being, collectively, the “MDF Work”).  The Parties acknowledge and agree
that the MDF Work shall be paid from the Tenant Improvement Allowance pursuant
to the terms of this Lease and the Work Exhibit.  Landlord shall procure a
separate electrical utility account for the MDF Sub-Meter, and shall not be
responsible for payments for such separate account.  Landlord shall be
responsible for the maintenance and repair of the MDF Room, at its own cost,
provided that if any defect or damage to the MDF Room arises from District
Negligence the District shall be responsible for the same, pursuant to and in
accordance with the terms of Section 9.1 hereof.  Subject to Section 15.1, the
District shall be responsible for the maintenance and repair of the MDF
Equipment.  Landlord shall be responsible for the maintenance and repair of the
MDF Supplemental HVAC Unit pursuant and subject to the terms of Section 9.6
hereof.  For the avoidance of doubt, the MDF Room shall not constitute a portion
of the Premises and the rentable square footage of the MDF Room shall not be
included for purposes of determining Annual Rental or the District’s
Proportionate Share.

2.PARKING  

2.1During the Lease Term, Landlord shall provide to the District 300 unreserved
spaces within the Parking Facility and the Additional Parking Areas as provided
below for use by (i) government fleet vehicles and other official governmental
uses (the “Fleet Vehicle Spaces”), and (ii) vehicles of District Agents
(“Employee Spaces”, and the Employee Spaces together with

PAGE 18 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



the Fleet Vehicle Spaces, being the “Parking Spaces”), together with a monthly
parking permit for each Parking Space (each, a “Fee Permit”). The Parking Spaces
within the Parking Facility will contain at least 139 Parking Spaces (no more
than 58 of which shall be tandem or stacked) to be allocated among Fleet Vehicle
Spaces and Employees Spaces during the planning and development process set
forth in Section 2.5 hereto, and all remaining required Parking Spaces shall be
provided in the Additional Parking Areas. Subject to Section 2.5 hereto, the
final allotment of the Fleet Vehicle Spaces and Employee Spaces among the
Parking Facility and the Additional Parking Areas shall be determined pursuant
to this Section 2 and set forth on the Declaration of Delivery.  All Parking
Spaces within the Parking Facility and approximately fifty (50) of the Parking
Spaces within the Additional Parking Areas shall be available for use by the
District and its employees and agents 24 hours each day, 7 days per week (the
“All Access Additional Parking Spaces”). In addition, the District and its
employees and agents shall have access to the Additional Parking Area Parking
Spaces, other than the All Access Additional Parking Spaces, during Building
Hours. Commencing as of the Rent Commencement Date, the District shall pay as
Additional Rent a “Parking Fee” in the monthly amount of $150.00 per Fee Permit
for each Fleet Vehicle Space within the Parking Facility and the Additional
Parking Areas, which shall be paid in the same manner as Annual Rental,
including in arrears.  The Parking Fee shall not be subject to any abatements
provided for Annual Rental herein.  The Parking Fee shall be subject to an
annual escalation commencing at the beginning

of the second Lease Year of 2.5%.  “District Parking Rate” means the then
current Parking Fee as escalated by such 2.5% yearly escalations.

 

2.2There shall be no Additional Rent due by, or any other charge to, the
District for the Employee Spaces within the Parking Facility or the Additional
Parking Areas.  Each District Agent recipient of an Employee Space shall enter
into a separate agreement with Landlord or, at Landlord’s election, with the
Parking Facility operator or the Additional Parking Area operator(s), as
applicable, for the use of such Fee Permit and the payment therefor.  Each such
agreement shall provide for a monthly parking fee at the then applicable
District Parking Rate.  As of the Rent Commencement Date, Landlord shall make
available to the District up to one hundred and fifty (150) Employee Spaces in
the Parking Facility and/or the Additional Parking Areas.  If, on or before the
date that is six (6) months after the Rent Commencement Date, the District’s
Agents have not obtained Fee Permits with Landlord or its parking operator(s)
for all one hundred and fifty (150) Employee Spaces, then Landlord may allow
other users to obtain parking permits for such unused spaces.  Thereafter,
Landlord shall provide the District’s Agents with the first opportunity to
obtain any vacated Employee Spaces (up to the maximum of one hundred and fifty
(150) Employee Spaces) at the District Parking Rate prior to offering any such
space to other users.

 

2.3The District’s use of the Parking Facility and the Additional Parking Areas
may be subject to rules and regulations promulgated by Landlord, the Parking
Facility operator or the

PAGE 19 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



Additional Parking Area operator(s), as applicable, which are reasonable and in
accordance with Laws (to be promulgated and enforced without discrimination
against the District) regarding the use of the Parking Facility and the
Additional Parking Areas, as applicable, which rules and regulations must be in
writing and delivered to the District.   If any provision of this Lease
conflicts with any provision of such Parking Facility or Additional Parking Area
rules and regulations, such provision of this Lease shall govern.  Landlord may
undertake a parking study regarding the Parking Facility and the Additional
Parking Areas.  Based on the results of such study, changes to the Additional
Parking Areas may be proposed by Landlord in writing, which shall be subject to
the District’s approval, not to be unreasonably withheld, delayed or
conditioned.   In all events, the District shall deliver to Landlord its written
notice of approval or disapproval (and if disapproval the reason(s) therefor
must be clearly identified) within ten (10) Business Days after receipt of such
proposal.  Upon the approval of such new arrangement, the Parties shall execute
an acceptable amendment to this Lease to reflect the same.

 

2.4The contractor or contractors operating the Parking Facility and the
Additional Parking Areas during the Lease Term shall each be a Small Business
Enterprise (“SBE”) or a Certified Business Enterprise (“CBE”), as such terms are
defined under D.C. Official Code Section 2-218.02, as amended from time to time;
provided, however, that in the event less than three (3) SBE or CBE parking
operators with experience managing a parking facility of similar size and of a
similar quality to the Parking Facility conduct business in the

District of Columbia, Landlord shall not be required to hire a SBE or CBE
parking operator, but shall use good faith, commercially reasonable efforts to
do so.

 

2.5Notwithstanding anything to the contrary in this Section 2, during the design
and development of the Base Building Work and Tenant Improvements pursuant to
the Work Exhibit, Landlord may suggest to the District a change to the Parking
Facility that would allow the Parking Facility to accommodate additional Parking
Spaces.  Provided that such change does not reduce the number of Parking Spaces
available to the District in the Parking Facility below 139 spaces (no more than
58 of which shall be tandem or stacked), the District shall not unreasonably
withhold, delay or condition its approval of such change.  In such event, if the
number of spaces in the Parking Facility provided to the District increases
above 139 (no more than 58 of which shall be tandem or stacked), the number of
spaces required in the Additional Parking Areas shall be reduced by such number
of additional Parking Spaces (above 139) in the Parking Facility, and any such
adjustment shall be set forth on the Declaration of Delivery.  Further, the
District understands that Landlord or its affiliates are developing the areas
adjacent to the Land, all as shown on “Exhibit K” attached hereto and made a
part hereof (the “Development Area”).  As such, from time to time, upon 60-day
prior written notice to the District, Landlord may change the location of the
Additional Parking Areas and provide Parking Spaces in lieu of the then current
location of such Additional Parking Areas, without District approval, provided
that such new or modified locations are among the locations

PAGE 20 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



identified on “Exhibit J” attached hereto and made a part hereof.

 

3.USE OF PREMISES

3.1The District shall use and occupy the Premises solely for the Permitted
Use.  By executing this Lease, Landlord acknowledges and pre-approves occupancy
for such purposes by any District of Columbia agency or instrumentality as the
District may elect during the Lease Term.  Substitution of an agency or
instrumentality shall not constitute an assignment or sublet or be subject to
Landlord’s approval, so long as the substituted agency uses the Premises for the
Permitted Use.  The District shall endeavor to provide at least 30 days prior
written notice to Landlord of any such substitution, but any failure to provide
such notice shall not constitute a default under this Lease.  The District shall
comply with all Laws applicable to it concerning the use, occupancy and
condition of the Land, Building or Premises and all machinery, equipment,
furnishings, fixtures, and improvements therein, all of which shall be complied
with in a timely manner, provided that the District shall not be required to
construct or alter the elements of the Base Building Conditions or Building
Structures and Systems within the Premises unless required by reason of either
(i) the District’s particular use of the Premises, or (ii) any Alteration.  If
the District is so required to construct or alter any elements of the Base
Building Conditions or Building Structures and Systems as aforesaid, all such
construction or alteration shall be Alterations and shall be subject to the
terms and provisions of Sections 8.2 and 8.3 of this Lease.  If any such Laws
requires an occupancy or use permit or license for the Premises or the operation
of the business conducted

therein (other than a certificate of occupancy), then the District shall obtain
and keep current such permit or license; provided, however, that Landlord shall
be responsible for obtaining any necessary licenses or permits to perform the
Tenant Improvements and the Base Building Work, and Landlord shall ensure that
the Tenant Improvements and Base Building Work comply with all Laws, and, upon
Substantial Completion of the same, Landlord shall deliver the appropriate
certificate(s) of occupancy to the District.  Use of the Premises is subject to
all covenants, conditions and restrictions of record, which Landlord represents
and warrants do not and will not adversely impact the Permitted Use hereunder.  
Nothing in this Section 3.1 is intended to prevent Landlord from pursuing
remedies against the District pursuant to Section 18.1 hereof for any breaches
of the foregoing provisions.

3.2The District shall pay before delinquency any business, rent or other taxes
or fees that are now or hereafter levied, assessed or imposed directly upon the
District by any governmental authority due to its use or occupancy of the
Premises, the conduct of the District’s business at the Premises or the
District’s equipment, fixtures, furnishings, inventory or personal property,
subject to the certification of the availability of appropriated funds for such
purpose and Section 26.1 hereof. If any such tax or fee is enacted or altered so
that such tax or fee is levied against Landlord or so that Landlord is
responsible for collection or payment thereof, then the District shall pay such
tax or fee with the monthly payment of Annual Rental next becoming due and
payable, subject to the certification of the availability of appropriated funds
for such purpose and Section 26.1 hereof.  

PAGE 21 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

3.3

(a)The District and the District’s Agents shall not introduce or cause any
Hazardous Materials to be generated, used, treated, released, stored, or
disposed of in or about the Premises, the Building, the Land or the Additional
Parking Areas; provided, the District may use and store normal and reasonable
quantities of standard cleaning and office materials as may be reasonably
necessary for the District to conduct normal operations in the Premises so long
as such materials are stored and used by the District in accordance with
applicable Laws.  At the expiration or earlier termination of this Lease, the
District shall surrender the Premises to Landlord free of Hazardous Materials
introduced by the District or the District’s Agents, and in compliance with all
Environmental Laws (excluding violations caused by parties other than the
District or the District’s Agents).

(b)Each of the District and Landlord shall (i) give the other prompt oral and
follow-up written notice of any actual or threatened Environmental Default
affecting the Premises or any other portion of the Property which could affect
occupants or invitees of the District or any other users of the Building,
including an Environmental Default affecting the Parking Facility, the
Additional Parking Areas or Common Areas (an “Environmental Area”), about which
it becomes aware; and (ii) promptly deliver to the other copies of any notices
or other items received from or submitted to any governmental or
quasi‑governmental agency, or any claim instituted or threatened by any third
party concerning an Environmental Area.  Subject to the Anti-Deficiency Acts,
the District shall promptly cure any

Environmental Default to the extent caused by District Negligence and shall
undertake the same in accordance with all Environmental Laws and only after the
District has obtained Landlord’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.  Upon any Environmental Default,
in addition to all other rights available to Landlord under this Lease, at law
or in equity, Landlord shall have the right but not the obligation to
immediately enter the Premises, to supervise and approve, in a reasonable
manner, any actions taken by the District to address the Environmental Default,
and, if District fails to promptly address the same in compliance with
applicable Laws, to perform any lawful action necessary to address such
Environmental Default.

 

(c)Landlord represents, warrants, and covenants that, as of the Rent
Commencement Date, the Premises will comply in all material respects with
applicable Environmental Laws.      Following the Rent Commencement Date,
Landlord shall promptly abate, remediate, or otherwise cure any Environmental
Default caused by Landlord or its Representatives in accordance with all
Environmental Laws.  In the event of an Environmental Default affecting an
Environmental Area caused by Landlord or its Representatives, within ten (10)
days of Landlord’s actual knowledge of such Environmental Default, Landlord
shall notify the District in writing of the default (“Environmental Notice”)
which Environmental Notice shall (i) state Landlord’s reasonable determination
of the time necessary to cure the Environmental Default and (ii) state whether
Landlord elects not to cure the

PAGE 22 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



Environmental Default because insurance proceeds payable are insufficient to pay
for the costs of such cure.  The District shall have the right to terminate this
Lease on 30 days prior written notice to Landlord (i) given within thirty (30)
days after receipt of the Environmental Notice if the Environmental Notice
states that Landlord cannot cure the Environmental Default within 180 days after
the date of the Environmental Notice (which time period includes the time needed
for effecting a satisfactory settlement with any insurance company involved,
removal of debris, preparation of plans and issuance of all required
governmental permits), and (ii) given within thirty (30) days after delivery of
receipt of the Environmental Notice if Landlord elects pursuant thereto not to
cure the Environmental Default.  Landlord and the District shall each have the
right to terminate this Lease on thirty (30) days prior written notice given to
the other Party within thirty (30) days of the date of the Environmental Default
caused by Landlord and its Representatives if less than one year is then
remaining in the Lease Term.

(d)If this Lease is terminated pursuant to this Section 3.3, then Annual Rental
and any Additional Rent shall be apportioned (based on the portion of the
Premises that is usable or used after such Environmental Default caused by
Landlord or its Representatives) and paid to the date of termination.  Whether
or not the Lease is terminated as a result of such Environmental Default, then
until cure of such Environmental Default, District shall be required to pay
Annual Rental and any Additional Rent only for that portion of the Premises that
is usable while such cure is being performed.

(e)Landlord hereby

indemnifies, releases, and holds the District and its Representatives harmless,
from all damages or injury resulting from (i) any Hazardous Materials present on
the Premises, Building, or Land in violation of applicable Environmental Laws
prior to the Rent Commencement Date, and (ii) an Environmental Default to the
extent caused by Landlord or its Representatives.  

3.4Landlord hereby represents and warrants to the District, and covenants to the
District during the Lease Term, that: (i) Landlord holds (and shall hold) a
ground lease interest in the Property and has (and shall have) the full right
and power to provide (and shall provide) to the District, full use and quiet
enjoyment of the Premises and Property in accordance with the provisions of this
Lease (including without limitation the full right and power to provide the
District with the use of the Parking Spaces and for the District’s unfettered
ingress and egress to and from the Property, the Building, the Parking Facility,
the Additional Parking Areas and the Premises); and (ii)  there are (and shall
be) no matters of public record encumbering the Property and no agreements to
which Landlord is a party, which would (A) interfere with or adversely affect
District’s use and enjoyment of the Premises or prevent the District from
operating within the Premises in accordance with the terms of this Lease, (B)
adversely affect any right granted to the District under this Lease, or (C)
impose on the District any obligation in excess of those set forth in this
Lease.

4.RULES

The District shall abide by and observe any reasonable rules that Landlord may
promulgate from time to

PAGE 23 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



time for the operation and maintenance of the Building, provided: (i) Landlord
gives the District reasonable prior written notice thereof; (ii) such rules are
not inconsistent with the provisions of this Lease or any applicable Laws; (iii)
no rule discriminates against the District in the enforcement or promulgation
thereof; and (iv) the District approves such rules, such approval not to be
unreasonably withheld, delayed or conditioned. If any provision of this Lease
conflicts with any provision of any Building rule, such provision of this Lease
shall govern.

5.TERM

5.1The Initial Lease Term shall expire at 11:59 p.m. of the last day of such
period, subject to any properly exercised extension of the term of this Lease.

5.2Until the Rent Commencement Date no Annual Rental or any Additional Rent
shall accrue, and the District shall not be obligated to pay any Annual Rental
or any Additional Rent.

6.INTENTIONALLY DELETED

 

7.ANNUAL RENTAL, real estate taxes, and operating Costs

7.1The District shall pay to Landlord the Annual Rental for the Premises during
the Lease Term, payable in equal monthly installments in arrears.  Monthly
installments of Annual Rental shall be paid to Landlord by the District on or
before the 5th day of the calendar month following the month in which such
Annual Rental accrued.   Annual Rental for the initial Lease Year is the amount
set

forth in Section II(8)(a) of DC DGS Form L-102. Commencing on the first day of
the second Lease Year and on the first day of each subsequent Lease Year
thereafter during the Term, the then current Net Rental shall escalate by an
amount equal to 2.5% of the Net Rental for the immediately preceding Lease Year
as set forth on the rent schedule attached hereto as “Exhibit E” (the “Rent
Schedule”).  

7.2If the Rent Commencement Date or such other date upon which rent payments
commence under this Lease is not the first day of a month, then the Annual
Rental and any Additional Rent due from such date until the first day of the
following month shall be prorated on a per diem basis based on the number of
days in the subject month, and the District shall pay such prorated first
installment of the Annual Rental, and any Additional Rent due, in arrears on or
before the 5th day of the month following the month when such rent accrued.

7.3The District shall pay Annual Rental (and Additional Rent, if any) to
Landlord, at the Landlord Payment Address, or to such other place or to such
other agent as Landlord may from time to time designate in writing, by good
check, wire transfer or other funds, without setoff, deduction or demand except
as expressly permitted under this Lease.  Landlord’s acceptance of any
installment of Annual Rental after it shall have become due and payable shall
not excuse a delay upon any subsequent occasion or constitute a waiver of any of
Landlord’s rights hereunder. Landlord (including any successor landlord)
acknowledges that Landlord must deliver certain documents and information,
including without limitation, IRS Form W-9 and a business license number from
the District of Columbia Department of

PAGE 24 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



Consumer and Regulatory Affairs, in order for the District to make payments to
Landlord, and agrees to promptly provide such documents and information to the
District upon request so that the District may make payments hereunder on a
timely basis.  

7.4Landlord Credit; Premises Refresh Allowance.

(a)Notwithstanding anything in this Section 7 to the contrary, (i) Landlord
hereby grants to the District a rental abatement of Annual Rental payable
hereunder in the total amount of $18,105,241.42, which is equal to the total of
(x) 10 months of Annual Rental in the amount of $11,276,595.00 plus (y) the
additional rental abatement in the amount of $6,828,646.42 referenced in Section
23.3(ii) hereof (such total amount, the “Landlord Credit”), which shall, at the
District’s election, be applied toward (A) Annual Rental commencing on the Rent
Commencement Date, and/or (B) any obligation the District may have to pay for
any of the Tenant Improvements (in excess of the Tenant Improvement Allowance)
in accordance with the Work Exhibit; and (ii) in the event Landlord does not
deliver the Declaration of Delivery for execution by the Parties within 45
calendar days after the satisfaction of Landlord’s Delivery Obligations, then
for each month or partial month following such 45 day period that Landlord fails
to deliver the Declaration of Delivery for execution by the Parties, the
District shall be entitled to an abatement of Annual Rental and Additional Rent
equal to $2,000 per day for each day that Landlord does not deliver the
Declaration of Delivery after such 45 day period. Landlord shall have satisfied
its obligation to deliver the Declaration of Delivery if it delivers a

fully completed Declaration of Delivery to the District, even if the District
disputes any provision thereof. The District may be entitled to an additional
rent abatement pursuant and subject to the terms of the Work Exhibit.  

(b)In addition to the Tenant Improvement Allowance, any time between the 10th
and 12th Lease Years of the Lease Term, the District shall be entitled to a
Premises improvement allowance from the Landlord in the total amount of
$2,250,000.00.  Such allowance shall be applied by the District towards
refreshing the Premises (e.g. paint and carpet) (the “Premises Refresh
Allowance”) by providing written notice to Landlord not later than the end of
the 11th Lease Year; provided that not less than nine (9) months and not more
than twelve (12) months prior to the expiration of the 11th Lease Year, Landlord
shall provide the District with written notice inquiring as to whether the
District will elect to utilize the Premises Refresh Allowance.  If Landlord
fails to timely deliver such notice, then the District may elect to provide its
notice to Landlord as to the application of the Premises Refresh Allowance after
the 11th Lease Year so that the District is afforded no less than nine (9)
months and no more than twelve (12) months to determine how to apply the
Premises Refresh Allowance and, in such event, the Premises Refresh Allowance
may be applied by the District after the 12th Lease Year.  In no event shall any
amount be due or payable by the District to Landlord in connection with the
amortization or other repayment of the Premises Refresh Allowance.

7.5Real Estate Taxes.

(a)The District shall pay to Landlord Real Estate Taxes assessed

PAGE 25 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



against the Property and paid by Landlord each Lease Year as set forth
below.  The initial real estate taxes shown on Section of II(8)(c)(5) of DC DGS
Form L-102 are to be paid by the District as a component of Annual Rental (the
“Initial Real Estate Taxes”).  In the event that in any Lease Year hereunder the
total amount of Real Estate Taxes assessed against the Property exceeds the
Initial Real Estate Taxes, then the District shall pay the District’s
Proportionate Share of such excess amount of such Real Estate Taxes (“Tax
Increases”) to Landlord as Additional Rent.  The amount of such Tax Increases
shall be due and payable to Landlord by the District semi-annually within 90
days of the date of receipt by the District of a statement from Landlord, which
statement shall include copies of all actually paid real estate tax bills (and
Landlord’s evidence of the payment thereof), for such applicable semi-annual
District of Columbia real property tax billing cycle (each, a “Tax
Statement”).  The District’s Proportionate Share of Real Estate Taxes as of the
Rent Commencement Date is set forth in Section III(17) of DC DGS Form
L-102.  Notwithstanding the foregoing or anything else contained in this Lease,
Landlord shall not be permitted to charge the District (and the District shall
not be obligated to pay) for any Tax Increases for any semi-annual District of
Columbia real property tax billing cycle if Landlord fails to first deliver to
the District a Tax Statement by the date that is 120 days after the due date for
Landlord’s payment of real estate taxes under such semi-annual District of
Columbia real property tax billing cycle.  For any partial Lease Years, Tax
Increases shall be appropriately prorated based upon the number of days in such
partial Lease Year within the semi-annual District of

Columbia real property tax billing cycle.  Notwithstanding any provision of this
DC DGS Form L-105 to the contrary, the District and Landlord stipulate that Real
Estate Taxes for the first Lease Year are the amount set forth in Section
II(8)(c)(5) of DC DGS Form L-102,  and that the District has no audit right with
regard to Initial Real Estate Taxes or Tax Increases other than to confirm the
calculation of Tax Increases, and to review the real estate tax bills generated
by the taxing authority and Landlord’s evidence of its payment of the same.

(b)For the purposes of this Section 7.5, the term “Building” shall be deemed to
include the Land, the roof of the Building and any extensions therefrom, and, to
the extent that such elements exist, any balconies extending from the Building,
and any driveways or sidewalks.  The District recognizes that prior to the Rent
Commencement Date, Landlord shall have created a separate A&T Lot for the
Property.  Thereafter, as part of the development of the Development Area,
Landlord shall have the right to change the A&T Lot provided that the same shall
not result in the District being required to pay any more Real Estate Taxes or
Tax Increases then it otherwise would have been required to pay hereunder absent
such change to the A&T Lot.

(c)“Real Estate Taxes” means: (i) all ad valorem real property taxes, vault
space rental fees, and any special assessment, foreseen or unforeseen (including
without limitation any assessments imposed in connection with business
improvement or similar districts), which are imposed upon Landlord in connection
with its ownership or control of the Property; and (ii) any other present or
future taxes or

PAGE 26 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



charges that are imposed upon Landlord in connection with the Property or
assessed against the Property that are in express substitution for ad valorem
real property taxes.  Real Estate Taxes shall not include any: (A) fines,
penalties or interest on any Real Estate Taxes, except to the extent caused
solely by the District’s failure to pay the District’s Proportionate Share of
Real Estate Taxes pursuant to the terms of this Lease; (B) costs incurred by
Landlord to challenge the tax valuation or assessment of the Building, Land or
Property, or otherwise challenge any aspect of Real Estate Taxes; (C) “ballpark
taxes”, arena taxes or similar, including without limitation charges or fees
imposed upon Landlord in connection with the development, financing,
construction, operation, maintenance and/or use of any sports or entertainment
stadium, arena or complex (or similar) in the District of Columbia; (D) capital
gains, corporation, unincorporated business, income, net income, profits, excess
profit, estate, inheritance, transfer, recordation, gift, franchise or license
fees/taxes; (E) hotel or business entity fees (unless such taxes or fees replace
or supplement the current system of real property taxes in effect as of the date
hereof); (F) any Real Estate Taxes under a Separate Assessment; or (G) Real
Estate Taxes resulting from a Tax Increase due to a combination of real property
tax assessment parcels that includes the real property tax assessment parcel
upon which the Building is situated.

(d)In the event Landlord receives a refund for any Real Estate Taxes paid during
the Lease Term as a result of challenging the tax valuation or assessment of the
Building, Land or Property, the District shall be entitled to receive a rent
abatement equal to the

District’s Proportionate Share of such refund in the form of a rent abatement
(the “District Refund Abatement”).  Within sixty (60) days of receiving funds in
an amount equal to the Real Estate Tax refund, Landlord shall deliver written
notice to the District of the District Refund Abatement (together with
supporting documentation).  The District shall then deliver written notice to
Landlord as to which monthly payment of Annual Rental and Additional Rent it
elects the District Refund Abatement to be applied. Notwithstanding any
provision in this Lease to the contrary, the District Refund Abatement shall be
in addition to any other abatement of rent provided or permitted under this
Lease.

7.6Operating Costs.  

(a)The Annual Rental for each entire and partial Lease Year includes the Initial
Operating Costs.  Commencing on the first day of the second Lease Year, and the
first day of each subsequent Lease Year thereafter during the Lease Term (each
such date being the “Adjustment Date”), the then current Operating Costs shall
be increased to an amount equal to the District’s Proportionate Share of
Operating Costs due and payable in the preceding Lease Year, multiplied by a
fraction, the numerator of which shall be the CPI as of the Adjustment Date (or
the most recently issued CPI prior to the Adjustment Date), and the denominator
of which shall be the CPI as of 12 months prior to the Adjustment Date (or as of
12 months prior to the most recently issued CPI prior to the Adjustment Date, or
if in the second Lease Year, the most recently issued CPI prior to the Rent
Commencement Date); provided, however, in no event shall such CPI-based increase
exceed 5% of the then

PAGE 27 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



current Operating Costs (as adjusted, the “Operating Cost Increases”).  The
Operating Cost Increases shall be payable as Additional Rent in the same manner
and timing as Annual Rental, including in arrears.  For any partial Lease Year,
all Operating Costs shall be appropriately prorated. The District’s
Proportionate Share of Operating Costs as of the Rent Commencement Date is set
forth in Section III(17) of DC DGS Form L-102. Promptly after the publication of
the CPI for the Adjustment Date or the most recently issued CPI prior to the
Adjustment Date, Landlord shall send written notice to the District of the
amount of the CPI change for each successive Lease Year, including the
calculation of the Operating Cost Increase and the change in CPI, and such
increase, if any, shall apply as of the Adjustment Date for such Lease Year.

(b)The Parties acknowledge and agree that as part of the Base Building Work, the
Premises will be sub-metered for electricity.

8. Construction of Tenant Improvements and  Base Building Work; Alterations;
Delivery Date

8.1The design and construction of the Base Building Work and the Tenant
Improvements shall be performed and completed by Landlord in accordance with
Section 8.4 hereof and the Work Exhibit.

8.2After the Substantial Completion of the Tenant Improvements, the District
shall not make or permit anyone to make Alterations without the prior written
consent of Landlord, (i) which consent may be withheld or granted in Landlord’s
sole and absolute

discretion with respect to Alterations which may affect any aspect of the Base
Building Conditions or Building Structures and Systems, and (ii) which consent
shall not be unreasonably withheld, conditioned, or delayed with respect to
non-structural Alterations. Alterations that may adversely affect Base Building
Conditions or the Building Structure and Systems shall be deemed to include,
without limitation, any Alteration that will or may necessitate any changes,
replacements or additions to the columns, slabs or other structural elements of
the Building, or to the fire protection, water, sewer, electrical, mechanical,
plumbing or HVAC systems of the Premises or the Building, that result in the
need for changes to the Building to comply with applicable Laws or which will
impose additional costs on the operation of the Building and/or the
Premises.  With respect to any Alteration requiring Landlord consent, the
District shall not proceed with such Alteration until the parties have executed
a mutually satisfactory amendment to this Lease setting forth the scope of work,
the cost therefor, and confirming the District’s proof of funding for such
costs, as well as any other terms and conditions agreed to by the
parties.  Notwithstanding the foregoing, the District shall have the right,
after providing ten (10) days’ prior written notice to Landlord, but without the
necessity of obtaining Landlord’s consent, to re-carpet, re-paint or to make any
cosmetic or decorative nonstructural Alterations in or to the Premises.  All
Alterations shall be constructed at the District’s election and expense, subject
to the certification of the availability of appropriated funds for such purpose,
and once commenced shall be undertaken and completed by the District, in
compliance with applicable Laws and lien free.  The

PAGE 28 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



District shall not permit any mechanic’s lien to be filed against the Premises,
Building or the Land for work claimed to have been done for, or materials
claimed to have been furnished to, the District.  If a mechanic’s lien is filed
against the Premises, Building or the Land for work claimed to have been done
for, or materials claimed to have been furnished to, the District, and the
District does not promptly remove or discharge the same, Landlord shall have all
rights and remedies at law or in equity including for breach of
contract.  Landlord shall not be liable for any and all claims, losses,
expenses, and damages resulting from or arising out of any Alterations by the
District.  If Landlord gives its consent to the making of any Alteration, such
consent shall not be deemed to be an agreement or consent by Landlord to subject
its interest in the Premises or the Building or the Land to any liens that may
be filed in connection therewith.  The District acknowledges that any
Alterations are accomplished for the District’s account, and, other than an
Alteration performed by Landlord for the District and subject to the terms and
conditions of a work exhibit, work agreement or Section 11.3 hereof for such
Alterations, Landlord shall have no obligation or responsibility in respect
thereof.  Landlord’s approval of any plans and drawings (and changes thereto)
regarding any Alterations, other than any Alteration performed by or on behalf
of Landlord for the District and subject to the terms and conditions of a work
exhibit, work agreement or Section 11.3 hereof for such Alterations, shall not
constitute Landlord’s representation that such approved plans, drawings, changes
or Alterations comply with Laws.  Any deficiency in design or construction of
any Alteration (other than an Alteration

performed by Landlord for the District and subject to the terms and conditions
of a work exhibit, work agreement or Section 11.3 hereof for such Alterations)
shall be solely the responsibility of the District.  

8.3If any Alterations that require Landlord consent are made without the prior
written consent of Landlord, Landlord shall have the right to require the
District to restore the Premises and the Building to their condition immediately
prior thereto, subject to the District certifying the availability of
appropriated funds for such purpose.  If the District does not so restore the
Premises and the Building the same shall constitute an Event of Default
hereunder and Landlord shall have all rights and remedies available at law or in
equity including for breach of contract.  All Alterations to the Premises or the
Building made by either Party shall immediately become the property of Landlord
and shall remain upon and be surrendered with the Premises as a part thereof at
the expiration or earlier termination of the Lease Term, except that the
District shall be required to remove any Alterations that Landlord requires the
District to remove as a condition of its consent to the installation of such
Alterations under Section 8.2 hereof, so long as Landlord notified the District
at the time of its approval of such Alterations that the District shall be
required to remove the same (in order that the District may include the costs of
such removal in its budgetary process); provided, however, the District shall
have the right to remove, prior to the expiration or earlier termination of the
Lease Term, all movable furniture (including systems furniture), furnishings and
equipment installed in the Premises solely at the expense and discretion of the
District.

PAGE 29 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



The District shall repair any damage and injury to the Premises or the Building
caused by such removal subject to the District certifying the availability of
appropriated funds for such purpose.  If the District does not so repair any
damage and injury to the Premises and the Building the same shall constitute an
Event of Default hereunder and Landlord shall have all rights and remedies
available at law or in equity including for breach of contract.  If such
furniture (including systems furniture), furnishings and equipment are not
removed by the District at the expiration or earlier termination of the Lease
Term, the same shall at Landlord’s option (i) be deemed abandoned, or (ii)
become the property of Landlord to be surrendered with the Premises as a part
thereof.

8.4

(a)Subject to a day for day extension for each day of delay caused by a Force
Majeure Event and any day of District Delay, in the event that Landlord does not
meet Landlord’s Delivery Obligations on or before December 31, 2022 (the
“Outside Delivery Date”), the District shall be entitled to a credit against
Annual Rental and any Additional Rent for each day beyond the Outside Delivery
Date that Landlord’s Delivery Obligations have not been performed by Landlord.

(b)Subject to a day for day extension of the Outside Delivery Date for each day
of delay caused by a Force Majeure Event (not to exceed 120 days) and each day
of District Delay, in the event that the date of Landlord’s satisfaction of
Landlord’s Delivery Obligations has not occurred on or before the date that is
two hundred and ten (210) days after the Outside Delivery Date (the

“Outside Delivery Termination Date”), the District shall have the right to
terminate this Lease upon written notice to Landlord at any time thereafter
(provided Landlord has not yet satisfied Landlord’s Delivery Obligations).  In
the event of any such termination, this Lease shall be of no further force and
effect, and neither Party shall have any further obligation to the other
hereunder, subject to Section 24.14 hereof.    

(c)In the event that the District does not exercise its termination right
pursuant to paragraph (b) of this Section 8.4, the District shall be entitled to
a credit against Annual Rental equal to two days of Annual Rental for each day
beyond the Outside Delivery Termination Date until Landlord’s Delivery
Obligations have been performed by Landlord.  For the sake of clarity, the rent
credit provided for in this paragraph (c) as of the Outside Delivery Termination
Date is in lieu of and not in addition to the rent credit provided for in
paragraph (a).

9.MAINTENANCE AND REPAIRS

9.1Notwithstanding any other provision of this Lease, but subject to Sections
9.2, 16 and 17 hereto, Landlord, at its sole cost and expense (meaning that such
costs and expenses are already included in Annual Rental and Operating Cost
Increases and shall not otherwise be billed as Additional Rent), shall promptly
make all repairs, perform all maintenance, and make all replacements in and to
the Land, the Building, Building structures and systems, and, except as set
forth below, the Premises (including elevator lobbies and bathrooms constituting
a portion of the Premises) that are necessary or desirable to keep the same: (a)
in good

PAGE 30 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



condition and repair, (b) in a clean, safe and tenantable condition, and (c)
otherwise in accordance with all laws and the requirements of the Lease.  The
District shall maintain and repair the Premises (excluding elevator lobbies and
bathrooms constituting a portion of the Premises) as provided in the next
sentences. The District shall provide written notice to Landlord of any material
defect in or material damage to the Premises, and Landlord shall inspect such
condition.  If the defect or damage is caused by the negligence or willful
misconduct of the District or its employees (as determined by the judgment of a
court of competent jurisdiction in the event the District disputes that the
District or its employees were negligent or engaged in willful misconduct), the
District shall be responsible for cost of the repair.  If the District does not
dispute that it is responsible for the cost of the repair or replacement,
Landlord shall provide the District with an invoice for the cost of the
necessary repair or replacement for the District’s approval, which invoice may
include a Landlord service fee not to exceed 3.0% of such cost.  If such invoice
is approved by the District (or if Landlord is responsible for the repair or
replacement), Landlord shall effect the repair or replacement, and, if
applicable, the District shall pay any such approved invoice following
completion of the subject work and within thirty (30) days after receipt of such
invoice.  If such invoice is not approved by the District, the District shall be
responsible for undertaking the needed repair or replacement.  The District
shall suffer no waste or injury to any part of the Premises, and shall, at the
expiration or earlier termination of the Lease Term, surrender the Premises in
an order and

condition equal to its order and condition on the Rent Commencement Date,
subject to ordinary wear and tear, Landlord’s repair and maintenance
obligations, and Section 16.  

9.2Except as otherwise provided in Sections 15.2 and 16, the District shall be
responsible for all injury, breakage and damage to the Premises and to any other
part of the Building or the Land to the extent caused by District
Negligence.  At all times, subject to Section 14, Landlord shall be liable for
all injury, breakage and damage to the Premises and, if applicable, the MDF
Equipment and the MDF Supplemental HVAC, resulting from a failure of the Base
Building Conditions or Building Structures and Systems, except to the extent
arising solely due to District Negligence. The District shall endeavor to give
Landlord prompt notice of any known defects or damage to the structure of, or
equipment or fixtures in, the Building or any part thereof.  

9.3Landlord shall ensure that the Building shall be managed, operated and
maintained in accordance with the standards of quality followed in first class
office buildings in Washington, D.C., and in full compliance with all applicable
Laws. If Landlord engages a third party property management company, the
District shall have the right to approve the same, which approval shall not be
unreasonably withheld, conditioned or delayed. The District shall approve or
disapprove such proposed management company within ten (10) Business Days after
delivery to the District of a written request for such approval and be deemed to
have approved the same if it does not timely deliver written notice to Landlord
of its approval or disapproval.

PAGE 31 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

9.4Notwithstanding anything in this Lease to the contrary, the Parties hereby
agree that Landlord’s entry into the Premises shall be subject to the District’s
security requirements.

9.5 The District’s financial obligations under this Section 9 are subject to
Section 26.1 hereof.

9.6 Supplemental HVAC. Landlord shall provide repair and maintenance of the
District’s supplemental HVAC equipment and systems associated with the Premises
(including, if applicable, the MDF Supplemental HVAC Unit) subject and pursuant
to the following provisions: Landlord shall solicit bids for a contract for such
services to be provided by a contractor engaged by Landlord (a “Supplemental
HVAC Services Agreement”).  Within 30 days after the Rent Commencement Date,
provided Landlord has received all of the information from the District
necessary to obtain bids, Landlord shall deliver to the District, pursuant to
the provisions of Section 24.2 hereof, the solicitation responses for the
bidding related to the Supplemental HVAC Services Agreement and the contractor
that Landlord believes is most responsive with respect to price and
performance.  The costs under any such contract shall be subject to prior
approval by the District, and such costs may include a fee payable to Landlord
in connection therewith in the amount of 3% of the contract amount (without such
fee).  Such payments, including any 3% Landlord fee associated therewith shall
be paid on a monthly basis as Additional Rent under the Lease (and pursuant to
the same terms and schedule as the Annual Rental, including in arrears).  The
Supplemental HVAC Services Agreement contract amount

shall not include the cost of any non-preventative maintenance repairs of, or
replacements to, the District’s supplemental HVAC equipment, and any such work
and the costs thereof proposed by Landlord or the contractor shall be subject to
the District’s prior written approval.  Renewals of such Supplemental HVAC
Services Agreement may be negotiated by the parties thereto; provided, however,
that the District shall not be obligated to pay any costs thereof unless and
until it has approved any such cost, and has certified the availability of
appropriated funds for such purpose.  In the event a Supplemental HVAC Services
Agreement is scheduled to expire within 90 days or is terminated, Landlord shall
notify the District of the same pursuant to the provisions of Section 24.2
hereof and, upon the District’s written approval, Landlord shall solicit bids
for a new contract within 30 days of the District’s approval to do the same (in
which event the terms of this section shall continue to apply to any subsequent
Supplemental HVAC Services Agreement).

 

10.SIGNS

Landlord, at its sole cost and expense, shall provide and install exterior
signage, one Building standard directory strip in the Building’s main lobby, and
initial suite entry signage for the Premises, each using the standard graphics
for the Building. No sign, advertisement or notice shall be inscribed, painted,
affixed or otherwise displayed on any part of the exterior or interior (other
than within the Premises) of the Building by the District without Landlord’s
prior approval, and then only in such place, number, size, color and style as is
harmonious with the design of the Building and its furnishings.

PAGE 32 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

11.LANDLORD SERVICES and Utilities

11.1Except as otherwise provided herein, Landlord shall provide the following as
part of Operating Costs accounted for in the rental consideration as provided in
Section II(8)(b)(5) of DC DGS Form L-102 and in Section 7 hereof, and shall not
be otherwise billed as Additional Rent:

(i)pretreatment and snow removal from sidewalks, drives, and entrances during
and promptly after a snowfall and in no event permitting hazardous ice or snow
accumulations along such sidewalks, drives and entrances;

(ii)extermination and pest control at appropriate intervals, as may be deemed
necessary by Landlord or the District in the exercise of prudent management
practices.  Such work shall be performed after Building Hours or on non-Business
Days, unless such work will not materially adversely affect the District’s
business operations in the Premises during normal Building Hours;

(iii)repair and maintenance in accordance with Section 9.1 and in a manner
consistent with first class office buildings in Washington, DC. Such maintenance
shall include, without limitation, HVAC (i.e., heating, ventilation and air
conditioning), and lighting;

(iv)HVAC meeting the design specifications existing in the Premises as of the
Rent Commencement Date;

(v)trash removal services from the Premises, Building, and Land, in compliance
with all applicable Laws;

(vi)exterior lighting, maintenance of the Parking Facility and the Additional
Parking Areas (to include snow removal); and, walkways, driveways, landscaping,
fences, and utility installations of the Common Areas kept in good condition and
repair;

(vii)janitor and cleaning services to the Premises on Business Days in
accordance with the specifications set forth on Exhibit I, attached hereto and
made a part hereof;

(viii)provision and installation of replacement bulbs or tubes for the Building
and Premises standard light fixtures.  Bulbs or tubes for all other lighting
within the Premises shall be provided by Landlord or the District, at the
District’s option and expense; provided that the Landlord shall provide the
labor involved for such installation and replacement at no cost to the District;

(ix)Building and Premises key cards, keys or similar devices to be provided to
the District as follows: 850 such devices shall be delivered to the District
prior to the Rent Commencement Date and up to an additional 85 such devices upon
the District’s written request (any additional devices shall not be at
Landlord’s cost or expense)

(x)Lobby level security, access control to the Premises and a secured Parking
Facility and secured Additional Parking Areas, provided that the District shall
have the right at its election and expense to expand the Building’s security
system for the benefit of the Premises or install an independent access control
system for the Premises (subject to Section 8 above) and in such event, the
District shall be responsible for the provision and installation thereof, and

PAGE 33 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



the implementation, maintenance and repair of the same;

(xi)that the Building and the Additional Parking Areas shall be professionally
managed, operated and maintained and services shall be provided in accordance
with the standards of first class office buildings and, if applicable, first
class surface and/or structured parking lots in Washington, D.C., including
without limitation that the Additional Parking Areas shall be access controlled,
well lit, fenced (if any such parking lot is a surface parking lot) and
secure;  

(xii)hot and cold water sufficient for ordinary drinking, lavatory, toilet and
cleaning purposes to be drawn from fixtures in the Premises (if present) and
Common Areas;

(xiii)non-exclusive access to the Building service entrance and the Building
loading area with loading dock or scissors lift, if present;

(xiv)provision and installation of the Building’s standard window treatments for
the Premises windows, and the repair and replacement thereof if and when
necessary;

(xv)subject to Section 7.6(b), the provision of electrical, natural gas and
water/sewer utilities and service for the Premises (Landlord shall pay the cost
for such utility services directly to the applicable utility providers, the cost
of which is included in the Operating Costs and is not subject to any additional
or other reimbursement from the District to Landlord); and

(xvi)exclusive access to and use of (1) the Building’s fitness facility,

and (2) the terrace on the sixth floor of the Building (which, for the avoidance
of doubt, is a Common Area).

11.2At the District’s request by 5:00 p.m. on the preceding Business Day,
Landlord shall provide HVAC services outside of Building Hours, at a charge to
the District of $50.00 per hour per half-floor, without mark-ups, additional
fees, engineer fees, or any other additional costs (the “Overtime HVAC Rate”),
which Overtime HVAC Rate shall be increased each Lease Year commencing with the
second (2nd) Lease Year by an amount equal to 2.5% of the rate in effect for the
prior Lease Year (as adjusted, the “Overtime HVAC Rate Increases”).  The
Overtime HVAC Rate and Overtime HVAC Rate Increases, each as applicable, shall
be payable as Additional Rent in the same manner and timing as Annual Rental,
including in arrears.

11.3At the District’s request, Landlord may, at Landlord’s election, perform
additional services ancillary to those identified in this Lease, or provide
additional improvements to the Premises or the Building not otherwise set forth
in this Lease (“Additional Services”); provided, however, that prior to
performing any Additional Services, Landlord shall provide the District with a
detailed scope of work for the Additional Services (the “Scope of Work”), and
the cost therefor, which cost shall be on an “open book” basis and may include a
defined mark-up or fee to Landlord in the amount of 3% of such cost without such
mark-up (the “Additional Services Cost”).  The District shall either approve or
disapprove the Scope of Work and the Additional Services Cost in a writing
signed by the Director after the District’s certification of the availability of

PAGE 34 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



appropriated funds for such purpose (the “Additional Cost Approval”).  This
Lease (or an amendment of this Lease) may also, as a result of the Additional
Services Cost, require the approval of the Council of the District of Columbia
(“Council”) pursuant to D.C. Official Code § 1-204.51, as may be amended from
time to time (pertaining to prior Council approval of contracts in excess of
$1,000,000.00 in any 12-month period).  If the District approves an Additional
Cost Approval (including Council approval, if applicable), after Landlord
completes the Additional Services pursuant to the Scope of Work, Landlord shall
deliver an invoice for the actual cost therefor to the District, which invoice
may not exceed the Additional Services Cost and shall be on an “open book”
basis.  The District shall pay to Landlord such actual cost of the Additional
Services, in arrears, as Additional Rent with the next payment of Annual Rental
coming due and payable after Landlord has delivered such actual cost invoice to
the District.  If Landlord’s actual costs exceed the Additional Services Cost,
such excess costs shall be the sole liability and responsibility of Landlord; in
no event shall the District be liable for any amount in excess of the previously
approved Additional Services Cost without an Additional Cost Approval for such
excess.  In no event shall Landlord have any obligation to undertake any
Additional Services until the District obtains an Additional Cost Approval.

12.INTERRUPTION

12.1In addition to any other rights of the District set forth in this Lease,
upon any Interruption, the District may, but shall not have the obligation to,
implement such reasonable steps as may

be required for the District to avoid or mitigate against interruption of its
operations within the Premises. The District shall not, however, implement such
self-help sooner than five (5) Business Days after the District delivers notice
to Landlord of the District’s intention to commence its self-help remedy if the
Interruption is not previously cured. Provided that the Interruption is not
caused by District Negligence, Landlord shall reimburse the District for the
District’s reasonable costs to address the Interruption within ten (10) Business
Days following written demand by the District therefor (such demand to include
copies of invoices).  Landlord shall be deemed to have consented to the District
performing any alterations or replacements to address the Interruption.  The
District shall provide verbal notice to Landlord of any Interruption of which
the District has actual knowledge.  Due to the nature of the Interruption, the
Parties acknowledge and agree that the District may not be able to provide
advance notice to Landlord of the steps taken by the District to address the
Interruption.  The Parties agree that Landlord may enter the Premises to observe
the actions taken by the District, subject to any District security
requirements.  The District shall be responsible for the repair of all injury,
breakage and damage to the Premises resulting from an Interruption to the extent
caused by District Negligence.

12.2With respect to any Interruption not caused by District Negligence, if the
District informs Landlord that the District elects not to address the
Interruption pursuant to the foregoing Section 12.1, then (i) Landlord shall
promptly address the Interruption in order to avoid or mitigate against
interruption of the District’s operations within the Premises, and (ii) the
District

PAGE 35 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



shall be entitled to an abatement of Annual Rental and Additional Rent on a per
diem basis in the proportion which the affected area bears to the total
Premises.  Such abatement shall begin on the first Business Day of the
Interruption and shall continue for each day such Interruption continues (and
such abatement shall end as to each area affected when the ability to use and
occupy is fully restored to such area).  If such Interruption continues for ten
(10) continuous Business Days, then Landlord shall deliver to the District
within the next five (5) Business Days a reasonably detailed written plan to
remedy and end the Interruption.  If Landlord fails to timely deliver such plan
or if the District does not approve such plan, in its reasonable discretion,
then District shall have the right to terminate this Lease within thirty (30)
calendar days of the expiration of such five (5) Business Day period.  If the
Interruption continues for 90 consecutive calendar days, then the District shall
have the right to terminate this Lease by written notice to Landlord at any time
following the 90th day of such Interruption; provided, however, if such
Interruption ceases prior to delivery by the District of such notice of
termination or prior to the effective date of such termination, such notice of
termination shall be deemed revoked and of no further force and effect.

13.INSPECTION

13.1Subject to the District’s security requirements and upon reasonable prior
notice which need not be in writing (recognizing that no such limitations shall
apply in the event of a situation reasonably determined by Landlord to be an
emergency affecting the Premises or the Building or the health or safety of
tenants or visitors to the

Premises or Building (any such event being referred to herein as an “Emergency
Condition”)), the District shall permit Landlord, its Representatives, and the
holder of any mortgage, to enter the Premises without charge therefor and
without diminution of the rent payable by the District in order to examine,
inspect or protect the Premises; to make such alterations and/or repairs to the
Base Building Conditions and Building Structures and Systems as in the judgment
of Landlord may be deemed necessary or desirable; or to show the Premises to
prospective lenders or purchasers; or, if the District has given notice to
Landlord that it intends to vacate the Premises or if during the last two (2)
Lease Years of the Lease Term, then to exhibit the same to brokers and
prospective tenants. Landlord shall endeavor to minimize disruption to the
District’s normal business operations in the Premises in connection with any
such entry.  Except for an Emergency Condition, Landlord shall use commercially
reasonable efforts not to interrupt, delay or disrupt the District’s normal
business operations in the Premises without reasonable, prior notice to the
District of its intent to do so.

14.INSURANCE

14.1Landlord shall carry and maintain special form property insurance (ISO or
its equivalent), with 100% replacement cost coverage and an agreed amount
endorsement, covering the Building (including the Tenant Improvements
constituting fixtures) and Landlord’s property therein, in an amount required by
its insurance company to avoid the application of any coinsurance
provision.  Such insurance shall include extended coverage and other
endorsements of the kinds normally

PAGE 36 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



required by institutional lenders and that permit insurance proceeds to be used
by Landlord for the repair and restoration of the Building (including the Tenant
Improvements constituting fixtures). Landlord also agrees to carry and maintain
commercial general liability insurance with a minimum limit of liability in the
amount of $3,000,000 for personal injury or death of persons occurring in or
about the Building (including the Premises).  Landlord may elect to carry such
other additional insurance or higher limits as is consistent with the insurance
held by owners of comparable office buildings in Washington, DC.  Landlord shall
(i) cause the “District of Columbia, as its interests may appear” to be added as
a loss payee as to property insurance (for that portion of the Building not used
by or leased to third parties) and an additional insured as to liability
insurance, (ii) provide for a waiver of subrogation in favor of the District of
Columbia, and (iii) cause its insurance carriers to provide the District of
Columbia with 10 days’ prior written notice in the event of policy cancellation
due to a non-payment of premium and 30 days’ prior written notice in the event
of a cancellation for any other reason, on all insurance policies required to be
carried by Landlord under this Lease.  Upon receipt of any check for insurance
proceeds requiring the endorsement of the District (because of its status as a
loss payee), the District shall promptly endorse the same so that such proceeds
may be delivered either (i) upon request by Mortgagee to Mortgagee or (ii) if
there is not then a Mortgagee or Mortgagee does not desire to hold such funds,
so long as Landlord is performing its repair or restoration obligations set
forth in this Lease, to another escrow agent reasonably selected by Landlord,

which depository shall hold such funds and provide the same to Landlord on a
progress payment basis as Landlord completes any  repairs to the Building and/or
the Premises required or reasonably appropriate in connection with the casualty
for which such insurance proceeds were delivered.  If as a result of being named
loss payee on such insurance, the District receives any insurance proceeds, it
shall (i) promptly upon receipt thereof deliver the same to the Mortgagee if
Mortgagee has requested the same or, so long as Landlord is performing its
repair or restoration obligations set forth in this Lease, to the alternative
depository as described in the previous sentence to allow Landlord to undertake
the repair of the Building and/or the Premises with such funds, and (ii) if it
is holding any such funds upon the expiration or earlier termination of this
Lease immediately deliver the same to Landlord.

14.2Landlord acknowledges that the District does not maintain any insurance
policy insuring against liability or loss, damage or injury to property,
relevant to this Lease, and therefore a waiver of subrogation in favor of
Landlord by the District does not apply.  The District shall be responsible for
the repair of all injury, breakage and damage to the Premises and to any other
part of the Building or the Land to the extent caused by District Negligence.
The District shall not conduct or permit to be conducted any activity or place
any equipment or other item in or about the Premises or the Building that will
increase the rate of the above described insurance on the Building.  Upon notice
of any increase, the District shall immediately cease the activity that caused
the increase, or agree to pay said increase subject to the District certifying

PAGE 37 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



the availability of appropriated funds for such purpose.  

14.3Prior to the Lease Commencement Date, and subsequently on every anniversary
of the Lease Commencement Date or as requested by the District, Landlord shall
deliver to the District such certificates of insurance, endorsements and
declarations pages as the District may reasonably request confirming that (i)
the insurance coverage amounts and policies required hereunder are in force with
premiums paid, and (ii) that such policies shall not expire within 30 days from
the date of such delivery by Landlord.  All insurance required hereunder shall
be primary and noncontributory and purchased from carriers authorized to do
business in the District of Columbia and possessing an A- or better
policyholders’ rating and a minimum Class VIII financial size category as listed
at the time of issuance by A.M. Best Insurance Reports or a similar rating
publication.  At all times during the Lease Term, Landlord agrees to maintain
the insurance coverage required in this Section 14.  Landlord shall provide the
District with written notice of cancellation of any insurance required of
Landlord hereunder. The District’s review or approval of any certificates of
insurance, endorsements or other documents provided under this Section 14 are
for the District’s benefit only, and any such review or approval by the District
shall not be deemed to constitute confirmation or ratification that Landlord has
satisfied, or a waiver of, the insurance requirements under this Section 14 as
to the Property or any portion thereof.

14.4Notwithstanding anything in this Lease to the contrary, Landlord hereby
waives, and releases the District

and its Agents of and from, any and all rights of recovery, claims, or causes of
action, whether by subrogation or otherwise, against the District or its Agents
for any liability, loss or damage that may occur to the Property (including the
Premises), Landlord’s property or any leasehold improvements (regardless of
cause or origin, including the negligence of any of the District or its Agents),
which loss or damage is insured against or is required to be insured against by
Landlord hereunder.  All insurance policies against loss or damage to property
and business interruption or rent loss shall be endorsed to provide that any
release from liability of, or waiver of claim for recovery from, another person
entered into in writing by the insured thereunder prior to any loss or damage
shall not affect the validity of such policy or the right of the insured to
recover thereunder.  Such policies shall also provide that the insurer waives
all rights of subrogation that such insurer might have against such other person
(i.e., a waiver of subrogation shall be applied in favor of the
District).  Landlord hereby waives all claims for recovery from or against the
District for any loss or damage to any of its property, or damages as a result
of business interruption or rent loss, insured under a valid policy to the
extent of any recovery collected under such policies or any recovery that would
have been collected under insurance policies required to be, but not, carried
hereunder.  To the extent not inconsistent with other provisions of this Lease
and applicable law, Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, the District’s property, including any
such property or work of the District’s subtenants or occupants.  Landlord shall
also have no obligation to carry insurance against any loss suffered

PAGE 38 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



by the District, subtenants or other occupants due to interruption of the
District’s or any subtenant’s or occupant’s business.  

15.LIABILITY OF LANDLORD and the DISTRICT  

15.1Except as otherwise expressly provided in this Lease, neither Landlord nor
its Representatives shall be liable to the District or its Agents for any
damage, injury, loss or claim based on or arising out of any fire, robbery,
theft, vandalism, mysterious disappearance or any other casualty, or the actions
of any other person or entity, unless such liability arises from the negligence
or willful misconduct of Landlord or its Representatives.  Landlord shall be
liable to the District, and shall indemnify, defend and hold the District
harmless from, any damage, injury, loss or claim based on or arising out of this
Lease, or any agreement executed in connection with this Lease, including claims
for personal injury, death or property damage, if the same is due to the
negligence or willful misconduct of Landlord or its Representatives.  

15.2Neither the District nor its Representatives shall be liable to Landlord or
its Representatives, for any damage, injury, loss or claim based on or arising
out of any cause whatsoever to the extent such damage, injury, loss or claim is
(i) covered by Landlord’s insurance or would be covered by Landlord’s insurance
to the extent required under this Lease or (ii) is due, in whole or in part, to
the acts or omissions of Landlord or its Representatives. Under no circumstance
shall the District or Landlord (or their respective Agents or Representatives)
be liable to the other for any exemplary, punitive, consequential or indirect

damages in connection with, arising under or relating to this Lease, provided,
however, that this limitation shall not apply with regard to Section 16.3 or any
claim arising under the False Claims Act.

15.3[Intentionally Deleted].

16.DAMAGE OR DESTRUCTION

16.1(a)If the Premises or the Building are totally or partially damaged or
destroyed (a “Casualty”), then Landlord shall diligently repair and restore the
Building and Premises (including Tenant Improvements constituting fixtures);
provided, however, that notwithstanding anything to the contrary in this Lease
in such event, (i) the District shall have the right to terminate this Lease on
sixty (60) days’ prior written notice given within thirty (30) days of the date
of the Casualty if, in the District’s reasonable opinion, the Casualty renders,
for more than 180 days, the entire Premises inaccessible or 33% or more thereof
unusable for the normal conduct of the District’s operations then conducted on
the Premises, (ii) Landlord and the District each shall have the right to
terminate this Lease on sixty (60) days’ prior written notice given within 30
days of the date of the Casualty if, in Landlord’s reasonable judgment, the
repair and restoration cannot be completed within 180 days after the date of the
Casualty (which time period includes the time needed for effecting a
satisfactory settlement with any insurance company involved, removal of debris,
preparation of plans and issuance of all required governmental permits), and
(iii) Landlord and the District shall each have the right to terminate this
Lease on 30 days’ prior written notice given within 30 days of the date of the
Casualty if there is then left in the Lease Term less

PAGE 39 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



than twelve (12) calendar months.  If the Premises or any part thereof shall be
damaged or destroyed, the District shall provide prompt notice thereof to
Landlord.

(b)  Landlord’s obligations to repair and restore the Building and the Premises
as set forth in Section 16.1(a) are subject to the following conditions
precedent having been satisfied, in Landlord’s reasonable judgment.  If any of
the following conditions have not been so satisfied, Landlord shall notify the
District of the same, and each Party shall have the right to terminate this
Lease after 30 days prior written notice:

(i)Landlord and the District each shall not have exercised its right to
terminate this Lease to the extent permitted to do so pursuant to Section
16.1(a);

(ii)Landlord shall likely be able to obtain, or shall have obtained, all
necessary governmental or quasi-government approvals and similar authorizations
to rebuild the Building as required herein, including, but not limited to,
zoning approvals and permits; and

(iii)Adequate insurance proceeds shall be available for the repair and
restoration, and Landlord’s mortgagee, if any, shall have permitted the
insurance proceeds to be used to repair and restore the Building; or Landlord
shall have an alternative source to provide for such funds.

16.2If this Lease is terminated pursuant to Section 16.1, then Annual Rental and
any Additional Rent shall be apportioned (based on the portion of the Premises
that is usable after the Casualty) and paid to the date of termination.  If this

Lease is not terminated as a result of the Casualty, then until such repair and
restoration of the Premises are substantially complete, the District shall be
required to pay Annual Rental and any Additional Rent only for the portion of
the Premises that is usable while such repair and restoration are being made.

16.3Intentionally Deleted.  

16.4In addition to the District’s rights set forth in this Section 16, if a
Casualty is not caused by District Negligence and continues for 10 consecutive
days, and Landlord has failed to commence and thereafter diligently pursue
efforts to repair the Casualty within such time period, then one (1) Business
Day following the delivery of written notice by the District to Landlord, the
District may, but shall not have the obligation to, implement such reasonable
steps as may be required in order to repair the Casualty at Landlord’s sole cost
and expense.  Landlord shall reimburse the District within 10 Business Days
following written demand by the District thereof (such demand to include copies
of invoices and a certification that such costs were actually incurred by the
District) for any reasonable third party costs incurred by the District in
repairing the Casualty.  Landlord shall be deemed to have consented to the
District performing any alterations or replacements that are necessary in order
to eliminate such Casualty, provided that the District shall notify Landlord
thereof in writing and reasonably cooperate with Landlord to reasonably include
Landlord or its Agents in planning and implementing such alterations or
replacements.

 

PAGE 40 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

17.CONDEMNATION

17.1If 25% or more of the Premises, or the use or occupancy thereof, shall be
taken or condemned by any governmental or quasi‑governmental authority (other
than in each case the District of Columbia) for any public or quasi‑public use
or purpose or sold under threat of such a taking or condemnation (collectively,
“Condemned”), then this Lease shall terminate on the day prior to the date title
thereto vests in such authority and Annual Rental and any Additional Rent shall
be apportioned as of such date.  If less than 25% of the Premises or the use or
occupancy thereof is Condemned, then the District shall have the right to
terminate this Lease upon written notice to Landlord.  If the District does not
elect to terminate this Lease, then this Lease shall continue in full force and
effect as to the part of the Premises not so Condemned, except that, as of the
date title vests in such authority, the District shall not be required to pay
Annual Rental or any Additional Rent with respect to the part of the Premises so
Condemned.  Notwithstanding anything herein to the contrary, if 25% or more of
the Land or the Building is Condemned, then whether or not any portion of the
Premises is Condemned, Landlord and the District each shall have the right to
terminate this Lease by giving at least 60 days’ prior notice of such
termination at any time after such condemnation.  This Lease shall terminate on
the date specified in the notice and Annual Rental and Additional Rent shall be
adjusted to such date.

17.2Landlord reserves all rights to any award paid because of any taking of the
Premises.  The District assigns to Landlord any right the District may have to
such award.  Further, the

District shall make no claims against Landlord or the condemning authority for
damages. Notwithstanding the foregoing, the District may claim and recover from
Landlord or the condemning authority (so long as that is not the District of
Columbia), as applicable, a separate award for the District’s moving expenses,
business dislocation damages, the District’s personal property and fixtures, or
the unamortized costs of leasehold improvements paid for by the District
(excluding any leasehold improvements paid for through the use of an allowance
from Landlord) but only to the extent that (x) such amounts are awarded to the
District in a separate proceeding, and (y) Landlord’s award is not thereby
reduced.  Each Party shall seek its own award, as limited above, at its own
expense. Notwithstanding the provisions of Section 17.1, if a leasehold estate
is necessary for the District to obtain an award as set forth above, then this
Lease shall not be deemed to terminate pursuant to its terms or by a Party’s
election as set forth in Section 17.1 until such time as the proceeding to
obtain any such award is concluded; provided, however, in such event the
obligations of the District (including any financial obligations under this
Lease, including without limitation Annual Rental and Additional Rent),
excluding any rental obligation that has already accrued but is not yet due and
payable, shall terminate if this Lease would otherwise be deemed to have
terminated  pursuant to its terms or by a Party’s election as set forth in
Section 17.1.

18.DEFAULT

18.1District Default.  

(a)It shall be a default of the

PAGE 41 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



District (“District Default”) hereunder if the District fails to: (i) pay Annual
Rental or Additional Rent on the date due and such failure shall remain uncured
for a period of 30 calendar days after Landlord notifies the District in writing
of such failure (subject to Landlord’s obligation to deliver documents and
information pursuant to Section 7.3 hereof required for the District to process
payments to Landlord); (ii) perform or observe any non-monetary obligation of
the District under this Lease (but not including any failure to perform or
observe such obligation that constitutes a District Delay) within the period
provided herein for such performance, and if no express period for performance
is provided, then within 30 days, and if such failure shall remain uncured for
such period after Landlord notifies the District in writing of such failure,
which written notice shall set forth in reasonable detail the nature and extent
of the failure and identifying the applicable Lease provision requiring such
obligation to be performed, or within such longer period of time as may be
necessary for such cure so long as the District shall promptly commence and
thereafter diligently pursue the curing thereof but no later than 120 days from
the date of such notice; (iii) any sublease or assignment not permitted by
Section 21 shall occur; or (iv) the District abandons the Premises. It is
specifically understood and agreed that any failure to take any action that
might be deemed to violate the Anti-Deficiency Acts or any failure to obtain a
certification of the availability of appropriated funds in accordance with
Section 26.1 shall not constitute a District Default; provided that the
foregoing shall not prevent Landlord from pursuing any remedies against the
District as a result of District Negligence or a breach of this Lease by

the District.

(b)Upon the occurrence of a District Default, Landlord, in its sole discretion,
may seek: (i) in the case of a monetary District Default, all remedies available
to it under the Quick Payment Act, D.C. Code § 2-221.01, et seq., as may be
amended from time to time, and otherwise at law or equity; or (ii) in the case
of any other District Default, all remedies available at law or equity.  In
accordance with Section 26.1, any deficiency in Annual Rental or any financial
obligation of the District shall not exceed the amount of appropriated funds
actually available at the time of the occurrence of a District
Default.  Notwithstanding anything to the contrary herein, Landlord agrees to
use commercially reasonable efforts to relet the Premises and mitigate damages
following the surrender of, or Landlord’s recovery of, possession of the
Premises.

(c) In the event of a District Default pursuant to Section 18.1(a)(ii), and
after the expiration of the applicable notice and cure period provided for
therein, upon an additional 15 Business Days’ prior written notice to the
District (during which time the District shall have a further opportunity to
cure such District Default), Landlord may, but shall not be required to, effect
such cure (subject in all events to Section 15.1 hereof), unless the District
notifies Landlord that it has already engaged a provider of goods and/or
services to effectuate the cure of such District Default.  The taking of such
action by Landlord shall not prevent Landlord from pursuing any remedy it is
otherwise entitled to in connection with such District Default in accordance
with Section 18.1(b); provided, however, that if Landlord cures such District
Default as set forth in this Section 18.1(c), any such

PAGE 42 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



default shall be deemed to be cured (provided further that Landlord may include
the cost of such cure within the calculation of actual damages which Landlord
may seek at law or in equity in connection with the curing of such District
Default).

(d)If Landlord shall institute proceedings against the District and a compromise
or settlement thereof shall be made, then the same shall not constitute a waiver
of the same or of any other covenant, condition or agreement set forth herein,
nor of any of Landlord’s rights hereunder unless expressly agreed by Landlord
and the District.  Neither the payment by the District of a lesser amount than
the monthly installment of Annual Rental due hereunder (or any other financial
obligation), nor any endorsement or statement on any check or letter
accompanying a check for payment of rent or other sums payable hereunder shall
be deemed an accord and satisfaction.  Landlord may accept the same without
prejudice to Landlord’s right to recover the balance of such rent or other sums
or to pursue any other remedy.  Notwithstanding any request or designation by
the District, Landlord may apply any payment received from the District to any
payment then due under the Lease.

18.2Landlord Default.  

(a)It shall be a Landlord default (“Landlord Default”) hereunder if Landlord
fails to perform or observe any of its obligations under this Lease (but not
including any failure to perform or observe such obligation that constitutes a
Landlord Delay) within the period provided for such performance (including any
notice and cure period, if applicable), and if no express period for

notice and cure is provided, then after a period of 30 days from the date
Landlord receives written notice thereof from the District setting forth in
reasonable detail the nature and extent of the failure and identifying the
applicable Lease provision requiring such obligation to be performed; provided,
however, that Landlord shall not have committed a Landlord Default if such
failure is of a type and nature that cannot reasonably be cured within such
thirty (30) day period, so long as Landlord promptly commences the curing of
such failure within such thirty (30) day period and thereafter diligently
pursues the curing of such failure but no later than 120 days from the date of
the notice.  

(b) Upon the occurrence of a Landlord Default, the District may pursue any other
remedies available to it at law or equity. In addition to the foregoing, or in
lieu thereof, upon the occurrence of a Landlord Default, upon one (1) Business
Day following the delivery of written notice by the District to Landlord, the
District may, but shall not have the obligation to, implement such reasonable
steps as may be required in order to cure such Landlord Default at Landlord’s
sole cost and expense.  Landlord shall reimburse the District within 10 Business
Days following written demand by the District thereof (such demand to include
copies of invoices and a certification that such costs were actually incurred by
the District), of any reasonable third party costs incurred by the District in
curing such Landlord Default.  Landlord shall be deemed to have consented to the
District performing any alterations, replacements or work that is/are necessary
in order to eliminate such Landlord Default, provided that the District shall
notify Landlord thereof in writing and reasonably cooperate with Landlord to

PAGE 43 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



reasonably include Landlord in planning and implementing such alterations,
replacements or work.(c)The availability of insurance proceeds under Section 14
shall not be interpreted to deprive the District of its right to be awarded
specific performance or an injunction in an action brought to enforce any of its
rights under this Lease.  Furthermore, nothing in Section 14 shall be
interpreted as limiting any remedy the District may have pursuant to the False
Claims Act, as the District is not authorized to limit such authority or remedy.

19.SUBORDINATION

19.1This Lease shall be subject and subordinate to the lien, provisions,
operation and effect of all mortgages, deeds of trust, ground leases or other
security instruments that may encumber the Building or the Land, or both (each,
a “Mortgage”, and collectively, “Mortgages”) of record after the Lease
Commencement Date, to all funds and indebtedness intended to be secured thereby,
and to all renewals, extensions, modifications, recastings or refinancings
thereof, provided that Landlord shall, at no cost or expense to the District,
(i) execute, and shall cause the applicable mortgagee or lien holder to execute,
and deliver to the District a subordination, non-disturbance, and attornment
agreement in the form of, and substantially in the substance of, “Exhibit F”
attached hereto and made a part hereof (an “SNDA”); and (ii) cause Ground Lessor
to execute and deliver to the District a sublease recognition agreement in the
form of, and substantially in the substance of, “Exhibit L” attached hereto and
made a part hereof (a “Recognition Agreement”).  If Landlord and the

applicable mortgagee, lien holder, or ground lessor do not execute and deliver
to the District such an SNDA or Recognition Agreement in the form of, and
substantially in the substance of, “Exhibit F” or “Exhibit L”, respectively,
this Lease shall not be subordinate to any such Mortgage unless and until
Landlord delivers such an SNDA or Recognition Agreement to the District.  Such
SNDA or Recognition Agreement shall be in recordable form and may be recorded at
the election of any Party, mortgagee or ground lessor (at no cost or expense to
the District unless the District elects to record the same).  

 

19.2Landlord agrees that within 60 days of (x) the Lease Commencement Date, or
(y) such later date on which Landlord executes a Mortgage encumbering its Ground
Lease interest,  Landlord shall provide to the District, at no cost to the
District, an SNDA in favor of the District from Landlord and each mortgage
holder or lien holder of record (each, a “Mortgagee”), in the form of, and
substantially in the substance of, “Exhibit F” attached hereto and made a part
hereof.  Until such time as an SNDA signed by Landlord and any applicable
Mortgagee is delivered to the District by Landlord, this Lease shall not be
subordinate to any such Mortgage then in existence unless and until Landlord
delivers such an SNDA to the District.  In the event Landlord does not provide
the District with an SNDA within 60 days of the date set forth in clause (x) or
(y) above, the District shall have the right to terminate this Lease, effective
immediately upon the District giving written notice of termination to
Landlord.  Such SNDA shall be in recordable form and may be recorded at the
election of any

PAGE 44 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



Party or Mortgagee (at no cost or expense to the District unless the District
elects to record the same).  Notwithstanding any other provision of this Lease,
Landlord shall provide the District with an SNDA from any current Mortgagees,
and a Recognition Agreement from Ground Lessor, pursuant to the foregoing as a
condition precedent to the Rent Commencement Date and the District’s obligation
to pay Landlord any Annual Rental or Additional Rent.

20.estoppel certificate

Within thirty (30) days after receipt of Landlord’s written request at any time
and from time to time but not more than twice in a 12-month period, the District
shall execute and deliver to Landlord and/or any other person or entity
designated by Landlord, a written statement certifying the following
substantially in the form of “Exhibit G”, attached hereto and made a part hereof
(“Certificate”):  (a) that this Lease is unmodified and in full effect (or if
there have been modifications, that this Lease is in full effect as modified and
stating the modifications); (b) that no Annual Rental or other charges have been
paid by the District in advance; (c) whether or not, to the District’s actual
knowledge, the District has claims or demands against Landlord; (d) whether or
not, to the District’s actual knowledge, there is any uncured District Default;
(e) that statements contained in the Certificate are based solely upon a
reasonably diligent review of the District’s Lease file as of the date of the
issuance of the Certificate; (f) that Landlord, and/or such other person or
entity designated by Landlord to receive the Certificate, are deemed to have
constructive notice of such facts as would be reasonably ascertainable by an
inspection of the Premises or by

reasonable inquiry to appropriate District of Columbia officials; and (g) that
the Certificate shall not be deemed to be a representation or warranty by the
District that the Premises comply with any Laws or of the condition of, or the
absence of, any defects in the Premises (or any portion thereof).

21.ASSIGNMENT AND SUBLETTING

21.1The District shall not assign this Lease (or all or any of the District’s
rights hereunder or interest herein), or sublet the Premises or any part
thereof, without obtaining the prior written consent of Landlord, which consent
Landlord may withhold in its sole discretion with respect to an assignment, but
which consent Landlord shall not unreasonably withhold, condition or delay with
respect to a sublet. The District shall not encumber this Lease without
obtaining Landlord’s prior written consent, which consent Landlord may withhold
in its sole discretion. Notwithstanding anything in this Lease to the contrary,
the Parties hereby agree that the District’s (i) substitution of another agency
or instrumentality of the District of Columbia to use the Premises in accordance
with Section 3.1 above, (ii) allowing community groups or other entities to use
the first floor conference room (either free of charge or with a fee), or (iii)
licensing of a portion of the Premises to telecommunications providers to
install in-building distributed cellular antenna systems for improved service in
the Building (either free or charge or with a fee), shall not constitute an
assignment or subletting under this Lease and shall not require the consent of
Landlord.  In the event that Landlord, exercising good faith in all respects,
fails or refuses to respond to any request by the

PAGE 45 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



District to assign or sublet all, or any part of, the Premises to a third party
within fifteen (15) Business Days after receiving the District’s written request
therefor, and provided that such request to Landlord includes language
substantially similar to the following in all caps boldfaced letters:  “FAILURE
TO CONSENT TO OR DENY SUCH REQUEST WITHIN 15 BUSINESS DAYS AFTER RECEIPT OF THIS
REQUEST SHALL BE DEEMED TO BE LANDLORD’S CONSENT TO THE PROPOSED ASSIGNMENT OR
SUBLEASE”, then Landlord shall be deemed to have consented to such assignment or
sublet in accordance with the terms thereof.  If Landlord consents or is deemed
to have consented to the District’s assignment of this Lease, then the District
shall be released from any and all obligations and liabilities with respect to
this Lease, or arising under this Lease, of any nature whatsoever, except for
any such obligations or liabilities that arise and accrue prior to the date of
the permitted assignment of this Lease by the District.

21.2The District shall deliver to Landlord a fully executed copy of each
agreement evidencing a sublease or assignment, and Landlord’s consent thereto,
within 15 Business Days after the full execution thereof.  

21.3All restrictions and obligations imposed pursuant to this Lease on the
District shall be deemed to extend to any subtenant, assignee, licensee, or
transferee (each an “Assignee”).  Any Assignee shall be deemed to have assumed
obligations as if such Assignee had originally executed this Lease, and, at
Landlord’s request, shall execute promptly a document confirming such
assumption.  Each sublease shall be subject to the condition

that, if the Lease Term is terminated or Landlord succeeds to the District’s
interest in the Premises by voluntary surrender or otherwise, at Landlord’s
option, the subtenant shall be bound to Landlord for the balance of the term of
such sublease and shall attorn to and recognize Landlord as its landlord under
the then existing terms of such sublease.

21.4Any profit accruing to the District as the result of any permitted
assignment of this Lease or permitted sublet of the Premises shall be the
District’s profit to keep and shall not be paid to Landlord.

22.HOLDING OVER

If the District does not immediately surrender the Premises or any portion
thereof upon the expiration of the then applicable Lease Term, or earlier
termination date (as expressly provided in this Lease), as applicable, then
subject in all events to the Anti-Deficiency Acts, applicable Laws, appropriate
authorization from the District, and the certification of the availability of
appropriated funds for such purpose, the Net Rental payable by the District
hereunder shall be increased to one hundred twenty-five percent (125%) of the
Net Rental payable by the District during the month immediately preceding such
holdover, for the period of the first nine (9) months after such expiration or
termination.  Notwithstanding the foregoing, the District shall continue to pay
all Operating Costs, Real Estate Taxes and Parking Fees that were in effect
during the last month of the Lease Term, as adjusted pursuant to Section 7
hereof. If the holdover shall continue after such nine (9) month holdover
period, then the amount of the increase in Net Rental shall be increased to 150%

PAGE 46 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



from 125% during the period following the initial nine (9) months of
holdover.  Such increased Net Rental shall be computed by Landlord and paid by
the District on a monthly basis in arrears until the Premises have been vacated
or surrendered.  Any such holdover shall be deemed to be a tenancy from
month‑to‑month (with any partial month of occupancy prorated based on the number
of days in the partial month). Notwithstanding any other provision of this
Lease, Landlord’s right to recover damages arising from a holdover period shall
be limited to the right to (i) collect the increased Net Rental provided above;
or (ii) evict the District. Under no circumstances shall the District be liable
to Landlord for any other damages whatsoever arising directly or indirectly from
the holdover period.  In no event shall any holdover be deemed a permitted
extension or renewal of the Lease Term, and nothing contained herein shall be
construed to constitute Landlord’s consent to any holdover or to give the
District any right with respect thereto.  Notwithstanding any other provision of
this Lease, Landlord’s acceptance of Annual Rental during any holdover period
shall not in any manner adversely affect Landlord’s other rights and remedies
under this Lease.  The District’s obligations during any such holdover period
shall remain subject to the Anti-Deficiency Acts and applicable Laws.

23.BROKERS, AGENTS

23.1The District acknowledges that neither Landlord nor any broker, agent or
employee of Landlord has made any representation or promise with respect to the
Premises or the Building except as herein expressly set forth, and no right,
privilege, easement or license is being acquired by

the District except as herein expressly set forth.

23.2 Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and the District other than that of landlord and
tenant.  The District shall not (i) use the name of the Building for any purpose
other than as the address of the business to be conducted by the District in the
Premises, (ii)  use the name of the Building as the District’s business address
after the District vacates the Premises, or (iii) do or permit to be done
anything in connection with the District’s business or advertising that in the
reasonable judgment of Landlord may reflect unfavorably on Landlord or the
Building or confuse or mislead the public as to any apparent connection or
relationship between Landlord, the Building and the District.  

23.3Landlord hereby acknowledges and agrees that Landlord shall pay any
commission or fee, if any, due to Landlord’s broker, or any broker claiming
under Landlord, under the terms of a separate agreement between Landlord and any
broker of Landlord (or broker claiming under Landlord).  In addition to any
other indemnity provided under this Lease, Landlord shall indemnify the District
and defend and save the District and all of its officers, agents and servants
harmless from and against any and all claims, liabilities, or demands for
payment made by Landlord’s broker or agent, or any broker or agent claiming
through Landlord, with respect to this Lease.  Savills, Inc. (“Savills”) is
recognized as the exclusive broker representing the District in this
transaction, in connection with which Savills shall be entitled to a brokerage
commission paid by Landlord equal to

PAGE 47 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



four percent (4%) of the Annual Rental over the Initial Lease Term (the “4%
Amount”), which shall be paid as follows: (i) upon full execution and delivery
of the Lease by the District to Landlord, Landlord shall pay Savills a
commission equal to one and three-quarters percent (1.75%) of the Annual Rental
over the Initial Lease Term; and (ii) in lieu of paying the remainder of the 4%
Amount to Savills, the Parties acknowledge and agree that the Landlord Credit
has been increased by an amount equal to two and one-quarter percent (2.25%) of
the Annual Rental over the Initial Lease Term.

24.general provisions

24.1Waiver of Jury Trial.  LANDLORD, THE DISTRICT, ALL GUARANTORS, AND ALL
REPRESENTATIVES EACH WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND THE DISTRICT
HEREUNDER, THE DISTRICT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY CLAIM OF
INJURY OR DAMAGE.  LANDLORD, THE DISTRICT AND ANY REPRESENTATIVE OF LANDLORD
EACH WAIVES ANY OBJECTION TO THE VENUE OF ANY ACTION FILED IN ANY COURT SITUATED
IN THE JURISDICTION IN WHICH THE BUILDING IS LOCATED, AND WAIVES ANY RIGHT,
CLAIM OR POWER, UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR OTHERWISE, TO
TRANSFER ANY SUCH ACTION TO ANY OTHER

COURT.

24.2Service of Notices.  All notices or other communications required under this
Lease shall be in writing and shall be deemed duly given and received (i) when
delivered in person (with receipt therefor), (ii) on the next Business Day after
deposit with an established, overnight delivery service, or (iii) when delivered
by email so long as such email delivery is followed by such notice or other
communication being sent by the next Business Day by a method set forth in the
foregoing (i) or (ii).  If any Party refuses delivery of a notice, such notice
shall be deemed to have been delivered to such Party at the time of
refusal.  Landlord’s and the District’s initial mailing and email address for
sending notices hereunder are set forth in Sections 4(a) and 4(b) of DC DGS Form
L-100.  Either Party may change its mailing or email address for the giving of
notices by notice given in accordance with this Section.  

24.3Severability.  Each provision of this Lease shall be valid and enforceable
to the fullest extent permitted by Laws.  If any provision of this Lease or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, then such provision shall be deemed to be replaced by the
valid and enforceable provision most substantively similar to such invalid or
unenforceable provision, and the remainder of this Lease and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby.  Nothing contained in
this Lease shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum rate allowed by Laws.

PAGE 48 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

24.4Pronouns.  Feminine, masculine or neutral pronouns shall be substituted for
those of another form, and the plural or singular shall be substituted for the
other number, in any place in which the context may require such substitution.

24.5Headings.  Headings are used for convenience only and shall not be
considered when construing this Lease.

24.6Successors.  The provisions of this Lease shall be binding upon and inure to
the benefit of the Parties and each of their respective successors and permitted
assigns.

24.7Integration.  The Parties confirm that this Lease contains and embodies the
entire agreement of the Parties hereto and supersedes all prior agreements,
negotiations, letters of intent, proposals, representations, warranties,
understandings, suggestions and discussions, whether written or oral, between
the Parties hereto.  Any representation, inducement, warranty, understanding or
agreement that is not expressly set forth in this Lease shall be of no force or
effect.  

24.8Governing Law.  This Lease shall be governed by the laws of the District of
Columbia, without regard to the application of choice of law principles.  There
shall be no presumption that this Lease be construed more strictly against the
Party who itself or through its agent prepared it (it being agreed that all
Parties hereto have participated in the preparation of this Lease and that each
Party had the opportunity to consult legal counsel before the execution of this
Lease).  No custom or practice that may evolve between the Parties in the

administration of the terms of this Lease shall be construed to waive either
Party’s right to insist on the other Party’s strict performance of the terms of
this Lease.

24.9Amendments.  This Lease may be modified or changed in any manner only by an
instrument signed by both Parties and approved for legal sufficiency for the
District.  Landlord shall provide to the District a copy of Ground Lessor’s
consent to any amendment or modification to this Lease that increases Landlord’s
obligations hereunder or reduces the amount of rent payable hereunder, together
with Landlord’s executed counterpart of such document.

24.10Time is of the Essence.  Time is of the essence with respect to each of the
District’s and Landlord’s obligations hereunder.

24.11Counterparts.  This Lease may be executed in multiple counterparts and by
facsimile or electronic signature (and may be delivered by e-mail in the form of
a .pdf file or similar), each of which counterpart shall be deemed an original
and all of which together shall constitute one and the same instrument.  

24.12Memorandum of Lease.  Landlord agrees that the District may record, at its
election and expense (and at no cost or expense to Landlord with respect to
recording fees), a memorandum of this Lease in form and substance mutually
satisfactory to the Parties in order to provide notice of the District’s ROFO
(as defined in Section 27 hereof).

24.13Federally Prohibited Persons.  Neither Landlord nor any person owning any
interest in Landlord has engaged in any dealings or

PAGE 49 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



transactions (i) in contravention of any money laundering laws, regulations or
conventions of the United States or (ii) in contravention of Executive Order No.
13224 dated September 24, 2001 issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), as may be amended or
supplemented from time to time (the “Anti-Terrorism Order”) or any published
terrorist or watch list that may exist from time to time.  Landlord represents
and warrants that neither Landlord nor any person owning any interest in
Landlord: (a) is or will be conducting any business or engaging in any
transaction with any person appearing on the list maintained by the U.S.
Treasury Department’s Office of Foreign Assets Control list located at 31
C.F.R., Chapter V, Appendix A, as may be amended or supplemented from time to
time, or (b) is a person described in Section 1 of the Anti-Terrorism Order.
  The representations and warranties set forth in this Section 24.13 are made
solely to Landlord’s knowledge as to any direct or indirect owners of any
publicly traded entity with a direct or indirect ownership interest in Landlord.

24.14Survival.  Subject to applicable Laws and the Anti-Deficiency Acts, and
unless otherwise set forth herein, the obligations of the District shall not
survive the expiration or early termination of this Lease, and only any
liabilities of the District which have accrued prior to the expiration or
earlier termination of this Lease shall survive such expiration or earlier
termination. Unless otherwise set forth herein, the obligations of Landlord
shall not survive the expiration or early termination of this Lease, and only
any liabilities of

Landlord which have accrued prior to such expiration or earlier termination of
this Lease shall survive such expiration or earlier termination; provided,
however, the foregoing limitation shall not apply to any claim arising under the
False Claims Act.

24.15Force Majeure.  Unless specifically provided otherwise, if Landlord or the
District is in any way delayed or prevented from performing any of its
obligations under this Lease due to a Force Majeure Event, then the time for
performance of such obligation shall be excused for the period of such delay or
prevention, and extended for a period equal to the period of such delay,
interruption or prevention.  

24.16Review; District’s Approval and Consent.  A Party’s review, approval and
consent powers (including the right to review design plans or construction
drawings), if any, are for such Party’s benefit only.  Such review, approval or
consent (or conditions imposed in connection therewith) shall be deemed not to
constitute a representation concerning legality, safety, or any other
matter.  The District’s approval and consent rights hereunder may be exercised
on behalf of the District only by the Director or any person to whom the
Director has delegated his or her authority to exercise such rights pursuant to
a written delegation.

24.17Intentionally Deleted.

24.18Delivery of Keys Upon Termination.  At the expiration or earlier
termination of the Lease Term, the District shall deliver to Landlord all keys
and key cards to the Building and the Premises, whether such keys were furnished
by Landlord or otherwise

PAGE 50 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



procured by the District.

24.19  No Partnership; No Third Party Beneficiaries.  Nothing contained in this
Lease shall be deemed or construed to create a partnership or joint venture of
or between Landlord and the District, or to create any other relationship
between the Parties hereto other than that of landlord and tenant.  Nothing
contained in this Lease shall be deemed or construed to create any third party
beneficiaries.  The only entities that the Parties intend to be benefitted by
this Lease are Landlord and the District.

24.20  Not a Contract for Goods or Services.  This Lease is not intended to be,
nor shall it be deemed or construed to be a contract for goods or
services.  Nothing contained in this Lease, and no future action or inaction by
the District under this Lease, shall be deemed or construed to mean that the
District has contracted with Landlord to perform any activity at the Premises or
the Property that is not ancillary to the conveyance of an interest in real
property.  Landlord expressly acknowledges that the District is prohibited by
law from entering into contracts for goods and services without following the
procedures set forth in the Procurement Practices Reform Act of 2010, D.C.
Official Code § 2-351.01, et seq., as may be amended from time to time, or any
other applicable procurement authority.

24.21  No Waiver.  Neither Landlord nor the District shall be deemed to have
waived any (a) provision of this Lease, or the breach of any such provision, or
(b) any right, claim, or demand related thereto (each a “Right” and
collectively, “Rights”), unless specifically waived by Landlord or the District,
respectively, in a writing

executed by an authorized person of the party that could assert such Right.  No
waiver of any Right in one instance shall be deemed to be a subsequent waiver of
the same Right in a different instance, unless expressly stated in such
waiver.  No waiver of a breach of any provision of this Lease shall be deemed to
be a waiver of any subsequent breach of the same provision, or a waiver of the
provision itself, or of any other provision of this Lease.

25.Asbestos Certification.

25.1Certification.  Landlord certifies that to the best of its knowledge  it has
disclosed all asbestos surveys or inspections within its custody that have been
conducted by or on behalf of Landlord concerning the Building (including the
Premises) of which there are none as of the Lease Commencement Date as the
Building has not yet been constructed. Based upon these surveys and inspections,
if any, Landlord further certifies that to the best of its knowledge it has not
received any written notice that any asbestos-containing materials (“ACM”) in
the Building (including the Premises) are in violation of applicable Laws (which
violation remains uncured).  Landlord has furnished copies of these asbestos
surveys or inspections (if any) to the District prior to the Lease Commencement
Date.  If any asbestos inspection is conducted, Landlord shall furnish a copy
thereof to the District at least 10 days’ prior to the Lease Commencement
Date.  The D.C. Office of Occupational Safety and Health is authorized to
conduct a visual inspection of the Building (including areas not demised
hereunder) at any time after the Lease Commencement Date during the Lease
Term.  The certifications made by Landlord regarding asbestos and

PAGE 51 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



hazardous waste management contained herein are material representations of fact
upon which the District has relied in entering into this Lease.

25.2Inspection; Abatement.  Upon discovery by Landlord, or upon notice to
Landlord by the District or any other person of the presence of suspected ACM in
the Building in violation of any applicable Laws, Landlord shall promptly, at
its sole cost, have the relevant portion of the Building inspected by a firm
licensed to perform asbestos inspections.  Promptly after receipt by Landlord of
the written report of such finding, Landlord shall deliver to the District a
copy thereof.  Landlord shall cause any ACM in violation of applicable Laws
noted in such report to be removed, contained or otherwise brought into
compliance with all applicable Laws.  Prior to commencement of any abatement
action, Landlord shall consult with the District and receive approval of the
District, such approval not to be unreasonably withheld, conditioned or delayed
concerning the nature of the abatement action.  If Landlord fails promptly to
commence and diligently pursue removal, containment or other compliance
procedures with respect to the ACM after notice to Landlord of the same, the
District, after giving Landlord 10 Business Days’ notice, may perform such work
at Landlord’s expense (unless the same was caused by the acts or omissions of
the District or any District Agent), which expense, in a reasonable amount,
shall be reimbursed to the District within 30 days after receipt of an invoice
therefor.  

25.3Indemnity.  In addition to any other indemnities provided under this Lease,
Landlord shall indemnify the District and defend and save the District

and all of its officers, agents and servants harmless from and against any and
all costs of removal or remediation of ACM provided herein to be conducted by
Landlord, and from any and all claims of liability arising from or based on or
as a consequence of or result of the negligent or willful misconduct of
Landlord, its contractors or vendors, regarding the certification in Section
25.1 above.

26.Specific DISTRICT OF COLUMBIA laws

26.1 Anti-Deficiency Limitations.

(a)  Whether expressly or impliedly qualified or limited in any Section of this
Lease, the obligations of the District to fulfill any financial obligation
pursuant to this Lease or any subsequent agreement entered into pursuant to this
Lease to which the District is a party (an “Other Agreement”; and together with
this Lease, any “Applicable Agreement”), or referenced in any Applicable
Agreement, are and shall remain subject to the provisions of (a) the federal
Anti-Deficiency Act, 31 U.S.C. §§ 1341-1351 and 1511-1519 (2004), and D.C.
Official Code §§ 1-206.03(e) and 47-105 (2012 Repl.); (b) the District of
Columbia Anti-Deficiency Act, D.C. Official Code §§ 47-355.01 et seq. (2012
Repl. and 2014 Supp.) ((a) and (b) collectively, the “Anti-Deficiency Acts”);
and (c) § 446 of the District of Columbia Home Rule Act, D.C. Official Code §
1-204.46 (2012 Repl.), as each may be amended from time to time and each to the
extent applicable to any Applicable Agreement.  Pursuant to the Anti-Deficiency
Acts, nothing in this Lease shall create an obligation of the District in
anticipation of an appropriation by the

PAGE 52 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



United States Congress (“Congress”) for such purpose, and the District’s legal
liability for the payment of any financial obligation, including but not limited
to any Annual Rental or Additional Rent, under any Applicable Agreement shall
not arise or obtain in advance of the lawful availability of appropriated funds
for the applicable fiscal year as approved by Congress and the District of
Columbia (references in this Section to “District of Columbia” shall mean the
District of Columbia as a sovereign entity, and not as a tenant under this
Lease).  During the term of this Lease, the District of Columbia agency
authorized and delegated by the Mayor of the District of Columbia to administer
this Lease shall, for each corresponding District of Columbia fiscal period,
include in the then-current services funding level package a request sufficient
to fund the District’s known financial obligations under this Lease for such
fiscal period.  Landlord confirms that it has read and familiarized itself with
the Anti-Deficiency Acts and has full knowledge of such laws and the impact on
the District’s financial obligations hereunder.

(b) If no appropriation is made by the District of Columbia or Congress to pay
any financial obligation, including, but not limited to any Annual Rental or
Additional Rent, under any Applicable Agreement for any period after the
District of Columbia fiscal year for which appropriations have been made, and in
the event appropriated funds for such purposes are not otherwise lawfully
available, the District shall not be liable to make any payment under such
Applicable Agreement upon the expiration of any then-existing appropriation.

(c)Notwithstanding the

foregoing, no officer, employee, director, member or other natural person or
agent of the District or the District of Columbia shall have any personal
liability in connection with a breach of the provisions of this Section or in
the event of a default by the District under any Applicable Agreement.

(d)No Applicable Agreement shall constitute an indebtedness of the District of
Columbia nor shall it constitute an obligation for which the District of
Columbia is obligated to levy or pledge any form of taxation or for which the
District of Columbia has levied or pledged any form of taxation.  No Agent of
the District is authorized to obligate or expend any amount under any Applicable
Agreement unless such amount has been appropriated by Act of Congress and is
lawfully available.

26.2  Nondiscrimination in Facilities.

(a)Definition.  As used in this Section 26.2, “Facility” means the Premises.

(b)No Discrimination.  Landlord shall not discriminate by segregation or
otherwise against any person because of race, color, religion, sex, national
origin, age, marital status, personal appearance, sexual orientation, gender
identity or expression, familial status, family responsibilities, disability,
matriculation, political affiliation, source of income or place of residence or
business in furnishing or by refusing to furnish to such person or persons the
use of the Facility, including any and all services, privileges, accommodations
and activities provided under this Lease.

 

PAGE 53 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

(c)Noncompliance.  Landlord’s noncompliance with the provisions of this Section
26.2 shall constitute a material breach of this Lease.  In the event of such
noncompliance, the District shall promptly provide to Landlord notice thereof,
detailing with specificity Landlord’s noncompliance.  If Landlord does not
correct such noncompliance within 60 days after its receipt of such notice from
the District specifying such noncompliance the District may, subject to this
Section 26.2(c), pursue any remedies on account of such noncompliance as may be
provided by applicable law (including any applicable regulations thereto) or in
equity.  In the event of termination, Landlord shall be liable for all excess
costs of the District in acquiring substitute space, including without
limitation the cost of moving to such space.

(d)Concession Agreements.  Landlord shall include, or require the inclusion of,
the foregoing provisions of this Section 26.2 (with the terms “Landlord” and
“District” appropriately modified) in every agreement or concession agreement
pursuant to which any persons other than Landlord operates or has the right to
operate in the Facility.  Landlord shall take such action with respect to any
such agreement as the District may reasonably direct as a means of enforcing
this Section 26.2, including without limitation the termination of such
agreement or concession.

26. 3.Nondiscrimination in Employment.

(a)Nondiscrimination.  In connection with Landlord’s performance of its
obligations hereunder to furnish to the District building services and
utilities,

Landlord shall not discriminate against any employee or applicant for employment
because of race, color, religion, national origin, sex, age, marital status,
personal appearance, sexual orientation, gender identity or expression, family
responsibilities, disability, matriculation or political affiliation.  Landlord
shall take affirmative action to ensure that applicants are employed and that
employees are treated during employment without regard to any of the
aforementioned categories.  Such action shall include without limitation the
following: employment, upgrading, demotion or transfer, recruitment or
recruitment advertising; layoff or termination; rates of pay or other forms of
compensation; and selection for training, including apprenticeships.  Landlord
shall post in conspicuous places available to employees and applicants for
employment notices setting forth the provisions of this non‑discrimination
clause.

(b)Advertisements.  In all solicitations or advertisements for employees placed
by or on behalf of Landlord, Landlord shall state that all qualified persons
will receive consideration for employment without regard to race, color,
religion, national origin, sex, age, marital status, personal appearance, sexual
orientation, gender identity or expression, family responsibilities, disability,
matriculation or political affiliation.

(c)Labor Unions.  Landlord shall send to each labor union or representative of
workers with which Landlord has a collective bargaining agreement or other
contract with respect to the furnishing of labor a notice advising such labor
unions or workers’ representatives of Landlord’s

PAGE 54 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



commitments under this Section 26.3 and Landlord shall post copies of such
notice in conspicuous places available to employees and applicants for
employment.

(d)Books and Records.  At reasonable times with appropriate notice to Landlord,
Landlord shall permit the District and its Agents to have reasonable access to
Landlord’s books, records and accounts for purposes of investigation to
ascertain compliance with the provisions of this Section 26.3.

(e)Noncompliance.  In the event of Landlord’s noncompliance with the
nondiscrimination provisions of this Lease, the District shall promptly provide
to Landlord notice thereof, detailing with specificity Landlord’s
noncompliance.  If Landlord does not correct such noncompliance within 60 days
after its receipt of such notice from the District specifying such
noncompliance, the District may pursue any remedies on account of such
noncompliance as may be provided by applicable law (including any applicable
regulations thereto) or in equity.

(f)Contracts.  Landlord shall insert the foregoing nondiscrimination in
employment provisions in all contracts for procurement of goods and services
relating to the performance of Landlord’s obligations hereunder, except
contracts for standard commercial supplies or raw materials, unless exempted by
rules, regulations or orders of the District, so that such provisions will be
binding upon each contractor or vendor.  Landlord shall take such action
with  respect to any contractor or vendor as the District may direct as a means
of enforcing such provisions, including without limitation sanctions for
noncompliance; provided,

however, that in the event Landlord becomes involved in or is threatened with
litigation with a contractor or vendor as a result of such direction by the
District, Landlord shall give notice thereof to the District and Landlord may
request that the District enter into such litigation to protect the interests of
the District.

26.4Contingent Fees.

(a)No Contingent Fees.  Except for Landlord’s broker, if any, Landlord warrants
that no person or agency has been employed or retained by Landlord to solicit or
obtain this Lease upon an agreement or understanding for a Contingent Fee.  For
breach or violation of this warranty, the District shall have the right in its
discretion, to deduct from the Annual Rental and any Additional Rent, or
otherwise recover, the full amount of any Contingent Fee.

(b)“Contingent Fee” means any fee, commission, percentage, brokerage or other
payment that is contingent upon the success such person or concern has in
securing a lease with the District.

(c)Landlord represents and warrants that no officer, agent, employee, elected
official or other representative of the District (both as a sovereign entity and
a tenant under this Lease) or of the Council of the District of Columbia (each,
a “Tenant Employee”), has received any payment or other consideration from
Landlord for the negotiation, execution, delivery or performance of this Lease,
and that no such person has any interest, direct or indirect, in this Lease, the
proceeds thereof or related thereto.  The negotiation, execution, delivery and
performance of this Lease by the District

PAGE 55 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION



has not been, and shall not be, induced by, the result of or based on Improper
Influence. “Improper Influence” means any influence that induces or intends to
induce a Tenant Employee to give consideration or to act regarding a lease with
the District on any basis other than on the merits of the matter or in violation
of any Laws or regulation regarding the acquisition by the District of Columbia
of a leasehold interest.

26.5Authority.  

(a)Subject to the provisions set forth in Section 26.1, by executing this Lease
the District represents to Landlord that: (i) it is authorized to enter into,
execute and deliver this Lease and perform the obligations hereunder; (ii) this
Lease is effective and enforceable against the District in accordance with its
terms; (iii) the person signing on the District’s behalf is duly authorized to
execute this Lease; and (iv) no other signatures or approvals are necessary in
order to make all of the representations of the District contained in this
Section true and correct in all material respects.

(b)By executing this Lease, Landlord represents to the District that:  (i) it is
authorized to enter into, execute and deliver this Lease and perform its
obligations hereunder; (ii) this Lease is effective and enforceable against
Landlord in accordance with its terms; (iii) the person signing on behalf  of
Landlord is duly authorized to execute this Lease; (iv) no other signatures or
approvals are necessary in order to make all of the representations of Landlord
contained in this Section true and correct in all material respects;
(v)  Landlord is in good standing in the District of Columbia and shall remain
so for the duration of this Lease; and (vi) Landlord is in compliance

with all District of Columbia laws and regulations applicable to Landlord and
shall remain so for the duration of this Lease.

26.6 False Claims Act.  Notwithstanding any provision to the contrary in this
Lease, all demands for payment or reimbursement under this Lease, as well as all
other applicable representations, shall be subject to the False Claims Act.

27.DISTRICT RIGHT OF FIRST OFFER

(a)The District understands that Landlord’s interest in the Land is currently a
ground lease interest pursuant to the Ground Lease. If, at any time during the
Term, Landlord acquires the fee interest in the Land, the District shall have a
right of first offer to acquire the Property (the “ROFO”) pursuant to the terms
of this Section 27, it being acknowledged that the District’s offer price for
the Property shall be based on the Property’s fair market value (the “Purchase
Price”).  In the event Landlord intends to sell the Property, Landlord shall
give written notice to the District inquiring as to whether the District will
elect to exercise the ROFO (the “Landlord ROFO Notice”).  The District shall
have forty-five (45) days after its receipt of the Landlord ROFO Notice to
exercise the ROFO by providing written notice to Landlord of such election which
notice shall include the Purchase Price (“District Exercise Notice”).  If the
District exercises the ROFO, Landlord shall have thirty (30) days after its
receipt of the District’s Exercise Notice to accept or reject the District’s
offer by providing written notice to the District of such election.

 

PAGE 56 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

(b)If Landlord approves the Purchase Price, the Parties shall enter into an
agreement of purchase and sale on the District’s standard form, which provides
for Landlord conveying to the District good and marketable fee simple title to
the Property subject to reasonable terms and conditions that are not
inconsistent with this Section of this Lease (the “Purchase Agreement”). The
Parties shall act in good faith in the negotiation and execution of the
applicable transactional documents; provided that if the Parties do not agree
upon a final form of the Purchase Agreement within thirty (30) days following
Landlord’s acceptance of the District’s Exercise Notice, the ROFO automatically
shall terminate and be null and void and the District shall have no further
rights to acquire the Property pursuant to the terms of this Section 27.
Notwithstanding the foregoing, the Purchase Agreement, and the District’s
execution thereof, shall be subject to separate Council approval pursuant to
Section 451 of the District of Columbia Home Rule Act (D.C. Official Code §
1-204.51 (2001)), as may be amended from time to time (pertaining to prior
Council approval of contracts in excess of $1,000,000.00 in any 12-month
period), and the separate certification by the District of the availability of
appropriated funds for the purchase of the Property; provided, however, if
within sixty (60) days (excluding any days upon which the Council is in recess,
which days shall not be counted in such 60-day cap) after the full negotiation
and execution by Landlord of the Purchase Agreement the District does not
execute the same, then the ROFO automatically shall terminate and be null and
void and the District shall have no further rights to acquire the Property
pursuant to the terms of this Section 27.

(c)  The Purchase Agreement shall provide for Landlord to convey the Property by
special warranty deed, and any applicable transactional document shall provide
that Landlord shall convey its interest in the Property free and clear of all
liens and other encumbrances in title other than: (i) District of Columbia real
property taxes, including special assessments, to the extent applicable, that
are not yet due or payable (subject to the District having paid all Tax
Increases it is required to pay pursuant to this Lease); (ii) laws and
governmental regulations, including building codes, zoning regulations and
ordinances; (iii) water and sewer charges in connection with the land that are
not yet due or payable; (iv) this Lease; (v) all title matters that encumber the
Property as of the date of such transfer (provided Landlord shall be obligated
on or before closing on such conveyance to (x) cure any monetary liens and
mortgages encumbering the Property caused by Landlord, and (y) use commercially
reasonable efforts to enforce its rights and remedies to cause responsible
parties to cure any monetary liens not caused by Landlord or the District); and
(vi) any matters caused by or at the direction of District. The applicable
transactional documents shall also provide for Landlord to make commercially
reasonable and customary representations and warranties in connection with the
purchase and sale of commercial real estate recognizing that in no event shall
Landlord be required to assume any responsibility for any matters caused by the
District during its use and occupancy of the Premises (or known to the District
that relate specifically to the Premises or the District’s occupancy thereof),
and that the Property shall be conveyed to the District in its “as-is”
“where-is” condition.

PAGE 57 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

(d)If Landlord does not approve the Purchase Price, Landlord may sell the
Property without regard to the District; provided, however, that the purchase
price for any such sale must be no less than ninety percent (90%) of the
Purchase Price; and provided further that if Landlord does not then consummate a
sale of the Property after rejecting the Purchase Price, the District shall
retain its ROFO as to any subsequent intention of Landlord to sell the
Property.  In the event Landlord sells, or attempts to sell or convey its
interest, for a purchase price that is lower than ninety percent (90%) of the
Purchase Price, the District may exercise any rights and remedies available to
it under this Lease, at law or in equity, including specific performance.

 

(e)For the avoidance of doubt, if the District elects to exercise its ROFO and
subsequently consummates the purchase of the Property prior to the end of the
Lease Term, the District’s leasehold estate created herein shall merge with the
District’s fee simple interest in the Property as of the date of the conveyance
of the fee simple interest in the Property, and this Lease shall no longer be of
any force or effect except for any contractual provisions of this Lease that
expressly survive the expiration or early termination of this Lease.  Annual
Rental and Additional Rent under this Lease shall remain payable by the District
through the date of closing following exercise by the District of its ROFO.

 

(f)If (i) the District fails to timely exercise the ROFO following receipt of
the Landlord ROFO Notice as set forth above, (ii) the District gives written
notice to Landlord that it will not be exercising its ROFO, or (iii) Landlord
sells the Property to a third party subject

to provisions of this Section 27, then the ROFO shall automatically be of no
further force or effect.  Further, the rights set forth in this Section 27 shall
terminate and be of no further force and effect upon the expiration or earlier
termination of this Lease.

 

 

 

 

 

 

 

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

[EXHIBITS to FOLLOW]

PAGE 58 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit A

 

Depiction of Premises

 

[glbyqhwr0dt5000001.jpg]

 

[glbyqhwr0dt5000002.jpg]

PAGE 59 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

[glbyqhwr0dt5000003.jpg]

 

[glbyqhwr0dt5000004.jpg]

 

PAGE 60 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

[glbyqhwr0dt5000005.jpg]

 

 

[glbyqhwr0dt5000006.jpg]

 




PAGE 61 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit B

 

Legal Description of Land

 

 

The portion of Lot 0812 in Square 5044 generally as shown as “Lot A” on
“Schedule 1” attached hereto, and generally as described on “Schedule 2”
attached hereto, with the final description of the A&T Lot to be confirmed in
the Declaration of Delivery after Landlord creates the A&T Lot for the land on
which the Building will be located as set forth herein.




PAGE 62 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1

[glbyqhwr0dt5000007.jpg]




PAGE 63 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 2

 [glbyqhwr0dt5000008.jpg]

[glbyqhwr0dt5000009.jpg]


PAGE 64 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit C

 

Work Exhibit for Base Building Work and Tenant Improvements

 

1.Definitions.  Any capitalized term used but not defined in this Work Exhibit
shall have the meaning given to such term in the remainder of this Lease.  The
definition for each of the following terms is set forth in this Work Exhibit as
follows:

 

“Base Building” is defined in Section 3(a) hereof.

 

“Base Building Plans and Requirements” is defined in Section 3(b) hereof.

 

“Base Building Project Architect” is defined in Section 3(b) hereof.

 

“Base Building Work” is defined in Section 3(a) hereof.

 

“Budget Costs” is defined in Section 10 hereof.

 

“Change Order” is defined in Section 13 hereof.

 

“Change Order Cost(s)” is defined in Section 12(a) hereof.

 

“Complete Plans and Specifications” is defined in Section 6 hereof.

 

“Contractor” is defined in Section 8 hereof.

 

“Cost Ceiling” is defined in Section 10 hereof.

 

“Design Phase” is defined in Section 5 hereof.

 

“DGS-PSD” is defined in Section 4 hereof.

 

“District Delay” is defined in Section 18 hereof.

 

“District PM” means the project manager engaged by Landlord, subject to the
District’s approval, to provide the PM Services.

 

“District Requirements” is defined in Section 4 hereof.

 

“District’s Acceptance” is defined in Section 12(a) hereof.

 

“District’s Response Period” is defined in Section 10 hereof.

 

“District’s Value Engineering” is defined in Section 10 hereof.

 

“Excess Cost” is defined in Section 10 hereof.

 

PAGE 65 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

“Excess Cost Approval Notice” is defined in Section 10 hereof.

 

“Excluded IT Equipment” is defined in Section 4 hereof.

 

“Exterior Elevation Drawing” is defined in Section 3(b) hereof.

 

“Final Accounting” is defined in Section 16 hereof.

 

“Final Plans and Specifications” is defined in Section 6 hereof.

 

“Final Response Period” is defined in Section 6 hereof.

 

“Hard Costs” is defined in Section 9 hereof.

 

“IT” is defined in Section 4 hereof.

 

“Landlord Change Order” is defined in Section 12(b) hereof.

 

“Landlord Delay” is defined in Section 17 hereof.

 

“Landlord’s Notice” is defined in Section 12(a) hereof.

 

“Latent Defect” is defined in Section 19 hereof.

 

“Lump Sum Excess Cost Payment” is defined in Section 10 hereof.

 

“OCTO/DC-Net” means the District of Columbia’s Office of the Chief Technology
Officer.

 

“Plans and Specifications” is defined in Section 5 hereof.

 

“PM Services” means the project management services to be provided to the
District in accordance with the terms set forth on “Schedule 5”, attached hereto
and made a part hereof.

 

“Project Architect” is defined in Section 4 hereof.

 

“Project Schedule” is defined in Section 11 hereof.

 

“Proposed Change” is defined in Section 12(a) hereof.

 

“Punch List” is defined in Section 19 hereof.

 

“Response Period” is defined in Section 6 hereof.

 

“Subcontractor” is defined in Section 8 hereof.

 

PAGE 66 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

“Substantially Complete”, “Substantially Completed” and “Substantial Completion”
are defined in Section 19 hereof.

 

“Tenant Improvement” and “Tenant Improvements” are defined in Section 4 hereof.

 

“TI Construction Contract” is defined in Section 8 hereof.

 

“TI Construction Costs” is defined in Section 9 hereof.

 

“Turnkey Budget” is defined in Section 10 hereof.

 

2.Scope. This Work Exhibit sets forth the agreements by and between Landlord and
the District with respect to the design and construction by Landlord of the Base
Building and Tenant Improvements.  In the event of any inconsistency between the
terms of this Work Exhibit and the terms of the remainder of this Lease, the
terms of this Work Exhibit shall control.

 

3.Base Building.

 

(a)Landlord shall, at Landlord’s sole cost and expense, be responsible for
designing and constructing the Base Building, and performing, in a first class,
good and workmanlike manner, and in accordance with the terms of this Work
Exhibit, the Base Building Work.  The “Base Building Work” shall mean Landlord’s
design, construction and completion of a building with RSF sufficient to include
the Premises and pursuant to the Base Building Plans and Requirements (such
completed building being the “Base Building”).  For the avoidance of doubt,
finishes for all restrooms in the Building (including floors fully occupied by
the District) shall constitute Base Building Work.  

 

(b)The Parties acknowledge that Landlord has selected Perkins Eastman DC, PLLC,
or such other architect as reasonably selected by Landlord to be the architect
for the Base Building Work (“Base Building Project Architect”). Unless otherwise
set forth herein, Landlord shall cause the Base Building to be constructed in
accordance with the base building specifications set forth in “Schedule 2”,
attached hereto and made a part hereof, and the construction stage plans for the
Base Building approved by the District pursuant to this Section 3(b)
(collectively, including any District-approved changes thereto, the “Base
Building Plans and Requirements”).  Prior to the Lease Commencement Date,
Landlord shall have delivered to the District schematic design plans for the
Base Building (“Schematic Plans”). The District shall have the right to review
and approve the Schematic Plans provided it delivers to Landlord its written
approval or disapproval within ten (10) Business Days after the Lease
Commencement Date.  The District’s approval shall not be unreasonably withheld
or conditioned provided that the Schematic Plans (i) conform with the Base
Building Plans and Requirements, (ii) do not have an anticipated material
adverse effect on the District’s plans for the Tenant Improvements as set forth
in the District Requirements, and (iii) are not materially inconsistent with the
Exterior Elevation Drawing.  Any disapproval

PAGE 67 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

by the District pursuant to the foregoing shall be accompanied by a detailed
explanation therefor.  If the District does not timely approve or disapprove the
Schematic Plans, it shall be deemed to have approved the same.  If the District
disapproves the Schematic Plans, it shall approve or disapprove any resubmission
thereof within seven (7) Business Days after receipt thereof pursuant to the
same standard described above.  Landlord shall cause the exterior street façade
of the Building to look substantially similar to the exemplar exterior elevation
drawing forth in “Schedule 3” attached hereto and made a part hereof (the
“Exterior Elevation Drawing”). The remainder of the Building elevations shall be
designed by the Base Building Project Architect and reviewed by the District
(which may provide comments that Landlord may consider).  The Base Building, and
the performance of the Base Building Work, shall be in compliance with all
existing applicable Laws.  Landlord shall submit to the District design stage
and construction stage plans for the Base Building for the review and approval
of the District as set forth below. The District shall have a right to notify
Landlord that it disapproves any such plans only to the extent the plans: (i)
will have a material adverse effect on the District’s plans for the Tenant
Improvements as set forth in the District Requirements (defined in Section 4
below); (ii) are materially inconsistent with the Schematic Plans; or (iii) are
materially inconsistent with the Exterior Elevation Drawing. Any such
disapproval must be delivered by the District to Landlord no later than seven
(7) Business Days after receipt thereof.  If the District does not timely
deliver a disapproval which identifies in detail the reason for such
disapproval, the District shall be deemed to have approved such plans. If the
District timely delivers a disapproval notice with the details required herein,
Landlord shall work with the District to address the District’s concerns and, if
applicable, shall revise the plans and resubmit the same to the District, and
the District shall have another opportunity to disapprove the same pursuant to
the provisions of this paragraph.  In no event shall the District have any right
to deliver a notice of disapproval to Landlord with respect to any set of plans
for a design phase which do not reflect a material change from the plans for the
design phase previously submitted the District (it being agreed that additional
detail provided in subsequent plans shall not constitute a change).

 

(c)Landlord shall, at its sole cost and expense, cause the Building to be
designed and constructed to achieve, at minimum, the Leadership in Energy and
Environmental Design (LEED) Silver rating for Core and Shell. Landlord shall
register such design and construction project, and apply for certification, with
the U.S. Green Building Council (USGBC) for LEED.  Landlord shall pay all fees
associated with registering, applying for, appealing, and otherwise obtaining
LEED certification(s). The project shall be listed as “non-confidential”.

 

(d)Landlord, at its sole cost and expense, shall furnish all labor and materials
to construct, furnish and complete all of the work necessary to finish and ready
the Base Building for further improvement by the Tenant Improvements, and
otherwise make the Base Building suitable for use and occupancy by the District
in accordance with Laws, subject to completion of the Tenant Improvements. The
costs of the Base Building and the Base Building Work shall not constitute TI
Construction Costs. All of the Base Building Work shall be performed by
Landlord: (a) promptly and in a good workmanlike manner; (b) by duly qualified,
licensed and, unless the Contractor has

PAGE 68 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

reasonably sufficient financial solvency and is reasonably creditworthy as
reasonably determined by the District, bonded; (c) in accordance with all
applicable Laws and the Base Building Plans and Requirements; and (d) once
commenced, diligently pursued to a state of readiness for further improvement by
the Tenant Improvements. Landlord shall ensure that the Base Building is
constructed in accordance with the Base Building Plans and Requirements, this
Work Exhibit, and Laws.

 

(e)The Base Building shall be built to industry standard specifications for a
Class A office building.

 

4.Tenant Improvements.  The Parties acknowledge that Landlord has selected
Perkins Eastman DC, PLLC or such other architect as reasonably selected by
Landlord to be the “Project Architect” for the Tenant Improvements. Landlord
shall, at its sole cost and expense up to the Cost Ceiling (a) cause the Tenant
Improvements to be in a state of Substantial Completion, and (b) furnish all
labor and materials to design, construct, furnish, install and complete all of
the items, equipment and work necessary to bring the Tenant Improvements to a
state of Substantial Completion, each for the District’s use and occupancy of
the Premises, in a turnkey manner, generally in accordance with the Project
Schedule (subject to delay caused by Force Majeure Events and District Delay)
pursuant and subject to the terms of this Work Exhibit, the remainder of this
Lease, and in accordance with Laws.  Landlord acknowledges that Landlord has
previously received the District’s specifications and requirements for the build
out of the Tenant Improvements consisting of the following documents: (a) “Basis
of Design, Furniture & Finishes”; (b) “Workplace Design Guidelines”; (c)
“Signage Specifications and Standards”; (d) “Information Technology (“IT”)
Infrastructure Specifications and Standards”; and (e) “Department of General
Services, Protective Services Division’s (“DGS-PSD”) Security Infrastructure
Specifications and Standards” ((a) through (e) each and collectively are, the
“District Requirements”). “Tenant Improvements” (and each, a “Tenant
Improvement”) shall mean the turnkey build-out of the Premises and the MDF Room,
and the District’s relocation thereto (if applicable), including, but not
limited to the PM Services costs (not to exceed 3% of Hard Costs), lactation
room, the District’s relocation costs (if any), the purchase and installation of
the construction elements, furniture, fixtures, equipment (including security,
server room, network and power equipment), fit-out, signs, HVAC related
distribution ductwork, cabling and wiring for both power and low voltage
requirements, security infrastructure, information technology (“IT”) server room
equipment, telephones and any other IT infrastructure requirements, but
specifically not IT equipment such as computers, televisions and printers
(collectively, the “Excluded IT Equipment”). Landlord agrees and acknowledges
that (i) a vendor approved by DGS-PSD shall be the required Subcontractor for
the District’s security requirements associated with the Tenant Improvements,
and (ii) OCTO/DC-Net or its approved vendor may, at Landlord’s election, be the
Subcontractor for the IT requirements associated with the Tenant Improvements;
provided that, in all events, OCTO/DC-Net and DGS-PSD will provide the IT
infrastructure and security standards and specifications, respectively, for the
Tenant Improvements.  Landlord and the District acknowledge and agree that,
notwithstanding the foregoing definition of Tenant Improvements, the District
shall not be limited in the application of the Tenant Improvement Allowance to
such items, but shall have the right to apply the Tenant Improvement Allowance
to other costs relating to the

PAGE 69 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

build-out of the Premises pursuant to this Work Exhibit and the remainder of
this Lease.  Landlord shall Substantially Complete the Tenant Improvements in
accordance with the District Requirements, each approved Design Phase, and the
Final Plans and Specifications.  In addition, all of the Tenant Improvements
shall be performed by or on behalf of Landlord: (i) promptly and in a good
workmanlike manner; (ii) by duly qualified, licensed and bonded persons; (iii)
in accordance with Laws and the provisions of this Lease; and (iv) once
commenced, diligently pursued to Substantial Completion.

 

5.Plans and Specifications. Landlord will cause the Project Architect to prepare
plans and specifications for the Tenant Improvements for each of the following
design phases: (a) test fit/space plan phase; (b) schematics phase; (c) design
development phase; (d) design construction documents phase; and (e) furniture,
fixture and equipment phase (each of the foregoing (a) through (e) being a
“Design Phase”); provided, however, Landlord shall provide up to fifteen cents
($0.15) per rentable square foot of the Premises for the purpose of the test
fit/space plan Design Phase, which amount shall be at Landlord’s sole cost and
expense and which amount shall not accrue against the TI Construction
Costs.  Landlord shall cause the Project Architect to prepare and deliver to the
District, for the District’s review and comment, two (2) printed sets of plans
(and their related electronic files) containing the construction drawings,
construction notes, plans and specifications for each Design Phase of the Tenant
Improvements as generally set forth on, and in the order indicated on, the
Project Schedule (each set of construction drawings, construction notes, plans
and specifications for each Design Phase being the “Plans and Specifications”
for such Design Phase). Landlord shall deliver the Plans and Specifications for
the “schematics” Design Phase for the Tenant Improvements to the District in
accordance with the Project Schedule.  Landlord shall ensure that the Plans and
Specifications for each Design Phase of the Tenant Improvements shall be based
upon, and shall incorporate and be consistent with, the District Requirements,
the approved preceding Design Phases and the Base Building Plans and
Requirements, as applicable.  Landlord shall cause the Project Architect to
provide in each appropriate Design Phase’s Plans and Specifications
specifications for all power (including low voltage power), voice/data,
audio-visual, and security systems, together with the infrastructure and
attendant equipment and devices therefor, based on the District Requirements and
the District’s program needs.  Landlord shall also cause the Project Architect
to develop a signage plan and package with the District that is based on the
District Requirements and the District’s program needs and consistent with the
remainder of this Lease.  

 

6.Approval of Plans and Specifications. Within seven (7) Business Days after the
District’s receipt of any initial (or resubmitted, if applicable) set of Plans
and Specifications for each Design Phase of the Tenant Improvements (the
“Response Period”), the District shall notify Landlord of the District’s
approval thereof or the reasons why such approval was withheld or is not granted
(with any denial specifying the District’s reasons in reasonable
detail).  Landlord shall cause Project Architect to make any revisions necessary
to address the District’s comments on each Design Phase’s Plans and
Specifications, and resubmit the same for the District’s approval. The revisions
and resubmissions shall continue until District gives its final approval, or is
deemed to have given final approval (as provided in Section 7 below) of each
Design Phase’s Plans and Specifications.  Following the District’s approval or
deemed approval of the Plans and Specifications for

PAGE 70 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

the final Design Phase, Landlord shall cause the Project Architect to submit
complete and unified Plans and Specifications for all Design Phases of the
Tenant Improvements which incorporate the revised and approved Plans and
Specifications for each Design Phase (the “Complete Plans and Specifications”),
and Landlord shall deliver to the District therewith the then current budget
based on such Complete Plans and Specifications. Within five (5) Business Days
after Landlord’s delivery to the District of the Complete Plans and
Specifications (the “Final Response Period”), the District shall notify Landlord
of the District’s approval thereof or the reasons why such approval was withheld
or is not granted (with any denial specifying the District’s reasons in
reasonable detail).  Landlord shall cause Project Architect to make any
revisions necessary to address the District’s comments on each Design Phase’s
Plans and Specifications or the Complete Plans and Specifications (as
applicable), and resubmit the same for the District’s approval. The revisions
and resubmissions shall continue until the District gives its final approval, or
is deemed to have given final approval (as provided in Section 7 below) of each
Design Phase’s Plans and Specifications or of the Complete Plans and
Specifications.  The process of revising, resubmitting and reviewing the
resubmission shall be as provided above in this Section 6.  Such final approved
(or deemed approved) Complete Plans and Specifications shall be the “Final Plans
and Specifications”. The District will not unreasonably withhold, condition or
delay its approval of any aspects of any Design Phase’s Plans and Specifications
(or of the Complete Plans and Specifications) for the Tenant Improvements which
are consistent with, and in accordance with, the District Requirements and shall
not disapprove any aspects of any Design Phase’s Plans and Specifications that
do not reflect a material change from the Plans and Specifications for the
immediately preceding Design Phases that the District had approved or which had
been deemed approved (it being agreed that additional detail provided in
subsequent plans shall not constitute a change).

 

7.Deemed Approval of Plans and Specifications. In the event that the District
has not responded to Landlord within a Response Period or the Final Response
Period, as applicable, then Landlord shall have the right to deliver a notice to
the District containing the following language in at least 16 point, bold font
and capital letters: “THIS NOTICE IS being DELIVERED PURSUANT TO that certain
In-Lease AGREEMENT with A Lease Commencement date of _________ ___, 20___
pertaining to YOUR LEASE FOR PREMISES AT _________________________ in
Washington, DC.  IF The DISTRICT FAILS TO PROVIDE TO LANDLORD WRITTEN APPROVAL
OR REASONABLE DETAILS FOR ITS OBJECTIONS TO THE [PLANS AND
SPECIFICATIONS/Complete Plans and Specifications] DELIVERED TO THE DISTRICT ON
_____________, 20 __, FOR WORK TO BE DONE AT _________________________ in
Washington, DC, WASHINGTON, DC WITHIN FIVE (5) BUSINESS DAYS OF THE DISTRICT’S
RECEIPT OF THIS NOTICE, THE DISTRICT WILL BE DEEMED TO HAVE APPROVED SUCH PLANS
AND SPECIFICATIONS(/Complete Plans and Specifications).”  If the District fails
to respond within such five (5) Business Day period after receipt of such notice
from Landlord, then the District shall be deemed to have approved such
applicable Plans and Specifications or the Complete Plans and
Specifications.  In the case of the Complete Plans and Specifications, they
shall be deemed to be the Final Plans and Specifications.

PAGE 71 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

8.Contractors. Landlord shall include the Project Schedule within any
competitive request for proposal, bid or similar issuance. Landlord shall
solicit competitive general contractor bids for the Tenant Improvement work from
at least three (3) general contractors.  The general contractor, and each
additional contractor or vendor with whom Landlord has contracted to perform the
Tenant Improvements or to furnish materials or services related thereto being a
“Contractor” (it being agreed that any reference herein to “Contractor” or “the
Contractor” shall refer to each Contractor).  Landlord shall select the
Contractor within ten (10) Business Days after its receipt of the last bid.
Landlord shall deliver to the District all of the general contractor bid
information received together with Landlord’s proposed selection for the
District’s review. The general contractor recommended by Landlord shall be the
most responsive in terms of price and performance from among those general
contractors that submitted accurate and complete bid responses in accordance
with all bid requirements and instructions by Landlord. The District shall have
3 Business Days to review such information and either accept Landlord’s
recommendation without comment or present the District’s questions and comments
to Landlord.  If the District presents questions and comments to Landlord,
Landlord and the District shall discuss the same for one (1) Business Day,
provided that Landlord’s selection, after Landlord has acted in good faith in
reviewing and considering the District’s questions and comments, shall be
final.  Landlord shall then notify such Contractor by the next Business Day of
its selection.  The Tenant Improvement Allowance shall be subject to the
requirements of D.C. Code Section 2-218.46, as may be amended from time to time,
regarding the use of Small Business Enterprises and Certified Business
Enterprises (as such are defined under D.C. Code Section 2-218.02); provided,
however, that 50% SBE/CBE dollar volume participation shall be required (rather
than the 35% dollar volume participation set forth in D.C. Code Section
2-218.46). Landlord shall provide such evidence of its compliance with the
foregoing requirement as the District may reasonably require.  Landlord shall
include the Small Business Enterprises and Certified Business Enterprises
requirement within any competitive request for proposal, bid or similar issuance
for the Contractor. Landlord shall cause Contractor to submit to Landlord (and
to the District, upon request), actual costs for any and all work associated
with the Tenant Improvements. The District shall have the right to review any
and all pricing for work associated with the Tenant Improvements and may elect
to remove, modify or add to the Tenant Improvements.  Any contractor engaged by
Landlord or Contractor to (a) perform Tenant Improvement work not to be
self-performed by the Contractor (including but not limited to providing
non-construction element goods and services); or (b) provide any other goods and
services that Landlord is obligated to provide under this Work Exhibit shall be
referred to herein as a “Subcontractor”.  Such work that Landlord and Contractor
shall bid out to Subcontractors shall include, but not be limited to: (i) work
associated with the installation of HVAC, mechanical, electrical, and plumbing
(and all other work performed by the trades); (ii) non-construction related
hard-costs (including but not limited to furnishings, fixtures, and equipment);
(iii) information technology and security cabling and equipment; (iv) signage
(if applicable); and (v) other non-construction element goods and
services.  Such work that Landlord and Contractor shall bid out shall exclude
any and all work to be performed by, and equipment to be provided by,
OCTO/DC-Net, if Landlord and Contractor elect for OCTO/DC-Net to be the
Subcontractor for the District’s information technology requirements. The
Subcontractor(s) selected by Contractor shall be the most responsive in terms of
price and performance from among those Subcontractors that submitted accurate
and complete bid responses in accordance with all bid requirements and
instructions from Contractor.  Landlord shall include the Project Schedule (as
it has been modified by such date) within any competitive request for proposal,
bid or similar issuance. Landlord shall ensure that the construction contract
with the general contractor for the Tenant Improvements (the “TI Construction
Contract”) will be a guaranteed maximum price construction contract or a fixed
price construction contract.  Landlord shall ensure that the Contractor(s) and
any Subcontractors will construct the Tenant Improvements, and otherwise perform
all work associated with the Tenant Improvements and this Work Exhibit, in
compliance with the TI Construction Contract, the Final Plans and Specifications
for the Tenant Improvements, this Work Exhibit, and Laws.  

 

9.Tenant Improvement Construction Costs. All costs of: (a) the construction of
the Tenant Improvements, including the soft costs of all space planning,
architectural, and engineering work related thereto including, without
limitation, the costs of the PM Services; (b) all governmental authority
approvals and permits required to construct or use the Tenant Improvements
including any temporary or permanent certificate(s) of occupancy; (c) all labor
and materials and other hard costs, including the Contractor’s fee and customary
work related insurance for construction of the Tenant Improvements, and bond
costs relating to the Tenant Improvements; and (d) the purchase and installation
of the Tenant Improvement requirements (including OCTO/DC-Net specified
equipment, cabling, wiring and security equipment that is based on DGS-PSD
provided specifications) and the costs of relocation are referred to herein as
the “TI Construction Costs” (it being agreed that TI Construction Costs may
include such other costs as Landlord and District may agree). The TI
Construction Costs shall include, as a component thereof, a project management
fee to Landlord equal to 3% of the total TI Construction Costs constituting
“hard costs” excluding any TI Construction Costs related to design, space
planning, architectural work, engineering work and other soft costs (“Hard
Costs”) and no more for Landlord’s management and coordination of the
construction of the Tenant Improvements (i.e., no cost which is included in the
“hard costs” shall be counted more than once for purposes of calculating the
project management fee).  Landlord agrees and acknowledges that if OCTO/DC-Net
is the Subcontractor for the IT requirements of the Tenant Improvements,
Landlord shall be responsible for ordering any OCTO/DC-Net specified equipment,
and acknowledges that OCTO/DC-Net requires an “upfront” payment for
OCTO/DC-Net’s purchase and installation of such equipment. The TI Construction
Costs expressly exclude any costs associated with the Base Building or the Base
Building Work.

 

10.Cost Ceiling; Budget. The “Cost Ceiling” means the Tenant Improvement
Allowance. Within forty-five (45) days after the District’s approval or deemed
approval of the Complete Plans and Specifications for the Tenant Improvements,
Landlord shall provide the District with a budget (the “Turnkey Budget”)
reflecting the cost of the Tenant Improvements (the “Budget Costs”) (along with
reasonable supporting documentation), including, if applicable, a calculation of
the amount by which the total Budget Costs exceeds the Cost Ceiling (any such
excess amount, an “Excess Cost”). If the Turnkey Budget reflects an Excess Cost,
the District shall within 10 Business Days after receipt of the Turnkey Budget
(the “District’s Response Period”) either (a) deliver a written notice signed by
the Director agreeing to pay for the Excess Cost, which payment may be through
the application of the Landlord Credit (such notice, an “Excess Cost Approval
Notice”),

PAGE 72 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

the delivery of which Excess Cost Approval Notice shall require the
certification of the availability of appropriated funds in the case of a payment
other than through the application of the Landlord Credit (such payment, a “Lump
Sum Excess Cost Payment”), or (b) submit to Landlord value engineering of the
Tenant Improvements that, if implemented, the District anticipates would result
in a Turnkey Budget with no Excess Cost or less Excess Cost (the “District’s
Value Engineering”).  The District may elect to use a combination of the
foregoing options to apply against any Excess Costs, or reduce the Budget Costs
to eliminate any potential Excess Costs.  A Lump Sum Excess Cost Payment shall
be payable as Additional Rent in accordance with Section 16 below.  Within 10
Business Days of Landlord’s receipt of the District’s Value Engineering,
Landlord shall prepare a revised Turnkey Budget and submit the same, including
the revised Budget Costs, to the District.  If applicable, Landlord shall direct
the Project Architect to promptly revise the Complete Plans and Specifications
in accordance with the District’s Value Engineering, which revised Complete
Plans and Specifications shall be subject to the District’s approval. The
revisions to the Turnkey Budget pursuant to the foregoing shall continue until
the earlier of there being (i) a revised Turnkey Budget reflecting no Excess
Cost, or (ii) the District agreeing to pay the Excess Cost pursuant to Section
10(a) above, at which time the applicable Turnkey Budget shall be the approved
Turnkey Budget, and Landlord shall proceed with the work in accordance with this
Work Exhibit.  Any Excess Cost Approval Notice must be signed by the
Director.  Any such Excess Cost Approval Notice not so signed shall be of no
force or effect, the District shall have no obligation to pay any costs related
thereto, and Landlord shall be under no obligation to proceed with any redesign
or construction work that is the subject thereof.  Landlord acknowledges that if
it proceeds with any such work prior to receipt of a properly executed Excess
Cost Approval Notice, Landlord does so at its sole and complete risk.  

 

11.Project Schedule. Subject to Force Majeure Events and District Delay,
Landlord shall design and construct the Base Building and Tenant Improvements in
accordance with the project schedule contained in “Schedule 4” attached hereto
and made a part hereof (the “Project Schedule”). Further, within 10 Business
Days after Landlord’s receipt of the construction permit(s), Landlord shall
deliver to the District a revised construction schedule pertaining to the Tenant
Improvements to update and replace the Project Schedule.

 

12.Proposed Changes to the Final Plans and Specifications.

 

(a)Any changes to the Final Plans and Specifications desired by the District
subsequent to the approval of such plans by both Parties shall be requested in
writing (a “Proposed Change”) and shall be subject to Landlord’s reasonable
approval, which approval, subject to the last sentence of this paragraph, shall
not be unreasonably withheld, conditioned or delayed, except as otherwise
provided below. Within 10 Business Days of Landlord’s receipt of the District’s
Proposed Change, Landlord shall notify the District in writing (“Landlord’s
Notice”) of Landlord’s approval or disapproval of the Proposed Change (with any
denial specifying Landlord’s objections in reasonable detail).  The Landlord’s
Notice shall include the fixed amount of any cost increase (including, without
limitation, increases in general conditions, insurance, overhead and profit
under the TI Construction Contract) resulting from such request

PAGE 73 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

(the “Change Order Cost”) and whether the Change Order Cost will create an
Excess Cost and/or any delay in Substantial Completion of the Tenant
Improvements that will result from the District’s requested changes to the Final
Plans and Specifications. Within 15 Business Days after the District’s receipt
of Landlord’s Notice confirming such approval (if Landlord approves the Proposed
Change), the District shall confirm to Landlord in a written notice signed by
the Director or a designee of the Director of the District’s acceptance of the
changes (“District’s Acceptance”), which acceptance shall constitute the
District’s agreement (a) to reimburse Landlord for the Change Order Cost, if
such amount exceeds the Cost Ceiling (which reimbursement may be by means of the
application of the Landlord Credit and/or a Lump Sum Excess Cost Payment) which
amounts shall be stated in the District’s Acceptance, subject to the terms of,
and the procedures contained in this Work Exhibit, and (b) that if such change
will cause a delay in Substantial Completion, the Outside Delivery Date will be
extended day-for-day for any delay caused by such changes, such delay being
deemed to be a District Delay.  In the event a District’s Acceptance is signed
by a designee of the Director, (x) such District’s Acceptance shall be delivered
together with a copy of the written delegation of authority from the Director to
such designee, and (y) Landlord may rely upon such District’s Acceptance as if
it had been signed by the Director.  If the Change Order Cost causes the TI
Construction Costs to exceed the Cost Ceiling, the District’s Acceptance must be
delivered after the District has certified the availability of appropriated
funds for such purpose.  If the District fails to provide such District’s
Acceptance (and, if applicable the Excess Cost Approval Notice, which may be the
same document) before the end of said 15 Business Day period, the District shall
be deemed to have withdrawn its request for the Proposed Change to the Final
Plans and Specifications. Notwithstanding the foregoing or anything to the
contrary contained elsewhere herein, a Proposed Change shall be subject to
Landlord’s prior written approval, in Landlord’s reasonable discretion, if the
work requested in the Proposed Change would: (i) change the rentable area of the
Premises, (ii) materially affect the Base Building, or (iii) involve the
exterior of the Building.  

 

(b)Any changes to the Final Plans and Specifications for the Tenant Improvements
requested by Landlord subsequent to the approval of such plans by both Parties
(a “Landlord Change Order”) shall be requested in writing and subject to the
District’s written approval, in its sole and absolute discretion.  Any delay in
the date of Substantial Completion of the Tenant Improvements as a result of
such requested change by Landlord shall be deemed to be a Landlord Delay
(provided if the same results from a change in Laws, a Proposed Change by the
District or other matters outside of the control of Landlord, the same shall
constitute a Force Majeure Event and not Landlord Delay). Any costs related to
or resulting from any proposed change by Landlord in the Final Plans and
Specifications shall be at the sole cost and expense of Landlord.

 

13.Change Orders. Upon Landlord’s receipt of the District’s Acceptance, or the
District’s approval of any requested change by Landlord to the Final Plans and
Specifications, such Proposed Change shall be deemed a “Change Order” and, if
applicable, Landlord shall direct the Project Architect to promptly revise the
Final Plans

PAGE 74 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

and Specifications in accordance with the Change Order and such revised Final
Plans and Specifications shall be subject to the District’s approval as provided
above in Section 6.  

 

14.Unapproved Change Order Costs. Notwithstanding anything to the contrary in
this Work Exhibit, including Sections 12 and 13, if a Proposed Change would
result in a Change Order Cost, Landlord shall be under no obligation to proceed
with any redesign or construction work required by the Proposed Change until
Landlord has received a District’s Acceptance. Landlord acknowledges that if it
proceeds with a Proposed Change prior to receipt of a District’s Acceptance, it
does so at its sole and complete risk.

 

15.Finalized Change Orders. Upon approval by the District and Landlord of such
revised Final Plans and Specifications based on any Change Order, Landlord shall
direct Contractor to promptly proceed with the work contemplated by said Change
Order.  

 

16.Final Accounting. Within forty-five (45) days after Substantial Completion of
the Tenant Improvements, Landlord shall deliver to the District the Declaration
of Final Accounting which shall include a final accounting of the TI
Construction Costs (on an open book basis) that sets forth a description of the
Tenant Improvement work covered by all Change Orders, the actual final amount of
Change Order Costs, the final TI Construction Costs, any Excess Costs and any
amount of the Landlord Credit that the District elected to apply towards Excess
Costs or Change Order Costs pursuant to an Excess Cost Approval Notice or
District’s Acceptance (the “Final Accounting”), and provide the same to the
District. Any Excess Cost, including any Change Order Cost that constitutes an
Excess Cost, which is not paid pursuant to the application of the Landlord
Credit shall be paid as Additional Rent in a lump sum by the District to
Landlord no later than thirty (30) days after execution of the Declaration of
Final Accounting.  If the TI Construction Costs have exceeded the Cost Ceiling
but were not reflected as exceeding the Cost Ceiling on any Turnkey Budget,
revised Turnkey Budget or Landlord’s Notice, or if Landlord incurred alleged
Excess Costs without an Excess Cost Approval Notice or District’s Acceptance,
then such costs shall not accrue against the Cost Ceiling, and the District
shall have no obligation to pay any such costs if above the Cost Ceiling.  If
pursuant to the Final Accounting it is determined that the Cost Ceiling exceeds
the TI Construction Costs, then Landlord shall grant to the District such excess
amount (consisting of the difference between the Cost Ceiling and the TI
Construction Costs) as a rental abatement of Annual Rental payable under this
Lease, to be applied to the next successive payment(s) of Annual Rental due and
payable by the District under this Lease (the “Additional Landlord
Credit”).  The Additional Landlord Credit, if any, shall be set forth on the
Declaration of Final Accounting, and shall be applied following the exhaustion
of the Landlord Credit.  The Parties acknowledge that the District intends that
the Excess Cost Approval Notice and the District’s Acceptance, as applicable, to
be an express representation to Landlord upon which Landlord may reasonably
rely.

 

17.Landlord Delay. A “Landlord Delay” shall mean: (a) Landlord’s failure to
respond, notify or take any action otherwise required under this Work Exhibit
within the time periods set forth herein, or (b) any delay beyond the Outside
Delivery Date in the Substantial Completion of the Tenant Improvements directly
resulting or arising from or in connection with any (i) Landlord Change Order
(other than a Landlord Change order

PAGE 75 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

resulting from the act or omission of the District) or (ii) any negligence or
willful misconduct by Landlord or any of its Agents. To the extent any
additional TI Construction Costs are incurred in connection with any delay in
Substantial Completion of the Tenant Improvements resulting from a Landlord
Delay, such costs shall be Landlord’s sole responsibility and paid for by
Landlord.

 

18.District Delay. A “District Delay” shall mean: (a) the District’s failure to
respond, notify or take any action otherwise required under this Work Exhibit
within the time periods set forth herein, (b) any delay beyond the Outside
Delivery Date in the Substantial Completion of the Tenant Improvements directly
resulting or arising from or in connection with any District Negligence, (c) any
material delay beyond the Outside Delivery Date in the Substantial Completion of
the Tenant Improvements directly resulting or arising from or in connection with
delay relating to a Change Order requested by the District, or (d) any deemed
District Delay under this Work Exhibit (including, but not limited to, any delay
in connection with Change Order Costs).  To the extent any additional costs are
incurred in connection with any delay in Substantial Completion of the Tenant
Improvements resulting from a District Delay, such costs shall be the District’s
sole responsibility and shall be deemed a Change Order Cost to be paid for by
the District to Landlord, so long as, and only if, such additional costs have
been previously approved by the District in a District’s Acceptance, pursuant to
the terms of this Work Exhibit.  In the event that the Tenant Improvements are
not Substantially Complete by, on, or before the Outside Delivery Date as a
result of a District Delay, then the Outside Delivery Date shall be extended by
one day for each day that the Substantial Completion of the Tenant Improvements
is delayed beyond the Outside Delivery Date as a result of such District Delay.

 

19.Substantial Completion. The Tenant Improvements and the Base Building Work
shall be deemed “Substantially Complete”, “Substantially Completed” or in a
state of “Substantial Completion” when both: (a) Contractor and/or Landlord have
obtained all sign-offs, inspections and approvals required by the District of
Columbia (as a sovereign entity, and not as a tenant under this Lease) and any
other applicable governmental authorities for the issuance of certificate(s) of
occupancy (which may, for purposes of achieving Substantial Completion be a
temporary certificate of occupancy provided that Landlord obtains a permanent
certificate of occupancy within 90 days thereafter and such temporary
certificate(s) of occupancy allow for the District’s unrestricted and
uninterrupted occupancy of the Premises) covering the Premises and have
delivered such certificate of occupancy to the District (issuance of such a
temporary certificate of occupancy shall be deemed to be conclusive evidence
that Landlord and Contractor have obtained all required sign-offs, inspections
and approvals for achieving substantial completion provided that Landlord
obtains permanent certificates of occupancy within 90 days thereafter); (b) the
Project Architect and the Base Building Project Architect (if different) have
certified (on a standard AIA Form) that the Tenant Improvements and the Base
Building Work, respectively, have been completed substantially in accordance
with the Final Plans and Specifications (as modified by the terms of this Work
Exhibit), including the placement of furniture and equipment; and (c) the
Parking Facility and all applicable Additional Parking Areas necessary to
satisfy the parking requirements in this Lease as of the Rent Commencement Date,
are complete, secured and Landlord has obtained all sign-offs, inspections and
approvals required by the District of Columbia (as

PAGE 76 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

a sovereign entity, and not as a tenant under this Lease) and any other
applicable governmental authorities to allow the District to use the Parking
Spaces, and the Base Building Project Architect or other applicable architect or
engineer engaged by Landlord has certified (on a standard AIA Form) that all
site work undertaken by Landlord on the Land, including without limitation
sidewalks, landscaping and exterior lighting have been completed, the foregoing
(a), (b) and (c) subject to completion of punch list items that do not
materially impair the ability of the District to occupy or utilize the Premises,
the Parking Facility or the Additional Parking Areas for the Permitted Use under
this Lease (the “Punch List”).  Within seven (7) Business Days after Landlord
notifies the District that it has or will shortly achieve Substantial
Completion, the District together with Landlord (if it elects) and Contractor
shall make a final inspection of the Premises to ensure that the Tenant
Improvements are Substantially Complete.  At such time, Landlord shall cause to
be prepared a Punch List by the District, Landlord (if it elects), the Base
Building Architect or the Project Architect, as applicable, and Contractor, and
Landlord shall cause such Punch List to be delivered by the Project Architect to
Landlord and the District.  Landlord’s contract with Contractor shall: (i)
provide that the Contractor shall complete all Punch List items within 30
Business Days of its receipt thereof provided that Landlord shall have up to 120
days to complete items identified on the Punch List as “long lead time” items
provided that the Punch List includes an explanation as to why additional time
is required for such items, and (ii) contain a warranty as to Latent Defects,
which shall provide in substance that the Contractor shall promptly commence and
diligently proceed to correct any Latent Defects in the Tenant Improvements or
the Base Building Work upon receipt of the District’s written notice to Landlord
of a Latent Defect, provided such notice is delivered to Landlord within 12
months after the date of Substantial Completion of the Tenant Improvements.  As
used herein, the term “Latent Defect”, shall mean a defect in the construction
of the Tenant Improvements or the Base Building Work that could not have
reasonably been discovered prior to the District taking possession of the
Premises by a commercially reasonable inspection of the Premises performed by a
reasonably prudent architect or engineer exercising a professionally reasonable
level of due diligence in such inspection. No later than 30 calendar days
following Substantial Completion of the Tenant Improvements, Landlord shall
deliver to the District (x) any and all manuals, booklets, specification sheets,
and manufacturer’s warranty information that accompanied any and all
non-construction element items that are a part of the Tenant Improvements, and
(y) as-built plans for any buildings or other structures, including for parking
or vehicle maintenance, that constitute Base Building Work or Tenant
Improvements in “Revit”.  In the event any Punch List item remains incomplete or
outstanding after 30 Business Days or 120 days, as applicable pursuant to the
foregoing, then for each day following such applicable period that any Punch
List item remains incomplete or outstanding, the District shall be entitled to
an abatement of Annual Rental in an amount equal to $2,000 per day.

 

20.Director. The Parties acknowledge that the Director is the exclusive agent
for the District to provide written approvals to Landlord as to any Change Order
Costs or any other costs that constitute Excess Costs, including the signing of
any District’s Acceptance or Excess Cost Approval Notice.  

 

 

 

PAGE 77 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

List of Schedules:

 

Schedule 1:[Intentionally Deleted]

Schedule 2:Base Building Plans and Requirements

Schedule 3:Exterior Elevation Drawing

Schedule 4:Project Schedule

Schedule 5:PM Services

 

 

 

 

 

 

 

 

 

 

 

[Schedules to follow]


PAGE 78 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1

 

Intentionally Deleted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[remaining schedules to follow]

 




PAGE 79 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 2

 

Base Building Plans and Requirements

 

The Base Building shall be shall be in compliance with applicable building
codes, life-fire safety codes, physical disability codes, and other applicable
laws as of the Base Building date of delivery (collectively, “Codes”) to the
extent that such compliance is required (or will be required) to comply with
Codes in effect (and as enforced) as of the Base Building date of delivery.

 

Requirements:

 

Class A Office Building designed with a minimum LEED Silver Core and Shell
designation and an Energy Star maintenance score card of 75. Amenities include:

 

•

Oversized entrance lobby with communicating stair to second floor

 

•

On-site one story below grade parking garage

 

•

Indoor bike parking

 

•

Ground floor retail

 

Structure

 

Cast-in-Place Concrete Structure

 

Frame

Poured in place concrete slabs above 1st level and concrete slabs below grade
level, columns, and shear walls from basement garage levels up to the top floor
slab. The roof level is the same as the floors below and is supported on
concrete columns.

 

Wall System

Shear walls – poured in place concrete. Exterior wall – precast, stone cladding,
punch windows, aluminum and glass curtain wall and window wall systems and
pre-finished metal panels.

 

Roof

Roof deck –concrete slab; insulation and waterproof membrane with a minimum
15-year warranty.  Roof terrace/deck with a minimum size of 5000 square feet.

 

Column spacing

Typically, 30 feet by 30 feet and 30 feet by 20 feet bays

 

Floor system and loads (live and dead)

Poured in place concrete.

 

The structure is designed for the following loads:

 

•

The parking levels and ramp are designed for a live load of 50 pounds

PAGE 80 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

per square foot (“psf”).

 

•             

The loading dock is designed for a live load of 250 psf for trucks.

 

•             

Mechanical rooms including penthouse are designed for 150 psf live load or
actual loads where known.

 

•            

Ground Floor 120 psf live load to allow for drawings and procurement storage
archival space and gym. All floors above ground level are designed for 100 psf
live load.

 

Building Exterior

 

Skin – type and insulation

The skin of the Building, in general, architectural precast concrete panels,
stone cladding, punched windows, aluminum and glass curtain/window wall systems.
The building skin will be insulated to meet energy code requirements (and a
minimum of 3 ½” of insulation). Exterior walls (including perimeter and interior
columns) will have gypsum wallboard on the interior taped and ready for paint.

 

Windows – type, size, and percentage of exterior wall

The total percentage of windows to solid wall shall be minimum of 50% of the
overall façade.  The building glazing consists of high-performance insulated
glass units and specifications that readily enhance attaining sustainability and
LEED Certification requirements.  The product used in meeting these requirements
must not adversely affect in building wireless signals.

 

Windowsills shall be at the floor or 30” above the floor and the window head is
at 8’-6” typically above the floor.

 

Building Interior

 

Main Building Lobby

The main Building’s lobby shall be approximately 3,000 sf.  Lobby features and
finishes shall include the following:

 

•

Monumental Stair

 

•

Main lobby signage directory

 

•

Wayfinding signage and all code required signage

 

•

Large format stone flooring

 

•

Wood veneer paneling, stone and other specialty finishes

 

•

Stainless steel clad (or equivalent) elevator door and frame

 

•

Architectural lighting

 

Tenant Floors

Building core walls shall be drywall with level 4 ready for paint.  All doors to
be hollow metal frames with standard paint finish, prime and two finish coats
and solid core doors with quality finish to be selected.

 

PAGE 81 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Restrooms

Two (2) sets of fully furnished women’s and men’s restrooms, confirming with
current codes per the District’s design and occupancy, will be provided by
Landlord in the Base Buildings specifications on each floor of the Building.  

 

Typical Base Building restrooms include the following

 

•

Ceiling hung Stainless Steel partitions (or equivalent quality)

 

•

Solid surface or quartz type counter tops with underslung sinks

 

•

Ceramic or Porcelain tile floors

 

•

Ceramic tile back splash at sink and ceramic/porcelain tile wainscot on wet
walls.

 

•

Combination of drywall and acoustical ceiling tile ceiling with lay-in fixtures

 

•

Wall hung toilets with automatic flush sensors

 

•

Stainless steel toilet accessories and oversized mirrors

 

Window Treatment

Landlord will provide Premises interiors with new 1” slat venetian blinds at all
perimeter windows, color to match window frames.  The District may elect to
replace such blinds with mecho shade blinds, with the increased cost to be paid
by the District from the Tenant Improvement Allowance.

 

Ceiling Height

The finished ceiling height outside the building core areas will be eight feet,
six inches (8’-6”) clear minimum. Ground Floor should be 9’-6” clear minimum for
archival storage and space/gym.

Base Building Common Areas

The Base Building includes the Building’s fitness center and locker rooms.  The
fitness center shall be a minimum of 4,000 sf, shall include locker room and
showers, all costs for the space and equipment shall be provided by
Landlord.  Landlord shall manage and service the fitness center and locker rooms
as a part of its janitorial and property management contract.

 

The Base Building will also include Janitorial Closets, at Landlord’s expense,
on each floor, each Janitorial Closet shall be finished and painted.

 

Parking

 

One (1) level of underground parking is provided, with finished elevator
lobbies. Elevator design provides access from the garage level to the building’s
lobby level, requiring transfer to elevators serving the office levels that
enhances office area security.

 

Parking areas to provide for light levels that provide a safe and well-lit
atmosphere.  

Security intercoms to be provided in locations readily accessible to users.

Card readers to be located at the elevator lobby doors.

 

PAGE 82 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Electrical Capacity

 

The main electrical service entrance is from an underground network vault
outside of the building. The main electrical service utilizes two (2)
switchboards, 277/480-volt, 3 phase, each rated for 4,000 amps.

 

In the building, the two (2) electrical closets are provided on each tenant
floor. The bus riser is a 480 V plug-in type bus duct with a step-down dry type
transformer to provide 120/208 V power for tenant power distribution at each
floor to accommodate receptacle and miscellaneous power loads. Each closet is
equipped with two (2) 400-amp, 277/480-volt, 3 phase, 4-wire high voltage
panelboards serving HVAC and lighting loads. Each closet is also equipped with
two (2) 225-amp, main breaker, 120/208-volt, 3 phase, 4-wire 84 pole panels,
with space provided for additional equipment.

 

Capacity available for Tenant Use:

Lighting:2.0 watt per usable square foot (“SF”)

Power:5.0 watts per usable SF

 

The building shall comply with lighting power densities at or below ASHRAE
90.1-2016.  Daylight dimming controls shall be installed in atriums or within 15
feet of windows and skylights where daylight can contribute to energy
savings.  Daylight dimming controls shall be either integral to the fixtures or
ceiling mounted.  Lighting controls shall be provided for all lighting
equipment.

 

Emergency Power:

A base-building emergency generator will be installed to provide back-up power
for all building life safety equipment and alarms as required by code. Emergency
power will be distributed vertically to each floor within each base-building
core electric closet. High and low voltage junction boxes will be provided on
each floor for connection by the District for required egress lighting and life
safety devices. The Base Building will have the space available for an
additional emergency generator should the District require at a future date.

 

Submetering:

Landlord shall install an electric meter (at Landlord’s cost) and a submeter(s)
for the retail tenants on floor to service the leased premises and to measure
the consumption of energy (both electricity and natural gas) broken out by each
major energy end use by the District and the non-District retail
tenants.  Actual or estimated breakdowns may be used, depending on the
granularity of the data provided.  Energy end uses shall include, at a minimum,
heating, cooling, lighting, fans, pumps, plug loads, domestic hot water and
elevators.

 

Communications

 

Telecommunication service will be provided by the telephone company to the main
telephone room on the P-1 garage level upon request by the District., Main

PAGE 83 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

telephone risers and additional distribution are by the District through a
system of two (2) banks of six (6) 4” diameter conduits run from the main
telephone room at the ground floor to two locations where a like number of
sleeves are provided through the floor slabs at all office level floors. The
conduits and sleeves accommodate tenant communications risers that connect the
telephone backboards on each floor to the main telephone equipment room.

 

Heating, Ventilating and Air-Conditioning (HVAC) System

 

The system(s) serving the Premises will be designed to ASHREA 0.4% design
criteria, which equates to cooling design criteria of 94.7 F db / 75.5 F wb and
Evaporation Design Criteria of 78.4 F wb:

 

Design Capacity:

People Density:1 person per 143 SF Air Conditioning

Allowance for Power:HVAC capacity will be provided for a combined

sustained power and lighting load of 5 watts per SF.

 

Ventilation:0.15 cfm per SF

 

Solar Load:Design capacity will be calculated assuming light

colored blinds, down and set at 45 degrees.

 

Supplemental HVAC:

24-hour closed loop condenser water will be provided at each floor, valved and
capped, for tenant supplemental use.  Allotted capacity will be 15 tons per
floor (all floors). Cooling towers(s) & pump(s) will run at part load 24/7 as
required by tenant loads. The District will be responsible for providing
electrical sub-meters on all supplemental units, providing btu meters on all
supplemental cooling units with the btu meters interlocked with the Building BAS
system.

 

System Description:

The base-building HVAC system shall be a central, chilled water system with the
chilled water plant located in the penthouse and two (2) chilled water
variable-air-volume (VAV) air handling units located on each floor (or similar).
Outside ventilation air will be pre-treated as required and provided to each
mechanical room from a central riser and fan.  The outdoor air intake rate
provided by Landlord will be at least 10% above ASHRAE Standard 62.1 – 2016.

 

All central HVAC units shall be ENERGY STAR certified.  Further, Landlord shall
reduce plug loads by specifying equipment and appliances that meet or exceed
ENERGY STAR requirements.

 

Base building core-and-shell build-out (at Landlord’s cost) will include medium
pressure duct distribution to series fan-powered terminal units. DDC thermostats

PAGE 84 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

will be coiled and attached to the VAV box for installation by the District. Low
pressure duct distribution from the VAV boxes up to and including all air
devices shall be installed by the District.

 

VAV zones are designed for a maximum size of 600 SF for the perimeter zones and
a maximum size of 1000 SF for the interior zones. Heating for the perimeter
spaces will be provided by integral electric resistance heating coils in the
series fan-powered terminal units. All terminal units will have ECM motors and
electric DDC controls.

The Building will have a BAS/BMS system with an automated Energy Management
System (EMS) overlay with a centralized graphic terminal and the ability for
trending and diagnostics.  BMS system shall be native BACNet compliant.

 

Winter:Outdoor Design Conditions: 10 deg F DB

Indoor Design Temperature: 70 deg F DB +/- 4 deg F

Indoor Relative Humidity: No humidification provided

 

Summer:Outdoor Design Conditions: 94.7 deg F DB / 76 deg F WB

Indoor Design Temperature: 75 deg F DB +/- 4 deg F

Indoor Relative Humidity: 50% RH +/- 10%

 

The District may elect to contract directly with electric utility and direct pay
all power charges.  The District shall receive prior approval of electrical
design and coordinate installation with Landlord or Base Building engineer.  The
District’s electrical distribution system shall be designed to accommodate a
separate tenant meter.

 

Landlord shall perform commissioning of energy systems within the building
(including, without limitation, lighting, HVAC, electrical plumbing pumps,
emergency power gensets, plumbing hot water and plug loads) to ensure design
optimizes performance and systems are constructed and function per efficient
design.  A retro-commission study of base building systems that consume energy
or water shall be conducted by Landlord, at cost, every 5 years.

 

PLUMBING

 

Wetstacks

Sanitary, vent and domestic cold water and condensate drain piping will be
provided in (4) wetstacks per floor for tenant plumbing connections that are in
addition to the Landlord provided restrooms and plumbing fixtures.

 

Restrooms

The building has 16 core restrooms, with one men’s and one women’s
multi-occupancy restroom on each floor. Each core available to the District has
from 4 to 7 water closets / urinals and 4 sinks per bathroom.  Eight (8) showers
and two additional bathrooms are located in the building’s fitness center.
Typically, each will have floor drains.

PAGE 85 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

Landlord to provide one gender neutral bathroom on each floor.

 

Janitor Closets

Janitor Closets shall meet all local codes and ordinances. Janitor closets will
have utility sink/basin and appropriate containment/disposal for chemical
wastes.

 

Drinking Fountains

Minimum 2 bowls per floor. Compliant with ADA accessibility requirements. Refer
to referenced floor plans for locations.

 

Life Safety Systems

 

Fire Alarm:

The building will be equipped with a high rise compliant, addressable fire alarm
system compliant with all local codes.  Capacity will be available at each floor
for tenant area audible and visual alarm devices.

 

Sprinkler System:

The sprinkler system will be installed in accordance with NFPA 13. A grid
consisting of a main loop, branch piping and up-right, extended coverage
sprinkler heads will be provided by the base-building contract. The grid will be
permitted to be spaced at a maximum coverage area of 400 SF per head but the
loop, branch piping and drop connections will be designed and installed to
support a sprinkler head density of 135 SF per head under tenant fit-out.
Sprinkler head replacement/additions and drop/swing piping required by the
tenant fit-out will be provided by the District.

 

Data/Telecommunications:

Data and telecommunications services from local providers will have access to
the utility service rooms. Base-building telephone closet located in the core
will be provided with riser sleeves and plywood backboards to provide a path for
the District to the main base building telephone room.

 

Landlord to provide a dedicated and secured room with plywood termination field
for the telecommunications demarcation point per ANSI/TIA requirements.

 

Vertical Transportation

 

Main elevator lobby - three (3) 4,000-pound elevators, and one (1) 4,000 pound
service/passenger elevator, serving all levels (maximize wait time 20 seconds
and use of Destination Dispatch Controls).  Elevator Speed will be 350 feet per
minute (FPM) and designed as MRL (Machine Room Less). Main passenger elevator
finishes will match main entrance lobby finish materials.

 

PAGE 86 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Parking elevator lobby – two (2) 3,500-pound elevator(s) serving levels P1, each
200 feet FPM. Main passenger elevator finishes will match main entrance lobby
finish materials.

 

All fire stairs to allow for use as communicating stairs.  Any additional or
enhanced lighting and carpeting will be done by the District at the District’s
cost.  

 

Base Building shall include a Monumental stair between ground floor and floor 2.

 

Monumental stairs between floors two (2) and five (5) shall be at the District’s
cost.  Landlord shall prepare the Base Building slabs, at Landlord’s cost, to
accommodate the District’s stairs.

 

 

 

 

 

 

 

[remaining schedules to follow]




PAGE 87 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 3

 

Exterior Elevation Drawing

 

[glbyqhwr0dt5000010.jpg]

 

 

Note: Landlord shall reduce the depth of the pre-cast façade panels shown above.

 

 

 

 

 

 

 

 

 

 

 

[remaining schedule to follow]

 

 

 

 

 

 




PAGE 88 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 4

 

Project Schedule

 

[glbyqhwr0dt5000011.jpg]


PAGE 89 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 5

 

PM Services

 

 

Landlord shall engage the District PM to provide project management services
(“PM Services”) to and for the District in connection with the performance and
completion of the Tenant Improvements work pursuant and subject to the Work
Exhibit.  The contract between Landlord and the District PM shall include the
following provisions:

 

Scope of Work

 

 

1.

The District PM shall, at all times, take direction only from District
personnel, as identified by the District, and act for the benefit of the
District.

 

 

2.

The PM Services shall be provided from the pre-construction stage through
Substantial Completion and the post-construction stage, and shall include,
without limitation, the coordination, management and oversight of all
pre-construction, on-site construction and post-construction activities.

 

 

3.

The District PM acknowledges and agrees that Landlord’s performance and
completion of the Tenant Improvements work shall be pursuant and subject to the
Lease, including the Work Exhibit and the attachments thereto, including the
project schedule and budget.

 

 

4.

The District PM(s) shall provide the PM Services to the District on a 50% time
basis.

 

 

5.

The District PM shall perform and provide, as applicable, the following:

 

a.

Work under the direction and supervision of District personnel, as identified by
the District;

 

b.

Provide regular, written status and incident reports to the District and, as
required, the District agency to occupy the Premises (the “District Agency
Occupant”);

 

c.

Inform the District and the District Agency Occupant of the progress of Tenant
Improvement work and any project activities that may impact the District;

PAGE 90 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

d.

Ensure timely processing of, and responses to, Work Exhibit documentation and
other project documentation as it relates to District responsibilities;

 

e.

Maintain and update the project schedule, and track milestone activity against
the then-current project schedule (using Microsoft Project);

 

f.

Review all Tenant Improvement-related invoices and prepare same for District
execution;

 

g.

Assist the District with District Agency Occupant requests and other project
inquiries;

 

h.

Attend regular project progress meetings, and coordinate with Landlord’s
Contractor so that it prepares and distributes meeting minutes for such meetings
within 48 hours of meeting end time;

 

i.

Provide digital photo documentation to support the information provided to the
District and/or the District Agency Occupant;

 

j.

Advise the District on all known potential scope and cost changes as the result
of existing conditions or complications; and

 

k.

Perform other standard project management duties, such as:

 

i.

document control and records keeping;

 

ii.

utilities coordination;

 

iii.

spot check review of building materials for compliance with Lease and Work
Exhibit requirements (Contractor is required to ensure building material
compliance);

 

iv.

coordinate with Landlord and Contractor to confirm all installation and
construction work adheres to Lease and Work Exhibit requirements;

 

v.

review and interpret drawings, specifications and shop drawings; and

 

vi.

advise the District of any specialized construction required to install systems
or sub-components.

 

6.

In addition to the above, the District PM shall also ensure that the full scope
of standard construction management functions are duly executed, including,
without limitation, the following:

PAGE 91 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

a.

Review and validate all Tenant Improvement invoices and provide recommendations
to the District as to the same;

 

b.

Resolve technical and/or procedural conflicts and keep the District informed so
that the District may provide directives;

 

c.

Coordinate with Contractor to confirm it maintain logs of all clarifications
requested by Landlord’s Contractors and Subcontractors;

 

d.

Provide written notifications to Landlord’s Project Architect requesting design
clarification and discussing delays that may be caused;

 

e.

Respond in an expeditious manner to situations or occurrences which warrant a
change order;

 

f.

Provide written recommendations to the District as to all change orders,
including all costs and potential impacts on the project schedule.  Suggest
alternatives which may be more beneficial to the District, with respect to both
cost and project schedule.  Support all recommendations with cost and scheduling
data which are in accordance with the Lease and Work Exhibit requirements and
reconcile with the applicable budget.  Prepare a written cost estimate, provide
technical assistance during negotiations, and prepare appropriate documentation
for approval of the District;

 

g.

Coordinate with Architect so that it maintains a current lists of observed
construction/installation defects, omissions and subsequent
corrections.  Confirm additional reviews before construction work proceeds where
defects may be covered by ensuing work, provide follow-up, management, and
resolution of defect and omissions lists so that project delivery dates for
Substantial Completion and Rent Commencement Date are achieved;

 

h.

Monitor the Contractor’s compliance with labor and safety standards and advise
of any non-compliance issues;

 

i.

Provide regular progress photos. Photographs shall be labeled with the name of
the building, the scope item or area name, and the date taken. These photos
shall be provided via email as requested by the District, compiled onto one (1)
CD-ROM per site and delivered to the District upon Substantial Completion;

 

j.

Review the Contractor’s development of its detailed construction schedule. Such
schedule shall use the critical path method, shall be the schedule by which the
Tenant Improvements will be sequenced, and shall be used as the basis for
measuring progress of the construction;

PAGE 92 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

k.

Review and reconcile the Tenant Improvements budget for each of the activities
included in the project schedule and make recommendations to the District for
the District’s approval.  Monitor the project using the then-current budget;

 

l.

Review the progress of construction with the Contractor, observe work in place
and properly stored materials on a regular basis, and evaluate the percentage
complete of each construction activity as indicated in the project schedule;

 

m.

Coordinate with Contractor so that it prepares project schedule updates for the
District.  These will include proper evaluation of the actual progress as
observed. Assign schedule activities percentage-complete values in conjunction
with the Contractor.  Reflect in the schedule actual progress as compared to
scheduled progress noting variances (if any);

 

n.

For change orders, evaluate the Contractor’s proposed cost and make
recommendations to the District regarding the same.  In the event of major scope
changes, prepare an estimate, if required, for such change in scope in a format
for approval by the District. District PM will endeavor to provide estimates
within 24 hours of District request.  The District PM may be directed to
negotiate change orders with Landlord or the Contractor on behalf of the
District;

 

o.

Prepare accurate and detailed written records of progress during all stages of
the project and prepare progress reports in the format and frequency required by
the District; provide or approve formats for periodic monthly reports, status
reports, etc.; maintain a monthly report of all events which affect, or may be
expected to affect, project progress; submit monthly reports to the District on
the status of the Tenant Improvements, including updated copies of all
Contractor logs maintained at the site for change orders, claims, submittals,
etc.; and make reports available to the District at all times and turn over to
the District an electronic file upon Substantial Completion;

 

p.

Confirm Substantial Completion with the Contractor and provide the required
documentation to the District; develop a work list with the Contractor before
recommending inspection for occupancy;

 

q.

Advise the District if the Premises is Substantially Complete and ready for
inspection for occupancy. During the inspection with the District and the
District Agency Occupant, coordinate with Architect so that it prepares a
comprehensive punch list, and coordinate required inspections.  Transmit the
punch list to Landlord and the Contractor for implementation and

PAGE 93 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

provide a copy to the District. Monitor the corrective work and coordinate with
the Architect so that it signs off each deficiency as it is corrected.  Provide
all documentation required for final budget approval, Declaration of Delivery
and close-out;

 

r.

Coordinate the delivery of the completed Premises to the District Agency
Occupant, ensuring that equipment and system testing and start-up take
place.  Organize equipment start-up seminars and training with the Contractor
and facility personnel and supervise start-up testing and balancing of all
equipment and systems and assure that the Contractor’s obligation to provide
this training is fulfilled; and

 

s.

Provide all personnel, equipment and supplies necessary to fulfill the
requirements set forth in this Schedule 5.

 

 

 

 

 

 

 

[remaining Exhibits to follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 




PAGE 94 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit D

 

Form of Declaration of Delivery

 

 

DECLARATION OF DELIVERY OF PREMISES

This Declaration of Delivery of Premises (this “Declaration”) is: (i) attached
to and made a part of that certain In-Lease Agreement with a Lease Commencement
Date (as defined therein) of __________  ___, 2020 (the “Lease”); (ii) made
effective as of __________  ___, 202__ (the “Declaration Effective Date”); and
(iii) entered into by and between Cedar-Senator Square, LLC, a Delaware limited
liability company (“Landlord”), and the District of Columbia, a municipal
corporation, acting by and through its Department of General Services (the
“District”).

Capitalized terms used, but not defined, herein shall have the meanings ascribed
to them in the Lease.  Landlord and the District do hereby agree and confirm
that:

 

1.

the Premises was delivered by Landlord to the District on __________  ___, ____;

 

2.

the Rent Commencement Date is hereby established to be ____________ ___, _____;

 

3.

the Initial Lease Term shall expire on ____________  ___, ____, unless sooner
terminated;

 

4.

the Premises is comprised of a total of _________ rentable square feet of space,
and the Building is comprised of a total of _________ rentable square feet of
space;

 

5.

the District’s Proportionate Share is __.__%;

 

6.

the Net Rental is as set forth on the Rent Schedule contained in “Schedule 1”
attached hereto and made a part hereof, which replaces the Exhibit E previously
attached to the Lease;

 

7.

Landlord and the District agree that Landlord has Substantially Completed
Landlord’s Base Building Work and the Tenant Improvements in accordance with the
Work Exhibit, subject to any remaining punch list items, if any, set forth in
“Schedule 2” attached hereto and made a part hereof;

 

8.

Landlord has delivered to the District a copy of the certificate of occupancy
for the Premises (which, for purposes of this Declaration may be a temporary
certificate of occupancy provided Landlord delivers a permanent certificate of
occupancy within ninety (90) days after the Rent Commencement Date so long as
such temporary certificate of occupancy allows for the District’s unrestricted
and interrupted occupancy of the Premises);

PAGE 95 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

9.

the Parking Spaces within the Parking Facility contain [____ (  )] Fleet Vehicle
Spaces and up to [_____ (  )] Employee Spaces, and (ii) the Additional Parking
Areas contain [____ (  )] Fleet Vehicle Spaces and up to [_____ (  )] Employee
Spaces; and

 

10.

the legal description of the Land is as set forth on “Schedule 3” attached
hereto and made a part hereof, which replaces the Exhibit B previously attached
to the Lease.

Landlord hereby represents and warrants to the District that Landlord has
obtained and delivered to the District any and all [permanent certificates of
occupancy] [or] [temporary certificates of occupancy as set forth above] for the
Premises permitting the District to occupy the Premises during the Lease Term.

 

 

 

 

 

 

 

 

 

 

[TWO SIGNATURE PAGES AND SCHEDULES to FOLLOW]


PAGE 96 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, Landlord and the District have caused their respective duly
authorized representative to execute and deliver this Declaration to be
effective as of the Declaration Effective Date.

 

 

LANDLORD:

 

_______________________,

a(n) _______________ __________________

 

By:_____________________________

Name:_____________________________

Title:_____________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

[DISTRICT’S SIGNATURE PAGE and Schedules to FOLLOW]


PAGE 97 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

District:

 

DISTRICT OF COLUMBIA,

a municipal corporation, acting by and though its Department of General Services

 

 

By:_____________________________

Name:_____________________________

Title:_____________________________

 

 

 

 

Approved as to Legal Sufficiency for the District of Columbia by:

The Office of the General Counsel for the Department of General Services

 

By:______________________________

       [Senior/Assistant] General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

[Schedules to Follow]




PAGE 98 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1

(To Declaration of Delivery)

 

Rent Schedule of Net Rental

 

[Attach]




PAGE 99 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 2

(To Declaration of Delivery)

 

Punch List Items

 

[Attach, if any (separately paginated); or, state “N/A”]




PAGE 100 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 3

(To Declaration of Delivery)

 

Legal Description of Land

 

[Attach]




PAGE 101 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit E

 

Rent Schedule of Net Rental

Lease Year

Increase

Net Rental per RSF

RSF

Annual Net Rental

Monthly Net

Rental

 

1

N/A

$22.52

239,800

$5,400,296.00

$450,024.67

2

0.025

$23.08

239,800

$5,534,584.00

$461,215.33

3

0.025

$23.66

239,800

$5,673,668.00

$472,805.67

4

0.025

$24.25

239,800

$5,815,150.00

$484,595.83

5

0.025

$24.86

239,800

$5,961,428.00

$496,785.67

6

0.025

$25.48

239,800

$6,110,104.00

$509,175.33

7

0.025

$26.12

239,800

$6,263,576.00

$521,964.67

8

0.025

$26.77

239,800

$6,419,446.00

$534,953.83

9

0.025

$27.44

239,800

$6,580,112.00

$548,342.67

10

0.025

$28.13

239,800

$6,745,574.00

$562,131.17

11

0.025

$28.83

239,800

$6,913,434.00

$576,119.50

12

0.025

$29.55

239,800

$7,086,090.00

$590,507.50

13

0.025

$30.29

239,800

$7,263,542.00

$605,295.17

14

0.025

$31.05

239,800

$7,445,790.00

$620,482.50

15

0.025

$31.83

239,800

$7,632,834.00

$636,069.50

16

0.025

$32.63

239,800

$7,824,674.00

$652,056.17

17

0.025

$33.45

239,800

$8,021,310.00

$668,442.50

18

0.025

$34.29

239,800

$8,222,742.00

$685,228.50

19

0.025

$35.15

239,800

$8,428,970.00

$702,414.17

20

0.025

$36.03

239,800

$8,639,994.00

$719,999.50

21*

0.025

$36.93

239,800

$7,379,845.00

$737,984.50

 

 

 

 

 

*Year 21 is a partial Lease Year with 10 months of term.

 

 

 




PAGE 102 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit F

 

Form of SNDA

 

Subordination, Non-Disturbance and

Attornment Agreement

 

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made and entered into as of _________________, ___, 20__ (the “Effective
Date”), by and between ______________________, a(n)
_______________  ______________ (“Landlord”), _________________________, a(n)
___________________  __________________, which has executed this Agreement as
Landlord’s lender (together with its successors and assigns, “Lender”), and the
District of Columbia, a municipal corporation, acting by and through its
Department of General Services (the “District”).  Landlord, Lender and the
District are each referred to herein as a “Party” and collectively as the
“Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Lender intends to fund a commercial mortgage loan (the “Loan”) to
Landlord, which loan will be secured by either a mortgage or a deed of trust,
among other instruments (each and collectively, the “Mortgage”) on the Property
described on “Schedule 1”, together with present or future improvements (the
“Property”);

 

WHEREAS, Landlord has demised to the District a leasehold interest under that
certain In-Lease Agreement, by and between ______________ and the District, with
a Lease Commencement Date (as defined therein) of ________________ (together
with all amendments, options, extensions, and renewals thereof, being
hereinafter the “Lease” ”; any capitalized term used but not defined herein
shall have the meaning given to such term in the Lease);

 

WHEREAS, as a condition of the Loan’s funding, Landlord has assigned or will
assign its interest in the Lease to Lender as part of Lender’s security for the
Loan; and

 

WHEREAS, the District agrees to enter into this Agreement in order to benefit
from the promises by Lender that are set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.Subordination.  In accordance with Section 19 of the Lease, the District
acknowledges that the Lease is subordinate to the lien of the Mortgage on the
Property. Lender hereby acknowledges and agrees that such subordination shall
not operate in any way whatsoever to adversely affect any right of the District
under the Lease.

 

PAGE 103 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

2.Attornment.  If Lender forecloses the Mortgage or acquires title to the
Property by deed-in-lieu of foreclosure, or in any other manner succeeds to the
interest of Landlord under the Lease, or if Lender shall otherwise take
possession of the Property, then upon receipt of written notice from Lender, the
District shall attorn to Lender as its landlord under all of the terms,
covenants and conditions of the Lease for the balance of the term thereof
remaining (and of any extensions thereof that may be effected in accordance with
any option therefor), as set forth in the Lease, with the same force and effect
as if Lender were Landlord under the Lease.  Such attornment shall be effective
and self-operative immediately upon receipt of written notice from Lender that
Lender has succeeded to the interest of Landlord, whereupon the District shall
recognize Lender, or any person claiming by through or under Lender, as the
landlord under the Lease without the execution of any further instruments on the
part of any of the Parties.  Provided no default by the District has occurred
and is continuing, which default under the terms of the Lease would give
Landlord (or Lender as successor in interest to Landlord) the right to terminate
the Lease, the Lease shall at all times continue in full force and effect, and
the respective rights and obligations of the District and Lender upon such
attornment shall be governed by the Lease.  If Lender requests, the District
agrees to execute, acknowledge, and deliver to Lender any certificate or other
instrument that Lender reasonably requests (in the District’s determination) to
confirm such attornment at no cost or expense to the District.  If the District
requests, Lender covenants and agrees to execute a novation agreement in the
form reasonably acceptable to the District that requests that the District
recognize a name change or a successor in interest to the Lease.  In connection
with any attornment pertaining to an asset transfer, at the District’s request,
Lender shall deliver to the District, as applicable, each of the following:

 

a.A document describing the proposed transaction giving rise to such transfer;  

 

b.the effective date of the transfer;

 

c.an authenticated copy of the instrument effecting the transfer (including
without limitation a bill of sale, certificate of merger, contract, deed, or
court decree);

 

d.an authenticated copy of the transferee’s certificate and articles of
incorporation if an entity was formed to receive the transferor’s assets
(however, if the entity was formed for a purpose other than to receive the
transferor’s assets, include a statement to that effect); and

 

e.a certified copy of applicable entity authorizing resolutions (for both the
transferee and the transferor) authorizing such transfer of assets.

 

3.Non-Disturbance.  So long as no default by the District has occurred and is
continuing, which default under the terms of the Lease would give Landlord (or
Lender as successor in interest to Landlord) the right to terminate the Lease,
Lender shall not disturb the District’s quiet enjoyment, possession or use of
the Premises and the Property, as applicable under the Lease.

 

PAGE 104 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

4.Advanced payments.  No prepayment of rent or additional rent due under the
Lease of more than one month in advance shall be made by the District.

 

5.Modification; Waiver; Successors and Assigns.  No provision of this Agreement
may be modified, waived or terminated except in accordance with a written
instrument executed by the party against whom enforcement of such modification,
waiver, or termination is sought.  This Agreement shall be binding upon, and
shall inure to the benefit of, the Parties’ respective successors and permitted
assigns.

 

6.Recordation.  This Agreement may be recorded by any Party, at its respective
sole cost and expense, in the Land Records of the District of Columbia.

 

7.Counterparts.  This Agreement may be executed in several counterparts each of
which shall constitute an original, but both of which together shall constitute
one and the same instrument.  Execution and delivery of this Agreement by
facsimile or electronic signature (including without limitation by an e-mailed
PDF document) shall be sufficient for all purposes, and shall be binding on the
Parties hereto.

 

8.Binding; Choice of Law.  This Agreement shall be (a) binding upon and inure to
the benefit of the Parties hereto and their respective representatives,
transferees, successors and permitted assigns, and (b) governed by, and
construed in accordance with, the laws of the District of Columbia, without
regard to conflicts of law provisions.

 

9.Severability.  Each provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.  If any provision of this Agreement or
the application thereof to any person or circumstance shall to any extent be
invalid or unenforceable, then such provision shall be deemed to be replaced by
the valid and enforceable provision most substantively similar to such invalid
or unenforceable provision, and the remainder of this Agreement and the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby.  

 

10.No Partnership; No Third Party Beneficiaries.  Nothing contained in this
Agreement shall be deemed or construed to create a partnership or joint venture
of, between, or amongst the Parties, or to create any other relationship between
the Parties hereto other than those contemplated herein.  Nothing contained in
this Agreement shall be deemed or construed to create any third party
beneficiaries.  The only entities that the Parties intend to be benefitted by
this Agreement are the Parties, and their respective successors and permitted
assigns.

 

11.Authority of Landlord.  By executing this Agreement, Landlord represents to
the District that: (i) it is authorized to enter into, execute and deliver this
Agreement and perform its obligations hereunder; (ii) this Agreement is
effective and enforceable against Landlord in accordance with its terms; (iii)
the person signing on behalf of Landlord is duly authorized to execute this
Agreement; (iv) no other signatures or approvals are necessary in order to make
all of the representations of Landlord contained in this Section true and
correct in all material respects; (v) Landlord is in good standing in the
District of Columbia and shall remain so for the term of the Lease; and (vi)
Landlord is in compliance with all

PAGE 105 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

District of Columbia laws and regulations applicable to Landlord and shall
remain so for the term of the Lease.

 

12.Authority of Lender.  By executing this Agreement, Lender represents to the
District that: (i) it is authorized to enter into, execute and deliver this
Agreement and perform its obligations hereunder; (ii) this Agreement is
effective and enforceable against Lender in accordance with its terms; (iii) the
person signing on behalf of Lender is duly authorized to execute this Agreement;
(iv) no other signatures or approvals are necessary in order to make all of the
representations of Lender contained in this Section true and correct in all
material respects; (v) Lender is in good standing in the District of Columbia
and shall remain so for the duration of this Agreement; and (vi) Lender is in
compliance with all District of Columbia laws and regulations applicable to
Lender.

 

13.Anti-Deficiency Limitations.  

 

(a)Whether expressly or impliedly qualified or limited in any Section of the
Lease, the obligations of the District to fulfill any financial obligation
pursuant to the Lease or any subsequent agreement entered into pursuant to the
Lease to which the District is a party (an “Other Agreement”; and together with
the Lease, any “Applicable Agreement”), or referenced in any Applicable
Agreement, are and shall remain subject to the provisions of (a) the federal
Anti-Deficiency Act, 31 U.S.C. §§ 1341-1351 and 1511-1519 (2004), and D.C.
Official Code §§ 1-206.03(e) and 47-105 (2012 Repl.); (b) the District of
Columbia Anti-Deficiency Act, D.C. Official Code §§ 47-355.01 et seq. (2012
Repl. and 2014 Supp.) ((a) and (b) collectively, the “Anti-Deficiency Acts”);
and (c) § 446 of the District of Columbia Home Rule Act, D.C. Official Code §
1-204.46 (2012 Repl.), as each may be amended from time to time and each to the
extent applicable to any Applicable Agreement.  Pursuant to the Anti-Deficiency
Acts, nothing in the Lease shall create an obligation of the District in
anticipation of an appropriation by the United States Congress (“Congress”) for
such purpose, and the District’s legal liability for the payment of any
financial obligation, including but not limited to any Annual Rental or
Additional Rent, under any Applicable Agreement shall not arise or obtain in
advance of the lawful availability of appropriated funds for the applicable
fiscal year as approved by Congress and the District of Columbia (references in
this Section to “District of Columbia” shall mean the District of Columbia as a
sovereign entity, and not as a tenant under the Lease).  During the term of the
Lease, the District of Columbia agency authorized and delegated by the Mayor of
the District of Columbia to administer the Lease shall, for each corresponding
District of Columbia fiscal period, include in the then-current services funding
level package a request sufficient to fund the District’s known financial
obligations under the Lease for such fiscal period.  Landlord confirms that it
has read and familiarized itself with the Anti-Deficiency Acts and has full
knowledge of such laws and the impact on the District’s financial obligations
hereunder.

 

(b)If no appropriation is made by the District of Columbia or Congress to pay
any financial obligation, including, but not limited to any Annual Rental or
Additional Rent, under any Applicable Agreement for any period after the
District of Columbia fiscal year for which appropriations have been made, and in
the event appropriated funds for such purposes are not otherwise lawfully
available, the District shall not be liable to make any

PAGE 106 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

payment under such Applicable Agreement upon the expiration of any then-existing
appropriation. 

            

(c)Notwithstanding the foregoing, no officer, employee, director, member or
other natural person or agent of the District or the District of Columbia shall
have any personal liability in connection with a breach of the provisions of
this Section or in the event of a default by the District under any Applicable
Agreement.

 

(d)No Applicable Agreement shall constitute an indebtedness of the District of
Columbia nor shall it constitute an obligation for which the District of
Columbia is obligated to levy or pledge any form of taxation or for which the
District of Columbia has levied or pledged any form of taxation.  No agent,
employee, contractor or officer of the District is authorized to obligate or
expend any amount under any Applicable Agreement unless such amount has been
appropriated by Act of Congress and is lawfully available.

 

 

 

 

 

 

 

 

 

 

[THREE SIGNATURE PAGES and schedule to FOLLOW]




PAGE 107 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this instrument to be executed and delivered on its behalf as of the date
written below to be effective as of the Effective Date.  

 

LENDER:

 

______________________, a(n) ______________  _____________

 

 

By:_____________________________

Name:_____________________________

Title:_____________________________

 

 

 

STATE OF ______________)

) ss

COUNTY OF ____________)

 

On the ____ day of _______________, 20___, before me, a notary public in and for
the State and County aforesaid, personally appeared
____________________________, who acknowledged himself/herself to be the
____________________________ of ______________________, a(n)
______________  _____________, being authorized to do, executed the foregoing
instrument for the purposes therein in the name and on behalf of
______________________, a(n) ______________  _____________.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

____________________________________

Notary Public

My Commission Expires: ______________

 

 

 

 

[Two SIGNATURE PAGES and schedule to FOLLOW]




PAGE 108 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this instrument to be executed and delivered on its behalf as of the date
written below to be effective as of the Effective Date.

 

 

LANDLORD:

 

________________________, a(n) _________________  _______________

 

 

By:_____________________________

Name:_____________________________

Title:_____________________________

 

 

 

STATE OF ______________)

) ss

COUNTY OF ____________)

 

On the ____ day of _______________, 20___, before me, a notary public in and for
the State and County aforesaid, personally appeared
____________________________, who acknowledged himself/herself to be the
_____________________________ of ________________________, a(n)
_________________  _______________, being authorized to do, executed the
foregoing instrument for the purposes therein in the name and on behalf of
________________________, a(n) _________________  _______________.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

____________________________________

Notary Public

My Commission Expires: ______________

 

 

 

[Last SIGNATURE PAGES and schedule to FOLLOW]




PAGE 109 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
caused this instrument to be executed and delivered on its behalf as of the date
written below to be effective as of the Effective Date.  

 

 

District:

 

DISTRICT OF COLUMBIA, a municipal corporation, acting by and through its
Department of General Services

 

 

By:_____________________________

Name:_____________________________

Title:_____________________________

 

 

 

 

District of Columbia) ss

 

On the ____ day of _______________, 20___, before me, a notary public in and for
the District of Columbia, personally appeared _______________________________,
who acknowledged himself/herself to be the _____________________________ of the
District of Columbia Department of General Services, and that he/she as such
officer, being authorized to do, executed the foregoing instrument for the
purposes therein contained by signing the name of the authorized agent of the
District of Columbia by himself/herself as such _______________________________.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

__________________________

Notary Public

My Commission Expires:________

 

 

 

Approved as to legal sufficiency for the District of Columbia by:

The Office of the General Counsel for the Department of General Services

 

By:______________________________

       [Senior / Assistant] General Counsel

 

[schedule to FOLLOW]

 




PAGE 110 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1

(To SNDA)

 

Legal Description of Property

 

[Attach – please provide certified legal description used for contemplated loan
documents]

 

 




PAGE 111 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit G

 

Form of Tenant Estoppel Certificate

 

Tenant Estoppel Certificate

 

 

_________________________

_________________________

_________________________

 

 

 

Re:

Tenant estoppel certificate pursuant to the lease between
____________________________, a(n) ___________________  __________________
(“Landlord”), and the District of Columbia, a municipal corporation, acting by
and through its Department of General Services (the “District”), for premises
located at _______________________________ in Washington, D.C., as is more
particularly set forth in the Lease (the “Premises”); any capitalized term used
but not defined herein shall have the meaning given to such term in the Lease
(as defined below)

 

Ladies and Gentlemen:

 

Landlord has requested that the District execute an estoppel certificate
(“Estoppel Certificate”) pursuant to Section 20 of that certain In-Lease
Agreement, by and between Landlord and the District, with a Lease Commencement
Date of _________________ [, as amended by that certain ______________]
([collectively, ]the “Lease”).  As the [Director] of the District of Columbia
Department of General Services, I am the authorized representative of the
District under the Lease, and hereby certify to Landlord the following as of the
date of this Estoppel Certificate, pursuant to the Lease:

 

1.The Lease [(including the amendment(s) thereto)] attached to this Estoppel
Certificate as “Schedule 1” is accurate and complete;  

 

2.The Lease is unmodified and in full effect;  

 

3.No Annual Rental or other charges have been paid by the District in advance;

 

4.To the District’s actual knowledge, the District has no claims or demands
against Landlord; and

 

5.To the District’s actual knowledge, there is no uncured District Default.

 

The statements contained herein are based solely upon a reasonably diligent
review of the District’s Lease file as of the date of the issuance of this
Estoppel Certificate.  

PAGE 112 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Landlord and any prospective purchaser(s) or lender(s) are deemed to have
constructive notice of such facts as would be reasonably ascertainable by an
inspection of the Premises or by reasonable inquiry to appropriate officials of
the District of Columbia.  This Estoppel Certificate shall not be deemed to be a
representation or warranty by the District that the Premises comply with any
Laws or of the condition of, or the absence of, any defects in the Premises (or
any portion thereof).

 

I hereby certify that I am authorized to execute and deliver the Estoppel
Certificate on behalf of the District.  

 

 

 

 

 

 

 

 

 

 

[Signature Page and schedule to Follow]

 




PAGE 113 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
this ____ day of _____________, 20___.

 

 

DISTRICT OF COLUMBIA, a municipal corporation, acting by and through its
Department of General Services

 

 

By:_____________________________

Name:_____________________________

Title:_____________________________

 

 

 

Approved as to Legal Sufficiency for the District of Columbia by:

The Office of the General Counsel for the Department of General Services

 

By: _______________________________

         [Senior / Assistant] General Counsel

 

 

 

 

 

 

 

 

[Schedule to Follow]

 




PAGE 114 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1

(To Tenant Estoppel)

 

Lease [, as Amended]

 

[To follow (separately paginated)]

 




PAGE 115 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit H

 

Form of Declaration of Final Accounting

 

DECLARATION OF Final Accounting

This Declaration of Final Accounting (this “Declaration”) is: (i) attached to
and made a part of that certain In-Lease Agreement with a Lease Commencement
Date (as defined therein) of __________ ___, 20__ (the “Lease”); (ii) made
effective as of __________  ___, 20__ (the “Declaration Effective Date”); and
(iii) entered into by and between _______________________, a(n)
__________________  __________________ (“Landlord”), and the District of
Columbia, a municipal corporation, acting by and through its Department of
General Services (the “District”).

Capitalized terms used, but not defined, herein shall have the meanings ascribed
to them in the Lease.  Landlord and the District do hereby agree and confirm
that:

 

1.

Landlord and the District agree on the Final Accounting of the TI Construction
Costs, a copy of which is set forth in “Schedule 1” attached hereto and made a
part hereof.

[SELECT FROM FOLLOWING AS APPLICABLE:]

 

 

2.

The total amount of Change Order Costs is $___________.

 

 

3.

The total amount of Excess Costs is $____________.

 

 

4.

The District has previously elected to apply [the total amount/a portion] of its
Landlord Credit, in the amount of [$_______], towards Excess Costs.  As a
result, [$____] of the Landlord Credit remains to be applied pursuant to the
terms of the Lease.

 

 

5.

The District shall pay Excess Costs in the amount of [$___] as Additional Rent
to Landlord no later than thirty (30) days after execution of this Declaration.

 

6.

The Cost Ceiling exceeds the TI Construction Costs by an amount equal to
$_______________, which amount shall be deemed to be the Additional Landlord
Credit.  Pursuant to the Work Exhibit, such amount is available to the District
as a rental abatement of Annual Rental payable under the Lease, to be applied to
the next successive payment(s) of Annual Rental due and payable by the District
under the Lease after the exhaustion of the Landlord Credit.

[TWO SIGNATURE PAGES AND SCHEDULES to FOLLOW]


PAGE 116 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, Landlord and the District have caused their respective duly
authorized representative to execute and deliver this Declaration to be
effective as of the Declaration Effective Date.

 

 

LANDLORD:

 

_______________________,

a(n) _______________ __________________

 

By:_____________________________

Name:_____________________________

Title:_____________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

[DISTRICT’S SIGNATURE PAGE and Schedules to FOLLOW]


PAGE 117 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

District:

 

DISTRICT OF COLUMBIA,

a municipal corporation, acting by and though its Department of General Services

 

 

By:_____________________________

Name:_____________________________

Title:_____________________________

 

 

 

 

Approved as to Legal Sufficiency for the District of Columbia by:

The Office of the General Counsel for the Department of General Services

 

By:______________________________

       [Senior/Assistant] General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

[Schedules to Follow]




PAGE 118 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1

(To Declaration of Final Accounting)

 

Final Accounting

 

[Attach]

 

 

 

 




PAGE 119 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit I

 

Janitorial Specifications

 

I.

Routine Cleaning

Landlord shall, at a minimum, perform the following cleaning tasks daily:

 

A.

Clean interior spaces (rooms and offices). Landlord shall clean all interior
space to present a uniformly clean appearance, including, without limitation,
the following:

 

 

1.

Ensure that all vertical and horizontal surfaces are free of dirt, dust and
debris; that glass surfaces shall be clean and free of smudges; that furniture
shall be free of obvious dust, dirt, and debris; that carpets will be free of
obvious spots and stains and shall be clean and free of dirt and debris;  

 

2.

Ensure that flooring requiring a finish is maintained at a high luster and free
of all marks, dirt and debris; and  

 

3.

Ensure that the wood paneling shall be free of soil substances, dust, streaks,
and spots.

 

B.

Clean and disinfect restrooms, locker rooms, shower stalls, sinks and utility
areas. Landlord shall maintain all restrooms, locker rooms, shower stalls, sinks
and utility areas in a presentable and clean appearance, including, without
limitation:

 

 

1.

Ensure all fixtures are clean, shining in appearance, disinfected, and bright
with no obvious dust, stains, streaks, soil substances, rust, mold, mildew, soap
residues, mineral deposits, encrustation and organic materials;  

 

2.

Ensure all floors and walls, and grout are free of any dirt, debris, dust,
grime, bacteria, or finish buildup;  

 

3.

Maintain all partitions and walls to be free of dirt, graffiti, and dust;

 

4.

Police restrooms at three-hour intervals, or as needed, per day to prevent trash
from accumulating (frequency may be increased at the District’s election and
additional cost after special events, such as meetings, hearings, large
gatherings and press briefings), in the Building.  For example, wipe commode
seats and sinks during policing to maintain a clean appearance;  

 

5.

Waste receptacles and sanitary napkin containers shall be emptied and
disinfected with new bags inserted at least once daily;  

 

6.

Ensure that no sign of obvious dust, soil substances, or dirt is present on the
walls, mirrors, stalls, and metal surfaces;  

 

7.

Ensure walls, mirrors, stalls, and metal surfaces present a clean and sanitized
appearance and maintained odor free;

 

8.

Clean and sanitize any unsanitary condition such as blood or blood substances
found in restrooms or elsewhere; and

 

9.

Service all restrooms to maximum capacity.  Dispenser stock of paper supplies
and hand soap remaining at the termination of the workday shall not be removed
and shall become the property of the District.

 

PAGE 120 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

C.

Stock toilet supplies. Landlord shall ensure supply dispensers including toilet
seat covers, toilet tissue, towels and soap, are continuously maintained and
refilled throughout the day as necessary to meet the needs of the occupants,
including, without limitation, the following:

 

 

1.

Supply quality paper products consistent with those commonly maintained in Class
A buildings;  

 

2.

Stock all hand towels, soap, toilet tissues, toilet seat covers, sanitary
napkins and deodorant air fresheners on shelf in designated storage spaces in
quantities adequate to ensure sufficient supply between cleanings;  

 

3.

Stock on shelf at the work site at all times a minimum of ten percent (10%) of
all identified toilet supplies; and  

 

4.

Provide and install broken or missing soap dispensers within five (5) business
days of identifying the need.

 

D.

Vacuum and spot clean carpet. Landlord shall vacuum and keep the carpet free of
spots, stains, chewing gum, tar, grease and litter and shall present a uniformly
clean appearance.  Whenever the term carpet or carpeting is used, it is intended
to include wall-to-wall carpeting, carpet tile, as well as room size rugs and
area rugs. Landlord shall develop a plan for the phase-out of equipment that
does not, at a minimum, meet the following specifications:

 

 

1.

Ensure that all vacuum cleaners used are HEPA filtration vacuum units and meet
the minimum requirements described in the Carpet and Rug Institute (CRI) Green
Label Program requirements and shall operate at a sound level of less than 70
dBA;

 

2.

Carpet extraction equipment shall meet at a minimum the Carpet and Rug Institute
Bronze Seal of Approval;

 

3.

Powered floor maintenance equipment shall be equipped with controls or other
devices for capturing and collecting particulates and shall operate at a sound
level less than 70 dBA;

 

4.

Propane-powered floor equipment shall include low-emission engines certified by
the California Air Resources Board under the Small Off-Road Engines or Equipment
(SORE) program, and shall be equipped with catalytic and exhaust monitoring
systems in addition to other requirements for floor equipment set out in the
section;

 

5.

Current in-use propane-powered equipment may only be used when the Building is
unoccupied, and under conditions allowing for as much air circulation and
exchange as possible;

 

6.

Powered scrubbing machines shall be equipped with a control method for variable
rate dispensing to optimize the use of cleaning fluids; and

 

7.

Quarterly inspection and maintenance of janitorial equipment, as defined by the
equipment vendor and records results in a maintenance log.

 

E.

Clean and maintain corridors, lobbies and entrances. Landlord shall maintain all
common area corridors, lobbies and entrances in a clean appearance free from
litter, dirt, debris and discarded items, including, without limitation, the
following:

 

PAGE 121 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.

Shampoo all common area carpeted corridors, lobbies and entrances at least once
(1) every three (3) months in order to maintain a clean appearance, or more
frequently as directed by the District;  

 

2.

Mop all tile and non-carpeted surfaces on a daily basis in order to maintain a
clean appearance, or more frequently as directed by the District; and

 

3.

Maintain all entrances with no signs of liquid spillage, stains or foreign
matter.  Walls and baseboards shall be free of water splashes and
markings.  Metal surfaces shall be polished.  Glass surfaces shall be clean and
free of dirt, grime, dust, streaks, watermarks, spots, and shall not be cloudy.

 

F.

Clean and disinfect drinking fountains. Landlord shall sanitize and maintain all
drinking fountains to be free of watermarks, debris, or encrustation.

 

G.

Clean stairwells and landings.  Landlord shall maintain all stairwells and
landings free of dust, dirt, trash, debris, and discarded items, spillage and
other removable soil substances.  Landlord shall maintain all carpeted
stairwells and landings free of obvious dust, dirt, trash, debris, and discarded
items, gum, spots, and spillage.

H.

Clean elevator cabs and surfaces.  Landlord shall maintain all elevator surfaces
clean and free of obvious dust, dirt, smudges, soil substances, gum or other
foreign matter.  Landlord shall maintain all metal surfaces free of obvious
smears, smudges, or soil substances.  Landlord shall maintain all carpeted and
hard floor surfaces and elevator door tracks free of soil, obvious dust, dirt,
trash, debris, and discarded items, gum, spots, spillage and foreign substances.

I.

Clean and maintain floor surfaces, including vinyl, wood and terrazzo, marble,
brick pavers, and concrete. Landlord shall maintain all floor surfaces free from
dust, dirt, trash, debris, discarded items, marks, scuff marks, gum, and foreign
matter.  Floor surfaces including but not limited to wood, terrazzo, marble, and
other surfaces requiring a finish shall have a uniformly clean appearance
without obvious unsightly build-up.  Landlord shall maintain all treated
surfaces to be slip resistant.  Landlord shall use walk-off mats at all
entrances during inclement weather.

J.

Clean security booth(s), desks and counters. Landlord shall adhere to the same
requirements documented in “Clean interior spaces (rooms and offices)” above.

K.

Clean snack bars, vending area, concession spaces, kitchens, dining halls,
pantries, seating areas, and brown bag rooms.  Landlord shall adhere to the same
requirements as documented above in “Clean interior spaces (rooms and offices)”
and “Clean and disinfect restrooms…”   to clean snack bars, vending areas
concession spaces, kitchens, dining halls, pantries, seating areas, and brown
bag rooms.  Refrigerators in common areas shall be completely emptied and
cleaned on the last Friday of every month (or more frequently at the District’s
election and additional cost).  Counters, exterior of vending machines, and all
appliances shall be maintained clean and free of spillages, spots, smudges, or
marks.  In addition, Landlord shall cause the paper hand towels in all kitchen
areas of the Premises to be restocked and loaded into their dispensers promptly
once such paper hand towels become diminished.  

PAGE 122 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

L.

Clean exercise rooms and lounges.  Landlord shall adhere to the same
requirements as documented above in “Clean interior spaces (rooms and offices)”
and “Clean and disinfect restrooms…” to clean exercise rooms and lounges.

M.

Clean eating areas.  Landlord shall adhere to the same requirements as
documented above in “Clean interior spaces (rooms and offices)” and “Clean and
disinfect restroom…” to clean eating areas.

N.

Clean Interior Windows and Glass Surfaces and Interior and Exterior Windows Six
Feet (6’) and Below From Ground Level.  Landlord shall maintain all window and
glass door surfaces in a uniformly clean appearance.  Landlord shall clean
surfaces on both sides of all interior and plate glass, including spandrel
glass, lobby glass, and vestibule doors.  Window sashes, sills,
woodwork/metalwork and other glass surroundings shall be wiped free of drippings
and marks.  All glass surfaces shall be maintained clean and free of dirt, dust,
streaks, smudges and water spots.

O.

Surface dusting.  Landlord shall adhere to the same requirements as documented
above in “Clean interior spaces (rooms and offices)” to maintain all surfaces
dust free.  

P.

Clean exterior designated smoking areas.  Landlord shall police and service
designated smoking areas four to six times throughout the day or as needed to
present a generally clean appearance.

II.

Special Cleaning Requirements

Landlord shall comply with any special cleaning requirements for designated
areas of the Premises requested by the District and agreed to by Landlord.

 

III.

As Needed

Landlord shall provide the following related services on an as-needed basis:

 

A.

Utility work/emergency janitorial requests. Landlord shall be responsible to
provide utility cleaning services at no cost to the District that result from
base building system failure, failure of any other equipment or systems for
which Landlord is responsible under the Lease or the acts and omissions of
Landlord and its agents, employees, contractors and subcontractors.  Otherwise,
the District shall be responsible for such cleaning, provided that the District
may request that Landlord perform the same at the District’s cost.  In addition,
Landlord shall provide special cleaning before, during and after special events,
at the District’s election and additional cost.

 

IV.

Quarterly

Landlord shall provide the following related services on a quarterly basis:

 

A.

High dusting and cleaning beyond eight feet (8’). In addition to routine surface
dusting, Landlord shall dust vertical surfaces and venetian blinds.  Landlord
shall maintain all surfaces free from all dust, lint, litter and soil, beyond
seventy inches (70").  Landlord shall maintain all surfaces free from dirt,
smudges and markings.  Landlord shall maintain ceiling free from cobwebs and
loose dirt.

 

PAGE 123 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

B.

Steam clean shower areas. Landlord shall adhere to the same requirements as
documented above in “Clean interior spaces (rooms and offices)” and “Clean and
disinfect restrooms…” to steam clean shower areas.  Landlord shall steam clean
shower areas with a pressure washer having sufficient PSI to remove imbedded
dirt, scales, and scum on a quarterly basis.

 

C.

Treatment of hard floor surfaces (excluding Parking Facility and Additional
Parking Areas). Landlord shall strip and wax all hard surface floors on a
quarterly basis or as directed otherwise by the District.

 

V.

Semi-Annual

Landlord shall provide the following related services on a semi-annual basis:

 

A.

Shampoo carpets and rugs. Landlord shall shampoo and deep clean all common area
carpet and rugs, in addition to adherence to the “Vacuum and Spot Clean Carpet”
specifications above.  The result shall be free of streaks, stains, odors, and
spots and have a bright uniform color.

 

B.

Window washing (inside and outside). Landlord shall wash and clean windows,
inside and outside, utilizing a squeegee to prevent streaking.

 

C.

Wash Venetian Blinds. Landlord shall clean and maintain all venetian blinds
including slats (both sides) and tape free of all dust, embedded dirt and
cobwebs.  While vertical blinds may only be cleaned in place, Landlord may
remove the venetian blinds but shall re-hang them within two (2) business days.

 

VI.

Annual

Landlord shall provide the following related services on an annual basis:

 

A.

Strip, Seal, and Maintain Parking Facility and Additional Parking Areas
Floors.  Landlord shall strip and seal, with two (2) coats of sealant, the
Parking Facility and Additional Parking Areas floors.  Landlord shall also
maintain the Parking Facility and Additional Parking Areas, performing repairs
in the Parking Facility and Additional Parking Areas, to include but not limited
to painting, patching, concrete and masonry work.

 

B.

Stripped and Refinished Floors.  Landlord shall maintain all stripped and
refinished floors for maximum gloss and uniform sheen from wall to wall
including corners.  Landlord shall present all refinished floors in a clean
appearance free from scuffmarks or dirt smears.  Landlord shall relocate and
return all equipment and furnishings needing relocation during stripping and
refinishing to their original positions.

 




PAGE 124 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit J

 

Depiction of Additional Parking Areas

 

 

[glbyqhwr0dt5000012.jpg]

 




PAGE 125 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

[continued]

 

[glbyqhwr0dt5000013.jpg]

 

 

 

 




PAGE 126 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit K

 

Development Area

 

[glbyqhwr0dt5000014.jpg]

 

 

 

 

 




PAGE 127 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Exhibit L

 

Form of Sublease Recognition Agreement


SUblease Recognition Agreement

 

THIS Sublease Recognition AGREEMENT (this “Agreement”) made as of
______________, 20__ among CELIA PROPERTIES LIMITED PARTNERSHIP, a District of
Columbia limited partnership, having an office at c/o Delbe Management Co., 5309
N. 8th Road, Arlington, Virginia 22205 (“Fee Owner”), CEDAR-SENATOR SQUARE, LLC,
a Delaware limited liability company, having an address at 44 S. Bayles Avenue,
Suite 304, Port Washington, New York 11050 (“Landlord”), and the District of
Columbia, acting by and through its Department of General Services, having an
office at 2000 14th Street NW, Washington, DC 20009 (“Tenant” or the
“District”).

W I T N E S S E T H:

WHEREAS, Fee Owner, as landlord, and Landlord, as tenant, have entered into that
certain Ground Lease dated as of August __, 2018 (as amended from time to time,
the “Ground Lease”), which Ground Lease premises located at 3900-3962 Minnesota
Avenue, N.E., Washington, DC 20019, described on “Schedule 1”, attached hereto
and made a part hereof (the “Property”) and the improvements located thereon
(the “Improvements”); and

WHEREAS, Landlord, as landlord, and Tenant, as tenant, have entered into that
certain In-Lease Agreement dated ______________, 20__ (as amended, extended and
renewed from time to time, the “Lease”) covering certain premises in the
Improvements (the “Premises”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.Subordination.  Subject to the terms and conditions of this Agreement, the
Lease and the Tenant's rights thereunder shall be subject and subordinate to the
Ground Lease.  

2.Non-Disturbance.  So long as Tenant is not in default under any of the terms,
covenants or conditions of the Lease (after notice, if any, required by the
Lease, and the expiration of any applicable cure period) which default has
continued to exist for such period of time (after notice, if any, required by
the Lease, and the expiration of any applicable cure period) as would entitle
Landlord to terminate the Lease or would cause, without any further action of
Landlord, the termination of the Lease or would entitle Landlord to dispossess
Tenant thereunder, (i) all of Landlord’s interests as landlord under the Lease
shall be deemed automatically assigned, transferred, and conveyed to Fee Owner,
and the Lease and all terms therein and rights of Tenant thereunder shall
continue in full force and effect as a direct lease between Fee Owner and Tenant
and shall not be altered, terminated, disaffirmed or disturbed (ii) the Fee
Owner (or its successor) will not name or join Tenant as a party defendant or
otherwise in any suit, action or proceeding, nor terminate the Lease and, Fee
Owner agrees for itself and its successors in interest that

PAGE 128 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Tenant's possession of the Leased Premises as described in the Lease and
Tenant's other rights under the Lease will not be disturbed during the term of
the Lease, including any extensions thereof exercised pursuant to the terms of
the Lease (iii) Fee Owner (or its successor) will recognize and abide by the
provisions of the Lease and Tenant's rights thereunder, notwithstanding any
other provisions in the Ground Lease, and (iv) any action by Fee Owner to
enforce the Ground Lease by reason of a default thereunder will not terminate
the Lease or invalidate or constitute a breach of any of the terms thereof.

3.Attornment.  Subject to (i) Fee Owner’s (or its successor’s) full compliance
with the conditions relating to non-disturbance as set forth in paragraph 2
above and (ii) the performance by Fee Owner (or its successor) of all
obligations of the landlord under the Lease with respect to obligations arising
and accruing from and after the date that either the Fee Owner succeeds to the
interest of Landlord as landlord under the Lease or the Ground Lease is
terminated (collectively, the “Ground Lease Termination”),  Tenant agrees to
attorn to, accept and recognize Fee Owner (or its successor) as the landlord
under the Lease for the then-remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. Such attornment shall become
effective and self-operative immediately upon Ground Lease Termination, and
shall not require the execution of any additional instruments by the parties to
this Agreement.  Notwithstanding the foregoing, Tenant agrees to execute and
deliver, at any time and from time to time, upon the request of Fee Owner (or
its successor), any reasonable instrument which may be necessary or appropriate
to evidence such attornment.  It is agreed, however, that Fee Owner (or its
successor) shall not in any way or to any extent be liable to Tenant (or any
party claiming by, through or under Tenant) for, or as the case may be, bound
by:

 

(a)

any act or omission by any prior landlord (including Landlord) accruing prior to
the date of the Ground Lease Termination and Tenant shall have no right to
assert the same or any damages arising therefrom as an offset or defense against
Fee Owner; provided, however, Fee Owner shall be obligated to (x) cure any
ongoing defaults related to the failure of Landlord to perform or provide any
operations, management, repair, restoration or maintenance obligations under the
Lease (subject to the exceptions set forth in subsections (e) and (g) below)
that remain unperformed after the Ground Lease Termination and (y) provide and
perform services to such premises that are required to be provided or performed
by the landlord under the Lease with respect to periods from and after the
Ground Lease Termination;

 

(b)

any offsets or defenses that Tenant might have against any prior landlord
(including Landlord) accruing prior to the date the Ground Lease Termination;

 

(c)

any rent or additional rent that Tenant might have paid for more than the
current month in advance to any prior landlord (including Landlord), except to
the extent the same (x) has been received by Fee Owner or (y) is for estimated
payments of additional rent, including operating expenses or taxes made in
accordance with the Lease, if any;

PAGE 129 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d)

any security deposit or other prepaid charge that Tenant might have paid in
advance to any prior landlord (including Landlord), except to the extent that
same has been received by Fee Owner;

 

(e)

(x) the commencement or completion of any construction or contribution toward
construction or installation of any improvements in or upon the Premises
required under the Lease or any other agreement, between Landlord and Tenant,
(y) the payment of any allowance or contribution toward the cost of any
improvements, alterations, additions, equipment or other installations (whether
the same be real or personal property) or any expansion or rehabilitation of
existing improvements, except to the extent any such allowance or contribution
is first payable by the landlord under the Lease after the Ground Lease
Termination by reason of the subsequent exercise by Tenant after the Ground
Lease Termination of an option to expand or renew, and (z) the payment of the
cost for or performance of any rehabilitation to the premises following any
casualty not required to be (or not actually) insured under the Lease, or any
other agreement between Landlord and Tenant or the costs of any restoration in
excess of the proceeds recovered under any eminent domain proceedings or deed in
lieu thereof or any insurance required to be carried under the Lease or any
other agreement between Landlord and Tenant;

 

(f)

any restriction on competition beyond the premises demised under the Ground
Lease or other condition not within the control of Fee Owner affecting other
premises owned or leased by Landlord as of the date of the Ground Lease
Termination or for any violation of such restriction or condition occurring
prior to such date; or

 

(g)

bound by an amendment or modification of any material provision of the Lease
made after the date of this Agreement which results in an increase in Landlord’s
obligations thereunder or a reduction in the amount of rent payable thereunder
without the prior written consent of Fee Owner (or its successor), which consent
shall not be unreasonably withheld, delayed or conditioned.

4.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the District of Columbia.  Neither this Agreement
nor any provision hereof shall be construed against the party causing this
Agreement or such provision to be drafted.

5.No Amendment.  This Agreement shall not be amended, modified or terminated nor
may any of its provisions be waived, except by a writing signed by the party
against whom such amendment, modification, termination or waiver is sought to be
enforced.

6.Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

7.Entire Agreement.  This Agreement constitutes the entire agreement between Fee
Owner, Landlord and Tenant regarding the subordination of the Lease to the

PAGE 130 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Ground Lease and the rights and obligations of Fee Owner, Landlord and Tenant as
to the matters of non-disturbance and attornment under this Agreement.  If this
Agreement conflicts with the Ground Lease or the Lease, then this Agreement
shall govern as between the parties and any successor Fee Owner, including upon
any attornment pursuant to this Agreement.

8.Waiver of Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT.

9.Recordation.  Any party to this Agreement may, at its cost, record this
Agreement.  The other parties shall reasonably cooperate with the recording
party in connection therewith.

10.Anti-Deficiency Limitations.  

 

 

(a)

Whether expressly or impliedly qualified or limited in any Section of the Lease,
the obligations of the District to fulfill any financial obligation pursuant to
the Lease or any subsequent agreement entered into pursuant to the Lease to
which the District is a party (an “Other Agreement”; and together with the
Lease, any “Applicable Agreement”), or referenced in any Applicable Agreement,
are and shall remain subject to the provisions of (a) the federal
Anti-Deficiency Act, 31 U.S.C. §§ 1341-1351 and 1511-1519 (2004), and D.C.
Official Code §§ 1-206.03(e) and 47-105 (2012 Repl.); (b) the District of
Columbia Anti-Deficiency Act, D.C. Official Code §§ 47-355.01 et seq. (2012
Repl. and 2014 Supp.) ((a) and (b) collectively, the “Anti-Deficiency Acts”);
and (c) § 446 of the District of Columbia Home Rule Act, D.C. Official Code §
1-204.46 (2012 Repl.), as each may be amended from time to time and each to the
extent applicable to any Applicable Agreement.  Pursuant to the Anti-Deficiency
Acts, nothing in the Lease shall create an obligation of the District in
anticipation of an appropriation by the United States Congress (“Congress”) for
such purpose, and the District’s legal liability for the payment of any
financial obligation, including but not limited to any rent under any Applicable
Agreement shall not arise or obtain in advance of the lawful availability of
appropriated funds for the applicable fiscal year as approved by Congress and
the District of Columbia (references in this Section to “District of Columbia”
shall mean the District of Columbia as a sovereign entity, and not as a
subtenant under the Lease).  During the term of the Lease, the District of
Columbia agency authorized and delegated by the Mayor of the District of
Columbia to administer the Lease shall, for each corresponding District of
Columbia fiscal period, include in the then-current services funding level
package a request sufficient to fund the District’s known financial obligations
under the Lease for such fiscal period.  Fee Owner and Landlord each confirm
that it has read and familiarized itself with the Anti-Deficiency Acts and has
full knowledge of such laws and the impact on the District’s financial
obligations hereunder.

 

PAGE 131 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b)

If no appropriation is made by the District of Columbia or Congress to pay any
financial obligation, including, but not limited to any rent under any
Applicable Agreement for any period after the District of Columbia fiscal year
for which appropriations have been made, and in the event appropriated funds for
such purposes are not otherwise lawfully available, the District shall not be
liable to make any payment under such Applicable Agreement upon the expiration
of any then-existing appropriation.  

            

 

(c)

Notwithstanding the foregoing, no officer, employee, director, member or other
natural person or agent of the District or the District of Columbia shall have
any personal liability in connection with a breach of the provisions of this
Section or in the event of a default by the District under any Applicable
Agreement.

 

 

(d)

No Applicable Agreement shall constitute an indebtedness of the District of
Columbia nor shall it constitute an obligation for which the District of
Columbia is obligated to levy or pledge any form of taxation or for which the
District of Columbia has levied or pledged any form of taxation.  No agent,
employee, contractor or officer of the District is authorized to obligate or
expend any amount under any Applicable Agreement unless such amount has been
appropriated by Act of Congress and is lawfully available.

 

 

 

 

 

 

 

 

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

 




PAGE 132 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first above written.

CELIA PROPERTIES LIMITED PARTNERSHIP, a District of Columbia limited partnership

 

By:

Celia Properties Corporation,

 

Its General Partner

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

LANDLORD:

 

CEDAR-SENATOR SQUARE, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TENANT:

 

DISTRICT OF COLUMBIA, acting by and through its Department of General Services

 

By:

 

 

Name:

 

 

Title:

 

 

Approved as to legal sufficiency for the District of Columbia by:

The Office of the General Counsel for the Department of General Services

 

By: ______________________________

       (Senior / Assistant) General Counsel

 

 

[INSERT APPROPRIATE NOTARY BLOCKS]

 

 




PAGE 133 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6

--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1

(To Sublease Recognition Agreement)

 

Legal Description of Property

 

[Attach – please provide certified legal description used in Ground Lease]

PAGE 134 OF 135(as modified) DC DGS FORM L-105 (3/2018)

3924 Minnesota Avenue NE

 

US 167835565v6